Exhibit 10.2

 

BEHRINGER HARVARD REIT I, INC.

 

- and -

 

EVERCLEAR ACQUISITION CORPORATION

 

- and -

 

IPC US REAL ESTATE INVESTMENT TRUST

 

- and -

 

PRF HOLDINGS INC.

 

- and -

 

BARRY REICHMANN

 

 

PURCHASE AGREEMENT

 

August 14, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

INTERPRETATION

 

 

1.1

Definitions

2

1.2

Currency

13

1.3

Interpretation Not Affected by Headings

13

1.4

Statutory References

13

1.5

Subsidiaries of IPC REIT

13

1.6

Number and Gender

14

1.7

Date for Any Action

14

1.8

Accounting Matters

14

1.9

Knowledge

14

1.10

Entire Agreement

14

1.11

Disclosure Letter

14

 

 

ARTICLE 2

PURCHASE AND SALE

 

 

2.1

Purchase and Sale

15

2.2

Closing Deliveries

15

2.3

Location and Timing of Closing

16

2.4

Unitholder Meeting

16

2.5

Confidentiality Agreement

18

 

 

ARTICLE 3

CONDITIONS TO CLOSING

 

 

3.1

Mutual Conditions Precedent

18

3.2

Additional Conditions Precedent to the Obligations of Buyer and Parent

19

3.3

Additional Conditions Precedent to the Obligations of the Sellers

20

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

4.1

Representations and Warranties of the Sellers

21

4.2

Representations and Warranties of Parent and Buyer

40

4.3

Survival of Representations and Warranties

41

 

 

ARTICLE 5

COVENANTS OF IPC REIT

 

 

5.1

Conduct of Business

41

5.2

Covenants Relating to the Transactions

46

5.3

Plans

48

5.4

Defeasance of Convertible Debentures

48

5.5

Dissolution of IPC REIT

49

 

i

--------------------------------------------------------------------------------


 

5.6

Treatment of Cash

50

5.7

Financial Statements

50

5.8

Covenants Relating to IPC US.

50

 

 

ARTICLE 6

ACQUISITION PROPOSALS AND SUPERIOR PROPOSALS

 

 

6.1

No solicitation, etc.

50

6.2

Go Shop Period

52

6.3

Acquisition Proposals

52

6.4

Access to Information

53

6.5

Approval of Superior Proposal

53

6.6

Right to Match

54

6.7

Reaffirmation of Recommendation

54

6.8

Amendments to Acquisition Proposals

54

6.9

Compliance

55

 

 

ARTICLE 7

COVENANTS OF BUYER

 

 

7.1

Covenants Relating to the Transactions

55

7.2

Insurance and Indemnities

55

 

 

ARTICLE 8

COVENANTS OF PRF AND BR

 

 

8.1

Covenants Relating to the Transactions

56

 

 

ARTICLE 9

FURTHER ASSURANCES AND CONDITIONS

 

 

9.1

Satisfaction of Closing Conditions

56

 

 

ARTICLE 10

TERM AND TERMINATION

 

 

10.1

Term

57

10.2

Termination by Mutual Agreement

57

10.3

Termination by IPC REIT

57

10.4

Termination by Buyer

58

10.5

Effect of Termination

59

 

 

ARTICLE 11

TERMINATION FEE EVENT

 

 

11.1

Termination Fee Event

60

11.2

Payment of Termination Fee and Termination Expenses

60

11.3

Liquidated Damages

61

11.4

Other Fees and Expenses

61

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 12

GENERAL

 

 

12.1

Disclosure

62

12.2

Guarantee

62

12.3

Assignment

62

12.4

Governing Law

62

12.5

Amendments

63

12.6

Waiver and Modification

63

12.7

Severability

63

12.8

Specific Performance and Other Relief

63

12.9

Actions of IPC REIT on Behalf of Sellers

63

12.10

Counterparts

64

12.11

Time

64

12.12

Notices

64

12.13

Language

65

12.14

Limited Liability

65

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS AGREEMENT made as of the 14th day of August, 2007,

 

BETWEEN:

 

BEHRINGER HARVARD REIT I, INC.,

a corporation organized under the laws of Maryland,

 

(hereinafter referred to as “Parent”),

 

- and -

 

EVERCLEAR ACQUISITION CORPORATION,

a corporation organized under the laws of the Province of Ontario,

 

(hereinafter referred to as “Buyer”),

 

- and -

 

IPC US REAL ESTATE INVESTMENT TRUST,

a trust formed under the laws of the Province of Ontario,

 

(hereinafter referred to as “IPC REIT”),

 

- and -

 

PRF HOLDINGS INC.,

a corporation organized under the laws of the Province of Ontario,

 

(hereinafter referred to as “PRF”),

 

- and -

 

BARRY REICHMANN,

an individual resident in Toronto, Ontario,

 

(hereinafter referred to as “BR”).

 

WHEREAS IPC REIT, PRF and BR (collectively, the “Sellers”) wish to sell, and
Buyer wishes to acquire, the Purchased Shares, on and subject to the terms and
conditions set out in this Agreement;

 

--------------------------------------------------------------------------------


 

AND WHEREAS the board of trustees of IPC REIT (the “Board”) has determined,
after receiving financial and legal advice, that it would be advisable and in
the best interest of IPC REIT and the Unitholders for the Board to support the
Transactions and to recommend that the Unitholders vote for the Unitholder
Resolution at the Unitholder Meeting, all on and subject to the terms and
conditions set out in this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration of the premises
and the respective covenants and agreements herein contained, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties, the parties covenant and agree as follows:

 

ARTICLE 1

INTERPRETATION

 

1.1                               Definitions.

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following capitalized words and terms shall have the
following meanings:

 

“1716351” means 1716351 Ontario Inc., a corporation organized under the laws of
the Province of Ontario;

 

“2004 Debentures” means the $40,000,000 initial aggregate principal amount of
convertible unsecured subordinated debentures of IPC REIT due November 30, 2014,
issued pursuant to the Indenture;

 

“2005 Debentures” means the $60,000,000 initial aggregate principal amount of
convertible unsecured subordinated debentures of IPC REIT due September 30,
2012, issued pursuant to the Indenture;

 

“Acquisition Proposal” means (a) any proposal or offer, whether or not in
writing, made after the date hereof by any Person other than Buyer (or any
Affiliate of or Person acting jointly or in concert with Buyer or any Affiliate
of Buyer) with respect to the acquisition, directly or indirectly, of assets,
securities or ownership interests of or in IPC REIT or any of its Subsidiaries
representing 20% or more of the consolidated assets of IPC REIT and its
Subsidiaries taken as a whole, in a single transaction or a series of
transactions, or of equity interests representing a 20% or greater economic
interest in IPC REIT or such Subsidiaries taken as a whole, in a single
transaction or a series of transactions, pursuant to any merger, amalgamation,
tender offer, share exchange, business combination, liquidation, dissolution,
recapitalization, take-over or non-exempt issuer bid, amendment to the
Declaration of Trust, redemption of units, extraordinary distribution, sale,
lease, exchange, mortgage, pledge, transfer, purchase or issuance as
consideration or similar transaction or series of transactions involving IPC
REIT or any of such Subsidiaries or any other transaction the consummation of
which would reasonably be expected to impede, interfere with, prevent or
materially delay the Transactions or (b) any public announcement after the date
hereof of an intention to do any of the foregoing from any

 

2

--------------------------------------------------------------------------------


 

Person other than Buyer (or an Affiliate of a Person acting jointly or in
concert with Buyer or any Affiliate of Buyer);

 

“Affiliate” has the meaning ascribed thereto in National Instrument 45-106 –
Prospectus and Registration Exemptions;

 

“Agreement” means this purchase agreement, as the same may be supplemented,
amended or modified from time to time;

 

“Authorizations” means, with respect to any Person, any order, permit, approval,
consent, waiver, licence or similar authorization of any Governmental Entity
having jurisdiction over the Person or its business;

 

“Board” has the meaning ascribed thereto in the recitals to this Agreement;

 

“Books and Records” means all books and records of IPC REIT and its
Subsidiaries, including financial, personnel, corporate, operations, books of
account, sales and purchase records, formulae, business reports, plans and
projections and all other documents, surveys, plans, files, records,
correspondence and other data and information, financial or otherwise including
all data stored on computer-related or other electronic media;

 

“BR Option Agreement” means the second amended and restated option agreement
dated September 30, 2005 between BR, IPC Realty, IPC US and IPC (US) II, Inc.;

 

“Business Day” means any day other than a Saturday, Sunday, a statutory or civic
holiday observed in the Province of Ontario or New York State or day that is
observed as a religious holiday in accordance with the practices of Orthodox
Judaism;

 

“Canadian GAAP” means Canadian generally accepted accounting principles as
defined from time to time by the Accounting Standards Board of the Canadian
Institute of Chartered Accounts in the Handbook of the Canadian Institute of
Chartered Accountants;

 

“CFS” means the audited consolidated financial statements of IPC REIT, including
the notes thereto and the auditors report thereon, as at and for the twelve
month period ended December 31, 2006;

 

“Circular” means the notice of meeting and the accompanying management
information circular of IPC REIT to be sent to Unitholders in connection with
the Unitholder Meeting, as the same may be amended, supplemented or otherwise
modified subject to this Agreement;

 

“Closing” means the closing of the Transactions;

 

“Closing Date” has the meaning ascribed thereto in section 2.3;

 

“Code” means the United States Internal Revenue Code of 1986, as amended;

 

3

--------------------------------------------------------------------------------


 

“Collective Bargaining Agreements” has the meaning ascribed thereto in section
4.1(r)(ii);

 

“Confidentiality Agreement” means the confidentiality agreement dated
February 5, 2007 between IPC REIT and Parent;

 

“Contract” means any agreement, contract, licence, undertaking, engagement or
commitment of any nature, written or oral;

 

“Data Room Information” means the documents and other information concerning IPC
REIT and its Subsidiaries made available to Buyer, its Affiliates or their legal
counsel or other advisors or consultants on or before the date two Business Days
prior to the date of this Agreement consisting of: (a) documents available in a
data room at the offices of, and on an electronic data site maintained by, IPC
REIT and IPC REIT’s legal counsel and documents provided to Buyer and its
advisors on compact discs (the indices to such documents are annexed to a
separate letter dated the date of this Agreement and delivered by IPC REIT to
Buyer); and (b) all Filed CSA Documents;

 

“Debentureholders” means the holders of outstanding Debentures;

 

“Debentures” means, collectively, the 2004 Debentures and the 2005 Debentures;

 

“Declaration of Trust” means the amended and restated declaration of trust of
IPC REIT dated as of May 20, 2005, as the same may be amended, supplemented or
otherwise modified subject to this Agreement;

 

“Defeasance Amount” means the aggregate amount necessary to defease the
Debentures outstanding on the Closing Date in accordance with the terms of the
Indenture;

 

“Defeasance Loan” meaning ascribed thereto in section 5.4(c);

 

“Disclosure Letter” means the disclosure letter of IPC REIT dated the date of
this Agreement and delivered by IPC REIT to Buyer concurrently herewith;

 

“Distribution Reinvestment Plan” means the Unitholder distribution reinvestment
plan established by IPC REIT;

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA section 3(3)) and any other similar material employee benefit
plan, program, policy, agreement or arrangement;

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA section 3(2);

 

“Employee Plans” has the meaning ascribed thereto in section 4.1(s)(i);

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA section 3(1);

 

4

--------------------------------------------------------------------------------


 

“Environmental Laws” means all Laws relating to the protection of the
environment, including the soil, subsurface strata, sediment, surface water or
groundwater, relating to air, water or noise pollution or relating to the
protection of human health from exposure to Hazardous Substances;

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation costs, capital costs, operation and maintenance costs, losses,
damages, punitive damages, property damages, consequential damages, treble
damages, costs and expenses, fines, penalties and sanctions incurred as a result
of or related to any claim, suit, action, administrative order, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
relating to any matter arising under or related to any Environmental Laws or
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Substance whether on, at, in, under, from or about or
in the vicinity of any real or personal property;

 

“Environmental Permits” means all permits, licenses, written authorizations,
certificates, approvals, program participation requirements or registrations
required by or available with or from any Governmental Entity under any
Environmental Laws;

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended;

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which, together with such person, is a member of a controlled group of
corporations or a group of trades or businesses under common control within the
meaning of Code Section 414;

 

“Excess Distribution Amount” means the amount of any distribution or dividend
declared on a Unit or IPC Realty Preferred Share, as applicable, in excess of
the Monthly Distribution;

 

“Filed CSA Documents” means any documents filed with the Canadian Securities
Administrators on or after January 1, 2007 to the date two Business Days prior
to the date hereof that are disclosed in full, without redaction, under IPC
REIT’s name on the System for Electronic Document Analysis and Retrieval (SEDAR)
website;

 

“Financial Statements” has the meaning ascribed thereto in section 5.7;

 

“Foreclosure Property” means real property acquired directly by foreclosure or
deed in lieu thereof;

 

“Go Shop Period” has the meaning ascribed thereto in section 6.3;

 

“Governmental Entity” means any: (a) multinational, federal, provincial, state,
county, municipal, local or other governmental or public department, central
bank, court, commission, commissioner, tribunal, board, bureau, agency,
executive agency, ministry, department or instrumentality; (b) any subdivision
or authority of any of the foregoing; or

 

5

--------------------------------------------------------------------------------


 

(c) any quasi-governmental, self-regulatory agency or organization or private
body exercising any regulatory, expropriation or taxing authority under or for
the account of the foregoing, including the Toronto Stock Exchange;

 

“Hazardous Substances” means: (a) regardless of whether subject to the
jurisdiction of a Governmental Entity, those substances defined in or regulated
under the following United States federal statutes and their state counterparts
and all regulations thereunder, including the Resource Conservation and Recovery
Act, the Comprehensive Environmental Response, Compensation and Liability Act,
the Clean Water Act, the Safe Drinking Water Act, the Atomic Energy Act, the
Clean Air Act, the Oil Pollution Act and the Toxic Substances Control Act; (b)
natural gas, petroleum and petroleum products, including crude oil and any
fractions thereof and waste oil; (c) polychlorinated biphenyls, asbestos,
asbestos-containing materials and radon; (d) lead-based paints; and (e) any
other pollutant, contaminant, substance, material, waste or condition regulated
by any Governmental Entity pursuant to any Environmental Law;

 

“including”, “includes” and similar expressions are not intended to be limiting
and are deemed to be followed by the expression “without limitation”;

 

“Income Tax” means any United States or Canadian federal, state, provincial,
county, municipal, local or foreign tax on income, net income, profits or
capital gains, including any interest, penalty or addition thereto, whether
disputed or not;

 

“Income Tax Return” means any return, declaration, report, estimate, claim for
refund, or information return or statement relating to Income Taxes, including
any schedule or attachment thereto, and including any amendment thereof, filed
or to be filed with any taxing authority;

 

“Indenture” means the trust indenture dated as of November 26, 2004 between IPC
REIT and CIBC Mellon Trust Company, as amended by the First Supplemental
Indenture dated as of September 23, 2005, and as it may be further amended,
supplemented or otherwise modified subject to this Agreement;

 

“Investment Canada Act” means the Investment Canada Act (Canada), as amended;

 

“IPC Realty” means IPC Realty Limited, a corporation organized under the laws of
the Province of Ontario;

 

“IPC Realty Preferred Shares” has the meaning ascribed thereto in section
4.1(e);

 

“IPC Realty Purchase Price” means an amount equal to the product of (i)
6,682,505 and (ii) the sum of (A) $9.75 plus (B) any declared and unpaid
cumulative dividends on an IPC Realty Preferred Share (calculated in accordance
with the Shareholders Agreement), calculated in United States dollars, up to the
Closing Date plus (C) $0.0667, pro rated on the basis of the number of days
(excluding the Closing Date) that have passed in the month in which the Closing
Date occurs;

 

6

--------------------------------------------------------------------------------


 

“IPC REIT Deferred Unit Plan” means the deferred unit compensation plan of IPC
REIT, implemented by IPC REIT as of November 30, 2003 and as amended and
restated as of June 26, 2007, providing for the grant of deferred units, as
amended, supplemented or otherwise modified subject to this Agreement;

 

“IPC REIT Option Plan” means the unit option plan of IPC REIT, implemented by
IPC REIT as of December 12, 2001 and as amended and restated as of June 26,
2007, providing for the grant of options to acquire Units, as amended,
supplemented or otherwise modified subject to this Agreement;

 

“IPC US” means IPC (US), Inc., a corporation organized under the laws of the
State of Delaware;

 

“IPC US Purchase Price” means an amount equal to (i) the sum of (A) $187,500
plus (B) any declared and unpaid cumulative dividends on the IPC US Special
Shares, calculated in United States dollars, up to the Closing Date, less (ii)
any Taxes required to be withheld by Buyer on its purchase of the IPC US Special
Shares;

 

“IPC US Special Shares” has the meaning ascribed thereto in section 4.1(e);

 

“KeyBank Facility” has the meaning ascribed thereto in the Disclosure Letter;

 

“Laws” means all laws, including statutes, by-laws, rules, regulations, orders,
ordinances, directives and the terms and conditions of any approvals, permits,
licences, certificates, notices, decrees, directions, requirements, or
judgments, orders, awards or other Authorizations, of any Governmental Entity,
together with any enforceable published treaties, protocols, guidelines or
policies;

 

“Leased Properties” has the meaning ascribed thereto in the Disclosure Letter;

 

“Leases” has the meaning ascribed thereto in the Disclosure Letter;

 

“Liens” means any hypothecs, mortgages, liens, charges, security interests,
encumbrances and adverse claims;

 

“Matching Period” has the meaning ascribed thereto in section 6.5(e);

 

“Material Adverse Effect” means any change, effect, event, development,
occurrence or set of circumstances, individually or in the aggregate, that: (a)
is materially adverse or is reasonably likely to be materially adverse to the
business, affairs, results of operations, condition (financial or otherwise) or
assets of IPC REIT and its Subsidiaries, taken as a whole; (b) would reasonably
be expected to prevent or materially impair the ability of IPC REIT from
qualifying as a mutual fund trust for purposes of the Tax Act or as a unit trust
under paragraph 108(2)(a) of the Tax Act; or (c) would reasonably be expected to
cause IPC REIT or its Subsidiaries to become subject to Tax under Part X11.2 of
the Tax Act; provided, however, that any change, effect, event, development,
occurrence or set of circumstances relating to:

 

7

--------------------------------------------------------------------------------


 

(i)       the U.S. or Canadian economy, general political conditions or
securities markets in general, but only to the extent that the effects do not
have a materially disproportionate impact on IPC REIT and its Subsidiaries,
taken as a whole, as compared to other Persons who operate in the U.S.
commercial real estate industry in the relevant geographic areas;

 

(ii)      foreign exchange (Canadian dollar relative to U.S. dollar) or interest
rates;

 

(iii)     the U.S. commercial real estate industry in general, but only to the
extent that the effects do not have a materially disproportionate impact on IPC
REIT and its Subsidiaries, taken as a whole, as compared to other Persons who
operate in the U.S. commercial real estate industry in the relevant geographic
areas;

 

(iv)     the announcement of the execution of this Agreement or the
Transactions, the performance of any obligation hereunder and the consummation
of the Transactions;

 

(v)       a decrease in the market price or any decline in the trading volume of
Units on the Toronto Stock Exchange (other than as a result of or in connection
with any event otherwise constituting a Material Adverse Effect);

 

(vi)     the commencement, occurrence or continuation of any war, armed
hostilities or acts of terrorism, or any natural disaster, but only to the
extent that the effects do not have a materially disproportionate impact on IPC
REIT and its Subsidiaries, taken as a whole, as compared to other Persons who
operate in the U.S. commercial real estate industry in the relevant geographic
areas; and

 

(vii)    any generally applicable changes in (A) applicable Laws (other than Tax
Laws or regulations or the interpretation thereof, Buyer acknowledging the SIFT
Proposals, and other than decrees, judgments, orders or awards against IPC REIT
or any of its Subsidiaries), or (B) in Canadian GAAP or U.S. generally accepted
accounting principles,

 

shall be deemed not to constitute a “Material Adverse Effect” and shall not be
considered in determining whether a “Material Adverse Effect” has occurred;

 

“Maximum Transaction Costs” means $20 million;

 

“Misrepresentation” has the meaning ascribed thereto in the Securities Act;

 

“Monthly Distribution” means the regular monthly distribution or dividend to
Unitholders or PRF, as the case may be, of up to $0.0667 per Unit or IPC Realty
Preferred Share, as applicable, declared payable to holders of Units of record
on the last day of each month or PRF, as applicable, to be paid on or about the
15th day following each month end;

 

8

--------------------------------------------------------------------------------


 

“NSULC” means IPC Realty Holdings Company, an unlimited liability company
organized under the laws of the Province of Nova Scotia;

 

“NSULC Common Shares” has the meaning ascribed thereto in section 4.1(e);

 

“NSULC Preferred Shares” has the meaning ascribed thereto in section 4.1(e);

 

“NSULC Purchase Price” means an amount equal to (i) the sum of the Defeasance
Amount plus (ii) the “cashless” exercise price for all of the outstanding
Options under the IPC REIT Option Plan plus (iii) the product of (A) the number
of Units and Options under the IPC REIT Deferred Unit Plan outstanding on the
Closing Date and (B) the sum of (I) $9.75 plus (II) any declared and unpaid
regular distributions on a Unit, calculated in United States dollars, up to the
Closing Date plus (III) $0.0667, pro rated on the basis of the number of days
(excluding the Closing Date) that have passed in the month in which the Closing
Date occurs;

 

“Options” means any existing rights or options to purchase or receive Units
outstanding under the IPC REIT Option Plan or the IPC REIT Deferred Unit Plan;

 

“Outside Date” means December 31, 2007 or such later date as may be agreed by
the parties in writing;

 

“Owned Properties” has the meaning ascribed thereto in the Disclosure Letter;

 

“Permitted Encumbrances” has the meaning ascribed thereto in the Disclosure
Letter except that, when used with respect to the securities of any Subsidiary,
shall mean only the security granted with respect to the KeyBank Facility;

 

“Person” includes any individual, partnership, limited partnership, joint
venture, venture capital fund, limited liability company, unlimited liability
company, association, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, Governmental Entity, syndicate or other entity,
whether or not having legal status;

 

“Prohibited Income” has the meaning ascribed thereto in section 4.1(t)(xxvi);

 

“Purchased Shares” means: (a) the NSULC Common Shares owned by IPC REIT; (b) the
IPC Realty Preferred Shares owned by PRF; and (c) the IPC US Special Shares
owned by BR;

 

“Real Estate Assets” means real property (including fee ownership, co-ownership,
leaseholds and options to acquire such interests), mortgages on such property
and shares in another REIT;

 

“Regulatory Approvals” means, in relation to the consummation of the
Transactions, the approval, deemed approval, consent, clearance, ruling, order
or exemption (including the lapse, without objection, of a prescribed time under
any applicable law that states that a transaction may be implemented if a
prescribed time lapses following the giving of notice

 

9

--------------------------------------------------------------------------------


 

without objection being made), by the applicable Minister on terms satisfactory
to Buyer, acting reasonably, pursuant to the Investment Canada Act or as
otherwise required by any other Governmental Entity, including but not limited
to the Ontario Securities Commission and the Toronto Stock Exchange;

 

“REIT” means a real estate investment trust;

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Substance in the indoor or outdoor
environment, including the movement of Hazardous Substance through or in the
air, soil, surface water, ground water or property;

 

“REMIC” has the meaning ascribed thereto in section 4.1(t)(xxvii);

 

“Rents From Real Property” means income from the rental of real property,
including for this purpose both amounts paid with respect to a lease of personal
property under or in connection with a lease of real property and charges for
services customarily furnished or rendered in connection with the rental of real
property (whether or not such charges are separately stated), but excluding for
such purposes any income derived from the provision of services, any amounts
that depend in whole or in part on income or profits derived by any tenant (or
sub-tenant) from such property (except that such amounts may be based on a fixed
percentage or percentages of receipts or sales), and any rent received or
accrued directly or indirectly from any Related Party Tenant;

 

“Related Party Tenant” means a Person in which IPC US owns or owned (with such
ownership determined by taking into account the applicable attribution rules) at
any time during a particular taxable year with respect to which the
representation is made (a) in the case of a corporation, ten percent or more of
the total combined voting power of all classes of shares entitled to vote, or
ten percent or more of the total value of shares of all classes of shares or (b)
in the case of an entity other than a corporation, an interest of ten percent or
more in the capital or profits of such entity;

 

“Required Contractual Consents” means (a) all consents, waivers, approvals or
authorizations from, or declarations, filings or notices to, other parties
(other than IPC REIT or any of its Subsidiaries) to material Contracts to which
IPC REIT or any of its Subsidiaries is a party or by which any of them is
obligated or bound (including any option rights, rights of first refusal or
rights of first opportunity which would result in any Person, other than Buyer
or any Affiliate thereof, acquiring an interest in any of the Owned Properties
or Leased Properties, or any Subsidiary of IPC REIT) which consents, waivers,
etcetera by the terms of any such material Contract are necessary for the
consummation of the Transactions or which, if not obtained, would result in a
material breach of, or constitute a material default by IPC REIT or any of its
Subsidiaries under, or result in any termination, cancellation or acceleration
of contractual commitments or obligations under, such material Contract and (b)
all consents, waivers, approvals or authorizations of, or declarations, filings
or notices to, any Person (other than IPC REIT or any of its Subsidiaries) to
which IPC REIT or any of its Subsidiaries is indebted

 

10

--------------------------------------------------------------------------------


 

(excluding the KeyBank Facility and any existing mortgages that Buyer has
expressed in writing to IPC REIT in accordance with section 7.1(c) that Buyer
intends to prepay or defease at or prior to Closing) which by the terms and
conditions of such indebtedness or security therefor are necessary for the
consummation of the Transactions or the failure of which to obtain would result
in any right to material payment, make whole or yield maintenance payment or any
right of termination, cancellation or acceleration of such indebtedness;

 

“Securities Act” means the Securities Act (Ontario), as amended;

 

“Securities Laws” means the Securities Act and all other applicable Canadian
securities Laws and the rules and published policies of the Toronto Stock
Exchange;

 

“Sellers” has the meaning ascribed thereto in the recitals to this Agreement;

 

“Service” means the U.S. Internal Revenue Service;

 

“Shareholders Agreement” means the amended and restated shareholders agreement
dated July 7, 2005 between IPC REIT, NSULC, PRF and IPC Realty, as it may be
further amended, supplemented or otherwise modified subject to this Agreement;

 

“SIFT Proposals” means the changes to the taxation of publicly traded trusts
announced on October 31, 2006 by the Minister of Finance (Canada) and
incorporated in the draft legislation dated December 21, 2006 and Notice of Ways
and Means Motion dated March 27, 2007;

 

“Subsidiary” means a “subsidiary” as defined in National Instrument 45-106 –
Prospectus and Registration Exemptions and, with respect to IPC REIT and/or
NSULC, also means IPC Realty, IPC US and any member of IPC US’s “affiliated
group” (as defined in section 1504 of the Code);

 

“Superior Proposal” means any unsolicited written Acquisition Proposal
(including an Unsolicited Acquisition Proposal) made by any Person after the
date hereof that in the good faith determination of the Board, after
consultation with its financial advisors and with its outside legal counsel:

 

(a)                                  is reasonably capable of being completed
without undue delay having regard to financial, legal, regulatory and other
matters;

 

(b)                                 in respect of which adequate arrangements
have been made to ensure that the required funds will be available to effect
payment in full of the consideration;

 

(c)                                  is not subject to any due diligence
conditions or any conditions regarding shareholder, board or other corporate
approval or authority; and

 

(d)                                 would, if consummated in accordance with its
terms, result in a transaction more favourable to Unitholders, taken as a whole
after consideration of financial and other terms, than the Transactions,

 

11

--------------------------------------------------------------------------------


 

provided, however, that for purposes of this definition the references in the
definition of Acquisition Proposal to “20% or more” or “20% or greater” shall be
deemed to be references to “100%”;

 

“Tax” or “Taxes” means any United States or Canadian, federal, provincial,
state, county, municipal, local or other income, gross receipts, license,
payroll, employer health tax, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar) unemployment, disability, real property, personal
property, sales, use, ad valorem, withholding, transfer, registration, value
added, goods and services, alternative or add-on minimum, estimated, or other
taxes, fees, assessments or similar charges in the nature of a tax including
Canada Pension Plan, federal, provincial, or state pension plan contributions,
employment insurance premiums or other taxes, of any kind whatsoever, including
any interest, fine, penalty, or addition thereto, whether disputed or not, and
all amounts payable pursuant to any agreement or arrangement with respect to
Taxes;

 

“Tax Act” means the Income Tax Act (Canada), as amended;

 

“Tax Return” means any return, declaration, report, estimate, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, filed with any taxing
authority;

 

“Tenant Leases” means all leases, agreements to lease and licences in respect of
the Owned Properties and Leased Properties, including all offers to lease and
monthly tenancies and all other agreements in any way relating to the occupation
of the Owned Properties and Leased Properties by tenants thereof;

 

“Termination Expenses” has the meaning ascribed thereto in section 11.2(b);

 

“Termination Fee” means a fee equal to (i) from the date hereof to and including
September 30, 2007, $6 million and (ii) from October 1, 2007 onwards, $12
million;

 

“Termination Fee Event” has the meaning ascribed thereto in section 11.1;

 

“Transaction Costs” means the following costs, expenses and fees of IPC REIT or
its Subsidiaries to be incurred or paid in connection with, or incidental to,
the Transactions: (i) all legal fees, accounting fees, financial advisory fees,
regulatory filing fees, stock exchange fees and disbursements of advisors to IPC
REIT or its Subsidiaries; (ii) all fees, costs or other expenses incurred (A) as
a result of compliance with section 5.5 and the wind-up and dissolution of IPC
REIT and section 7.2(a) and the liability insurance for the trustees, directors
and officers of IPC REIT and its Subsidiaries, and (B) in connection with
preparing, printing and mailing the Circular and convening and holding the
Unitholder Meeting; (iii) all change of control, severance or retention payments
as set forth in section 4.1(z) of the Disclosure Letter; and (iv) all other
fees, costs and expenses set forth in section 4.1(z) of the Disclosure Letter;

 

12

--------------------------------------------------------------------------------


 

“Transactions” means the purchase and sale of the Purchased Shares and all other
transactions contemplated herein;

 

“Trust Amendment” means the amendment to the Declaration of Trust pursuant to
the terms of the Unitholder Resolution;

 

“Units” means the trust units of IPC REIT;

 

“Unitholder Approval” has the meaning ascribed thereto in section 3.1(a);

 

“Unitholder Meeting” means the special meeting of Unitholders (including any
adjournments or postponements thereof) to be called and held to consider and, if
deemed advisable, approve the Unitholder Resolution;

 

“Unitholder Resolution” means a Special Resolution (as defined in the
Declaration of Trust) of the Unitholders approving the Transactions and
amendments to the Declaration of Trust, such resolution to be in form and
substance satisfactory to IPC REIT and Buyer, acting reasonably;

 

“Unitholders” means the holders of Units; and

 

“Unsolicited Acquisition Proposal” has the meaning ascribed thereto in section
6.1(c).

 

1.2                               Currency.

 

Unless otherwise indicated, all sums of money referred to in this Agreement
shall mean United States dollars.

 

1.3                               Interpretation Not Affected by Headings.

 

The division of this Agreement into Articles, sections and clauses and the
insertion of headings are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article”, “section” or “clause” followed by a
number and or letter refer to the specified Article, section or clause of this
Agreement. The terms, this “Agreement”, “hereof”, “herein” and “hereunder” and
similar expressions refer to this Agreement (including any particular Article,
section or clause).

 

1.4                               Statutory References.

 

A reference to a statute includes all rules and regulations made pursuant to
such statute and, unless otherwise specified, the provisions of any statute or
regulation or rule which amends, supplements or supersedes any such statute or
any such regulation or rule.

 

1.5                               Subsidiaries of IPC REIT.

 

To the extent any covenants or agreements contained herein relate, directly or
indirectly, to a Subsidiary of IPC REIT, each such provision shall be construed
as a covenant by

 

13

--------------------------------------------------------------------------------


 

IPC REIT to cause (to the fullest extent to which it is legally capable) such
Subsidiary to perform the required action.

 

1.6                               Number and Gender.

 

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender include
all genders.

 

1.7                               Date for Any Action.

 

Unless otherwise specified, time periods within or following which any payment
is to be made or any act is to be done shall be calculated by excluding the day
on which the period commences and including the day on which the period ends and
by extending the period to the next Business Day following if the last day of
the period is not a Business Day.

 

1.8                               Accounting Matters.

 

Unless otherwise stated, all accounting terms used in this Agreement shall have
the meanings attributable thereto under Canadian GAAP and all determinations of
an accounting nature in respect of IPC REIT required to be made shall be made in
a manner consistent with Canadian GAAP, consistently applied.

 

1.9                               Knowledge.

 

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of IPC REIT, it shall be deemed to refer
to the actual knowledge, after reasonable enquiry, as applicable, of Gary
Goodman, President and Chief Executive Officer of IPC REIT, David Dinniwell,
Chief Financial Officer of IPC REIT, Elisabeth Wigmore, Chief Operating Officer
of IPC REIT, Y. Dov Meyer, Chief Investment Officer of IPC REIT and Bruce
Wibbels, President of IPC US.

 

1.10                        Entire Agreement.

 

This Agreement, the agreements and other documents referred to herein and the
Confidentiality Agreement which, subject to section 2.5, shall remain in full
force and effect, constitute the entire agreement between the parties hereto
pertaining to the Transactions and ancillary arrangements and supersede all
other prior agreements, understandings, negotiations and discussions, whether
oral or written, between the parties hereto with respect to the terms of the
Transactions and the other transactions contemplated herein. Except as expressly
represented and warranted herein, no party shall be considered to have given any
other express or implied representations or warranties, including without
limitation as a result of oral or written statements.

 

1.11                        Disclosure Letter.

 

Contemporaneously with the execution and delivery of this Agreement, IPC REIT is
delivering to Buyer the Disclosure Letter required to be delivered pursuant to
this Agreement in order to qualify certain representations, warranties and
covenants of IPC REIT contained in

 

14

--------------------------------------------------------------------------------


 

this Agreement. For greater clarity, each reference in a section of this
Agreement to the Disclosure Letter should be deemed to refer to the
corresponding schedule of the Disclosure Letter and any disclosure in the
Disclosure Letter that is disclosed in such a way as to make its relevance or
applicability to information called for by another section of this Agreement
reasonably apparent shall be deemed to be disclosed with respect to such other
representation, warranty or covenant whether or not the particular disclosure
references a particular representation, warranty or covenant.

 

ARTICLE 2

PURCHASE AND SALE

 

2.1                               Purchase and Sale.

 

(a)           Subject to the terms and conditions of this Agreement, including
for certainty section 11.4, on the Closing Date, and provided that the
transactions referred to in this section 2.1 shall occur substantially
simultaneously:

 

(i)            Buyer shall purchase from IPC REIT and IPC REIT shall sell,
transfer and assign to Buyer the NSULC Common Shares free and clear of Liens for
the NSULC Purchase Price;

 

(ii)           Buyer shall purchase from PRF and PRF shall sell, transfer and
assign to Buyer the IPC Realty Preferred Shares free and clear of Liens for the
IPC Realty Purchase Price; and

 

(iii)          Buyer shall purchase from BR and BR shall sell, transfer and
assign to Buyer the IPC US Special Shares free and clear of Liens for the IPC US
Purchase Price.

 

Buyer shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement in respect of the Purchased Shares such
amounts as it is required to deduct and withhold with respect to the making of
such payment under any Tax Law, and the rules and regulations promulgated
thereunder. To the extent that amounts are so withheld by Buyer, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder in respect of which such deduction and withholding was made by
Buyer.

 

(b)           On the Closing Date, IPC REIT shall, as expressly permitted by
sections 5.4 and 11.4, pay for and/or reserve against any unpaid Transaction
Costs as of the Closing Date and provide to Buyer evidence of any such payments
or reserves.

 

2.2                               Closing Deliveries.

 

At the Closing:

 

(a)           (i) IPC REIT shall deliver to Buyer (A) certificates with executed
blank transfer powers representing the NSULC Common Shares, (B) the officers’
certificates referred to in sections 3.2(a)(i) and (ii) and (C) documents
contemplated in

 

15

--------------------------------------------------------------------------------


 

section 2.1(b); and (ii) Buyer shall deliver to IPC REIT (A) the NSULC Purchase
Price in immediately available funds by wire transfer to one or more accounts
designated by IPC REIT and (B) the officers’ certificates referred to in
sections 3.3(a)(i) and (ii);

 

(b)           (i) PRF shall deliver to Buyer (A) certificates with executed
blank transfer powers representing the IPC Realty Preferred Shares and (B) the
officers’ certificates referred to in sections 3.2(a)(i) and (ii); and (ii)
Buyer shall deliver to PRF (A) the IPC Realty Purchase Price in immediately
available funds by wire transfer to one or more accounts designated by PRF and
(B) the officers’ certificates referred to in sections 3.3(a)(i) and (ii); and

 

(c)           (i) BR shall deliver to Buyer (A) certificates with executed blank
transfer powers representing the IPC US Special Shares and (B) the certificate
referred to in sections 3.2(a)(i) and (ii); and (ii) Buyer shall deliver to BR
(A) the IPC US Purchase Price in immediately available funds by wire transfer to
one or more accounts designated by BR and (B) the officers’ certificates
referred to in sections 3.3(a)(i) and (ii).

 

2.3                               Location and Timing of Closing.

 

The Closing will be held as soon as practicable and in any event no later than
the fifth Business Day after the satisfaction or waiver (subject to applicable
Laws) of the conditions (excluding conditions that, by their terms, are to be
satisfied on the Closing Date, but subject to the satisfaction or, where
permitted, the waiver of those conditions as of the Closing Date) set forth in
Article 3, and, subject to obtaining the Required Contractual Consents and the
Regulatory Approvals, is expected to be held on or before 10:00 a.m. (Toronto
time) on October 31, 2007 or such other time or date as is agreed to in writing
by the parties (the “Closing Date”). The Closing will take place at the offices
of Davies Ward Phillips & Vineberg LLP, 1 First Canadian Place, 100 King Street
West, Suite 4400, Toronto, Ontario, M5X 1B1, on the Closing Date unless another
place is agreed to in writing by the parties.

 

2.4                               Unitholder Meeting.

 

(a)           IPC REIT hereby represents that its Board:  (i) has validly
approved this Agreement and the Transactions; (ii) has, following consultation
with its financial and outside advisors, determined that the consideration per
Unit to be received by Unitholders upon the redemption of the Units as a result
of the Transactions is fair to, and in the best interests of, IPC REIT and its
Unitholders; and (iii) has resolved to recommend that Unitholders vote for the
Unitholder Resolution at the Unitholder Meeting. As at the date hereof, the
resolutions of the Board taking the foregoing actions have not been modified,
supplemented or rescinded and remain in full force and effect.

 

(b)           As promptly as reasonably practicable after the execution and
delivery of this Agreement, IPC REIT shall, in consultation with Buyer, (i)
establish a record date for voting and notice, duly call, give notice of,
convene and hold the Unitholder Meeting on or before October 19, 2007, and (ii)
prepare the Circular, together with any other documents required by

 

16

--------------------------------------------------------------------------------


 

the Declaration of Trust and applicable Laws in connection with the Unitholder
Meeting, and provide Buyer with an opportunity to review and comment on drafts
of such documents, which comments IPC REIT will reasonably consider (provided
that whether any such comments are included in such documents will be at the
sole discretion of IPC REIT). The Circular shall include (among other things)
the recommendation of the Board as described in section 2.4(a) and the opinions
described in section 2.4(h), and shall otherwise be in form and substance
satisfactory to Buyer and its advisors, acting reasonably. As promptly as
practicable after the execution and delivery of this Agreement, and in any event
by September 11, 2007, IPC REIT will file the Circular and any other
documentation required to be filed under applicable Laws in all jurisdictions
where the Circular is required to be filed by IPC REIT and mail or cause to be
mailed the Circular and any other documentation required to be mailed under the
Declaration of Trust or applicable Laws in connection with the Unitholder
Meeting to each Unitholder, Debentureholder, holder of Options and each other
Person to whom such documents are required to be sent under applicable Laws and
the Declaration of Trust. Buyer will provide such assistance as IPC REIT may
reasonably request in such regard.

 

(c)           Each of Buyer and IPC REIT shall proceed diligently, in a
coordinated fashion, and shall use commercially reasonable efforts to cooperate
in the preparation of the Circular as described in section 2.4(b), and of any
exemptive relief applications or orders and any other documents deemed
reasonably necessary by any of them to discharge their respective obligations
under applicable Laws.

 

(d)           Each of Buyer and IPC REIT shall furnish to each other, on a
timely basis, all information as may be reasonably required to effectuate the
foregoing actions, and each covenants that no information so furnished by it in
writing in connection with those actions will contain any Misrepresentation.
Each of the parties shall ensure that the information relating to it and its
Subsidiaries which is provided in the Circular does not contain any
Misrepresentation. If a party becomes aware that the Circular contains a
Misrepresentation or otherwise requires an amendment or supplement, such party
shall promptly notify the other parties and each of Buyer and IPC REIT shall
cooperate in the preparation and distribution of an amendment or supplement to
the Circular that corrects the Misrepresentation.

 

(e)           IPC REIT shall ensure that the Circular complies with all
applicable Laws and, without limiting the generality of the foregoing, that the
Circular does not contain a Misrepresentation (except that this covenant does
not speak with respect to any information relating to and provided by Parent and
Buyer in writing) and provides the Unitholders with information in sufficient
detail to permit them to form a reasoned judgement concerning the matters to be
placed before them at the Unitholder Meeting.

 

(f)            IPC REIT shall deliver to, or cause to be delivered to, Buyer:
(i) promptly upon written request being made in proper form, and in any event
within five Business Days following the receipt of such request, (A) a current
list of all registered holders of Options showing the name of each holder and
the number of Options held by each such holder, the weighted average exercise
price of such holder’s Options and the weighted average exercise price of all
outstanding Options and (B) a current list of participants in book-based
clearing systems, nominee registered Unitholders or Debentureholders, as the
case may be, such as CDS&Co., and non-registered beneficial owners lists, and
securities positions and other information and assistance as Buyer

 

17

--------------------------------------------------------------------------------


 

may reasonably request in connection with the consummation of the Transactions;
and (ii) from time to time, at the request of Buyer, acting reasonably, updated
or supplemental lists setting out any changes from the lists referred to in
clause (i) above.

 

(g)           Subject to section 6.4, IPC REIT shall not adjourn, postpone or
cancel (or propose for adjournment, postponement or cancellation) the Unitholder
Meeting without Buyer’s prior written consent except as required by applicable
Laws (other than applicable Laws governing fiduciary duties which the parties
agree are otherwise addressed in this Agreement). IPC REIT shall keep Buyer
updated with respect to proxy solicitation results as reasonably requested by
Buyer.

 

(h)           IPC REIT represents that it has obtained opinions from its
financial advisors, RBC Dominion Securities Inc. and Banc of America Securities
Canada Co. that, as of the date hereof, the consideration to be received by
Unitholders upon the redemption of the Units as a result of the Transactions is
fair from a financial point of view, which opinions will be included in the
Circular. The foregoing opinions have not been modified, supplemented or
rescinded prior to the date of this Agreement.

 

(i)            IPC REIT represents that the Board has been advised and believe
that each of the trustees and senior officers of IPC REIT intends to vote, or
cause to be voted, all Units of which he or she is the beneficial owner in
favour of the Unitholder Resolution.

 

2.5                               Confidentiality Agreement.

 

Each of Parent and Buyer acknowledges and agrees that it is bound by the terms
of the Confidentiality Agreement as is if it was an original party thereto. IPC
REIT hereby waives the provisions contained in the Confidentiality Agreement
with respect to the Parent and its Affiliates solely for the purpose of the
Transactions (and for no other purpose) and to permit Parent and Buyer to comply
with their obligations or enforce their rights under this Agreement, and each of
Parent and Buyer hereby confirms that it will be bound by the terms of the
Confidentiality Agreement in accordance with the terms thereof, except to the
extent modified by this Agreement. Each of Parent and Buyer will remain bound by
the terms of the Confidentiality Agreement in accordance with the terms thereof
should this Agreement be terminated for any reason whatsoever. Notwithstanding
the foregoing, (i) all of the obligations of Parent and Buyer under the
Confidentiality Agreement will terminate on Closing; and (ii) all of the
obligations of IPC REIT under the Confidentiality Agreement will survive
Closing. The provision of this section 2.5 shall survive the termination of this
Agreement.

 

ARTICLE 3

CONDITIONS TO CLOSING

 

3.1                               Mutual Conditions Precedent.

 

The respective obligations of the parties to complete the Transactions shall be
subject to the satisfaction of the following conditions precedent (any of which
may only be waived in writing by the mutual consent of Buyer and IPC REIT, for
itself and on behalf of the other Sellers):

 

18

--------------------------------------------------------------------------------


 

(a)           the Unitholder Resolution shall have been approved at the
Unitholder Meeting by at least 662/3 of the votes cast by the Unitholders who
are represented in person or by proxy at the Unitholder Meeting (the “Unitholder
Approval”);

 

(b)           there shall not exist any prohibition at Law, including a cease
trade order, injunction or other prohibition or order at Law, against Buyer or
the Sellers which shall restrain, enjoin or otherwise prevent the consummation
of the Transactions, or which shall cause any of the Transactions to be
rescinded following consummation, and no Governmental Entity shall have
proposed, enacted, promulgated or entered into any Law, or amended any existing
Law, which has the effect of making the Transactions illegal or otherwise
preventing their completion;

 

(c)           the Regulatory Approvals shall have been obtained on terms and
conditions that do not adversely affect Buyer and its Affiliates, taken as a
whole, in any material respect; and

 

(d)           this Agreement shall not have been terminated pursuant to
Article 10.

 

3.2                               Additional Conditions Precedent to the
Obligations of Buyer and Parent.

 

(a)                                  The obligations of Buyer and Parent to
complete the Transactions shall also be subject to the fulfilment of each of the
following conditions precedent (each of which is for Buyer’s and Parent’s
exclusive benefit and may only be waived in writing by Buyer):

 

(i)        all covenants and agreements of the Sellers under this Agreement to
be performed or complied with on or before the Closing Date shall have been duly
performed or complied with all material respects, and Buyer shall have received
a certificate of each of the Sellers addressed to Buyer and dated the Closing
Date, signed on behalf of IPC REIT and PRF respectively by two senior executive
officers of IPC REIT or PRF, as the case may be (on IPC REIT’s or PRF’s behalf
and without personal liability), confirming the same as at the Closing Date;

 

(ii)       (A) the representations and warranties of IPC REIT that are qualified
by references to materiality or Material Adverse Effect and the representations
and warranties of PRF and BR in sections 4.1(b), (c), (e) and (f) shall be true
and correct; and (B) the representations and warranties of the Sellers not so
qualified shall be true and correct in all material respects, in each case, as
of the Closing Date as if made on and as of such time (except to the extent such
representations and warranties speak solely as of an earlier date, in which
event such representations and warranties shall be true and correct to such
extent as of such earlier date); and Buyer shall have received a certificate of
each of the Sellers addressed to Buyer and dated the Closing Date, signed on
behalf of IPC REIT and PRF respectively by two senior executive officers of IPC
REIT or PRF, as the

 

19

--------------------------------------------------------------------------------


 

case may be, (on IPC REIT’s or PRF’s behalf and without personal liability),
confirming the foregoing as at the Closing Date;

 

(iii)      following the date hereof, there shall not have occurred any Material
Adverse Effect and Buyer shall have received a certificate of IPC REIT addressed
to Buyer and dated the Closing Date, signed on behalf of IPC REIT by two senior
executive officers of IPC REIT (on IPC REIT’s behalf and without personal
liability), confirming the foregoing as at the Closing Date;

 

(iv)      the Required Contractual Consents (which, for greater certainty, shall
exclude consents required under existing mortgages that Buyer has expressed in
writing to IPC REIT pursuant to section 7.1(c) that Buyer intends to prepay or
defease) shall have been obtained on or before the Closing Date on terms
acceptable to Buyer acting reasonably;

 

(v)       the BR Option Agreement and Shareholders’ Agreement shall have been
terminated without cost to any party to such agreements beyond amounts accrued
to the date of the termination in the ordinary course and consistent with past
practice;

 

(vi)      the NSULC Preferred Shares shall have been cancelled, redeemed or
otherwise dealt with on the terms set out in the Disclosure Letter; and

 

(vii)     the Financial Statements shall have been delivered to Buyer.

 

(b)                                 Buyer may not rely on the failure to satisfy
any of the conditions precedent in sections 3.1 or 3.2 if the condition
precedent was not satisfied solely as a result of a default by Buyer in
complying with its obligations under this Agreement.

 

3.3                               Additional Conditions Precedent to the
Obligations of the Sellers.

 

(a)                                  The obligations of each of the Sellers to
complete the Transactions shall also be subject to the following conditions
precedent (each of which is for the exclusive benefit of the Sellers and may
only be waived in writing by IPC REIT, for itself and on behalf of PRF and BR):

 

(i)                         all covenants and agreements of Buyer under this
Agreement to be performed or complied with on or before the Closing Date shall
have been duly performed or complied with by Buyer in all material respects, and
the Sellers shall have received a certificate of Buyer addressed to the Sellers
and dated the Closing Date, signed on behalf of Buyer by two senior executive
officers of Buyer (on Buyer’s behalf and without personal liability), confirming
the same as at the Closing Date; and

 

(ii)                      (A) the representations and warranties of Buyer that
are qualified by references to materiality or Material Adverse Effect shall be
true and correct; and (B) the representations and warranties of Buyer not so

 

20

--------------------------------------------------------------------------------


 

qualified shall be true and correct in all material respects, in each case as of
the Closing Date as if made on and as of such time (except to the extent such
representations and warranties speak solely as of an earlier date, in which
event such representations and warranties shall be true and correct to such
extent as of such earlier date); and the Sellers shall have received a
certificate of Buyer addressed to the Sellers and dated the Closing Date, signed
on behalf of Buyer by two senior executive officers of Buyer (on Buyer’s behalf
and without personal liability), confirming the same as at the Closing Date.

 

(b)                                 the Sellers may not rely on the failure to
satisfy any of the conditions precedents in sections 3.1 or 3.3 if the condition
precedent was not satisfied solely as a result of a default by IPC REIT, PRF or
BR in complying with its obligations in this Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1                               Representations and Warranties of the Sellers.

 

The Sellers (but as to PRF and BR only to the limited extent that they
respectively give representations and warranties in sections 4.1(b), (c), (e)
and (f)) hereby represent and warrant that, except as disclosed in the
Disclosure Letter and the Filed CSA Documents:

 

(a)           Organization, Standing and Corporate Power. IPC REIT and each of
its Subsidiaries has been duly formed or incorporated, as the case may be, under
applicable Law, is validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite power or similar power
and authority to own, lease and operate its properties and assets and conduct
its business as currently owned and conducted. IPC REIT and each of its
Subsidiaries are duly qualified or licensed to do business and are in good
standing in each jurisdiction in which the nature of their business or the
ownership or leasing of their properties makes such qualification or licensing
necessary, except in such jurisdictions where the failure to be so duly
qualified or licensed and in good standing would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. IPC REIT
has made available to Buyer complete and correct copies of its Declaration of
Trust and the organizational documents of each of IPC REIT’s Subsidiaries. The
Declaration of Trust and the organizational documents of each of IPC REIT’s
Subsidiaries are in full force and effect and no dissolution, revocation or
forfeiture proceeding regarding IPC REIT or any of its Subsidiaries has been
commenced. Neither IPC REIT nor any of its Subsidiaries is in material violation
of any of the provisions of its Declaration of Trust or organizational
documents, as the case may be.

 

(b)           Authority; No Conflict. Each of IPC REIT and PRF has the requisite
trust or corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. BR has the capacity to enter into this
Agreement and to perform his obligations hereunder. The execution, delivery and
performance of

 

21

--------------------------------------------------------------------------------


 

this Agreement by each of IPC REIT and PRF and the consummation by each of IPC
REIT and PRF of the Transactions have been duly authorized by the Board and by
the board of directors of PRF, respectively, and no other proceedings on the
part of IPC REIT or PRF are necessary to authorize this Agreement or the
Transactions, other than: (i) with respect to the Circular and other documents
relating thereto, the approval of the Board; and (ii) Unitholder Approval. This
Agreement has been duly executed and delivered by each of the Sellers and
constitutes a valid and binding obligation of, and enforceable against, each of
them in accordance with its terms subject to the usual exceptions as to
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
other laws relating to or affecting creditors’ rights and the availability of
equitable remedies. The execution and delivery by each of the Sellers of this
Agreement, the performance by each of them of their respective obligations
hereunder and the completion of the Transactions will not result directly or
indirectly (with or without notice, the passage of time or both) in a violation,
default or breach by any of them of, require any consent to be obtained or
filing to be made by any of the Sellers under, or constitute a default under any
provision of, conflict with, or give rise to any termination, cancellation or
acceleration rights or other materially adverse consequence under any provision
of, or result in the creation of a material Lien upon any of the properties or
assets of IPC REIT or any of its Subsidiaries, under:

 

(i)        the Declaration of Trust, on the assumption however that the
Unitholder Approval is obtained, or constating documents of PRF or the
organizational documents of any Subsidiary of IPC REIT;

 

(ii)       any Law applicable to any of IPC REIT or its Subsidiaries, PRF or BR,
on the assumption however that the Regulatory Approvals disclosed in the
Disclosure Letter are obtained; or

 

(iii)      any material Contract, agreement, license, franchise or permit by
which IPC REIT or its Subsidiaries, PRF or BR is bound or is subject or is the
beneficiary, on the assumption however that the Required Contractual Consents
disclosed in the Disclosure Letter are obtained.

 

Insofar as the representation and warranty in this section 4.1(b) relates to the
authority of PRF, the approval and execution of this Agreement by, and
enforceability hereof against, PRF and the absence of conflict with agreements
binding upon or Laws applicable to PRF, PRF joins in making this representation
and warranty. Insofar as the representation and warranty in this section 4.1(b)
relates to the legal capacity of BR, the approval and execution of this
Agreement by, and enforceability hereof against, BR and the absence of conflict
with agreements binding upon or Laws applicable to BR, BR joins in making this
representation and warranty.

 

22

--------------------------------------------------------------------------------


 

(c)           Authorizations. All Authorizations that IPC REIT or any of its
Subsidiaries are required to obtain that are related to the carrying on their
respective businesses as currently operated, or the ownership or operation of
their respective properties and assets, have been obtained and are currently
valid, in full force and effect and in good standing in all respects, except for
Authorizations the failure of which to have or to be valid, in full force and
effect or in good standing would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect. There is no Authorization or
declaration or filing with, or notice to, any Governmental Entity which has not
been received or made that is required to be made or obtained by IPC REIT, PRF
or BR in connection with the execution and delivery of this Agreement by them,
the performance of their respective obligations hereunder or the consummation of
the Transactions, except (i) in connection with the Regulatory Approvals
disclosed in the Disclosure Letter and (ii) the filing with the Canadian
Securities Administrators and the Toronto Stock Exchange of the Circular.

 

Insofar as the representation and warranty in this section 4.1(c) relates to the
Authorizations, declarations, filings or notices relating to PRF and BR, PRF and
BR, respectively, join in making this representation and warranty.

 

(d)           Required Contractual Consents. The Disclosure Letter sets forth
all Required Contractual Consents.

 

(e)           Capital Structure. As of August 13, 2007: (i) the authorized
capital of IPC REIT consists of an unlimited number of Units, of which
44,873,941 Units are issued and outstanding; (ii) $57,100,000 principal amount
of 2005 Debentures (which are convertible into 5,190,909 Units) and $25,406,000
principal amount of 2004 Debentures (which are convertible into 2,674,316
Units), and no more, are outstanding; (iii) 859,200 Options (which are
exercisable into 859,200 Units) are outstanding under the IPC REIT Option Plan,
with the weighted average exercise price of each holder’s Options and the
weighted average exercise price of all outstanding Options set out in the
Disclosure Letter, and 761,323 Options (which are exercisable into 761,323
Units) are outstanding under the IPC REIT Deferred Unit Plan; (iv) the
authorized capital of NSULC consists of 100,000,000 common shares (the “NSULC
Common Shares”) and 1,000,000 preferred shares (the “NSULC Preferred Shares”),
of which 40,071,998 NSULC Common Shares and 100,000 NSULC Preferred Shares, and
no more, are issued and outstanding; (v) the authorized capital of IPC Realty
consists of an unlimited number of common shares and an unlimited number of
voting preferred shares (the “IPC Realty Preferred Shares”), of which 3,668,686
common shares and 3,818,429 IPC Realty Preferred Shares, and no more, are issued
and outstanding; and (vi) the authorized capital of IPC US consists of 5,000
common shares and 5,000 special voting shares (the “IPC US Special Shares”), of
which 1,201 common shares and 1,200 IPC US Special Shares, and no more, are
issued and outstanding. All of the outstanding NSULC Common Shares are owned
beneficially and of record by IPC REIT free of Liens and all of the outstanding
NSULC Preferred Shares are owned beneficially and of record by 1716351 free of
Liens. All of the

 

23

--------------------------------------------------------------------------------


 

outstanding common shares of IPC Realty are owned beneficially and of record by
NSULC free of Liens and all of the outstanding IPC Realty Preferred Shares are
owned beneficially and of record by PRF free of Liens. All of the outstanding
common shares of IPC US are owned beneficially and of record by IPC Realty free
of Liens and all of the outstanding IPC US Special Shares are owned beneficially
and of record by BR free of Liens. Except for the Options, the Debentures, the
Shareholders Agreement, the BR Option Agreement and this Agreement, there are no
options, warrants, conversion privileges share appreciation rights, phantom
shares, profit participations or interests or other rights, agreements,
arrangements or commitments (pre-emptive, contractual or otherwise) obligating
IPC REIT, NSULC, IPC Realty or IPC US to issue or sell any Units, shares or
other ownership, voting or economic interests or securities or obligations of
any kind convertible into or exchangeable for Units, shares or other ownership,
voting or economic interests of any of those entities. All outstanding shares or
other ownership, voting or economic interests of IPC REIT, NSULC, IPC Realty and
IPC US have been duly authorized and issued and are validly outstanding as fully
paid and non-assessable securities and were not issued in violation of any
pre-emptive rights. Except for the Shareholders Agreement and the BR Option
Agreement, none of the Sellers nor any Subsidiary of IPC REIT is a party to any:
(a) option, warrant, purchase right or other commitment or Contract  (other than
this Agreement) that would require any of the Sellers to sell, transfer or
otherwise dispose of the Purchased Shares other than to Buyer; or (b) unitholder
agreement, voting trust, proxy or other agreement or understanding relating to
the voting of any Units or any ownership interest in any Subsidiary of IPC REIT.
Other than the Debentures, there are no bonds, debentures or other evidences of
indebtedness of IPC REIT, NSULC, IPC Realty or IPC US outstanding having the
right to vote (or that are convertible or exercisable for securities having the
right to vote) with Unitholders on any matter. All Units issuable upon the
exercise of Options or the conversion of Debentures, in each case in accordance
with their terms, will be duly authorized and validly issued and fully paid and
non-assessable. There are no outstanding contractual obligations of IPC REIT or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any Units or
any shares of any such Subsidiary or to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any other Person
(other than NSULC or any of its Subsidiaries).

 

Insofar as the representation and warranty in this section 4.1(e) relates to the
ownership of, and freedom to dispose, the outstanding IPC Realty Preferred
Shares, PRF joins in making this representation and warranty. Insofar as the
representation and warranty in this section 4.1(e) relates to the ownership of,
and freedom to dispose, the outstanding IPC US Special Shares, BR joins in
making this representation and warranty.

 

(f)            IPC REIT Securities. Neither PRF nor BR owns any Units or other
securities of IPC REIT. PRF and BR join in making this representation and
warranty.

 

24

--------------------------------------------------------------------------------


 

(g)           Subsidiaries. The Disclosure Letter sets out a complete and
accurate corporate chart showing all of IPC REIT’s Subsidiaries and, except for
such Subsidiaries, neither IPC REIT nor any of its Subsidiaries owns, directly
or indirectly, any interest or investment (whether equity or debt) in any other
Person. All shares, units or other ownership interests outstanding in each
Subsidiary of NSULC (excluding IPC Realty and IPC US, which for greater
certainty are excluded here because they are described in section 4.1(e)) have
been duly authorized and issued and are validly outstanding as fully paid and
are non-assessable and were not issued in violation of any pre-emptive rights.
All of the issued and outstanding shares, units or other ownership, voting or
economic interests that are owned by NSULC, directly or indirectly, in each of
NSULC’s Subsidiaries are owned free and clear of Liens, other than Permitted
Encumbrances and the pledge of securities of NSULC’s property-owning
Subsidiaries pursuant to the KeyBank Facility. Other than the operational
agreements governing the relationships with co-owners of the Owned Properties
and Leased Properties as listed in the Disclosure Letter, there are no options,
warrants, conversion privileges share appreciation rights, phantom shares,
profit participations or interests or other rights, agreements, arrangements or
commitments (pre-emptive, contractual or otherwise) obligating any Subsidiary of
NSULC (excluding IPC Realty and IPC US, which for greater certainty are excluded
here because they are described in section 4.1(e)): (i) to issue or sell any of
its shares, units or other ownership interests or securities or obligations of
any kind convertible into or exchangeable for any shares, units or other
ownership interests of such Subsidiary; or (ii) sell any shares, units or other
ownership interests or securities or obligations of any kind convertible into or
exchangeable for any shares, units or other ownership interests of any other
Subsidiary of IPC REIT. There are no bonds, debentures or other evidences of
indebtedness of any Subsidiary of NSULC (excluding IPC Realty and IPC US, which
for greater certainty are excluded here because they are described in section
4.1(e))) outstanding having the right to vote (or that are convertible or
exercisable for securities having the right to vote) with such Subsidiary’s
shareholders, unitholders or other owners on any matter. 1716351 is a single
purpose corporation and owns or holds no property or assets or any interests
therein of any nature or kind whatsoever other than the NSULC Preferred Shares.

 

(h)           Canadian Securities Legislation. IPC REIT is a “reporting issuer”
(or the equivalent) under applicable Canadian securities legislation and is not
in default of any material requirements of any applicable securities Laws; no
delisting, suspension of trading in or cease trading order with respect to the
Units is pending or, to the knowledge IPC REIT, threatened. The Filed CSA
Documents did not contain a Misrepresentation as at the respective dates of such
Filed CSA Documents and constitute all filings required to be made under
applicable securities Laws. IPC REIT has not filed any confidential material
change report or similar disclosure document with the Canadian Securities
Administrators or the Toronto Stock Exchange which remains confidential as of
the date of this Agreement. IPC REIT has delivered to Buyer complete and correct
copies of any

 

25

--------------------------------------------------------------------------------


 

proposed or contemplated amendments or modifications to the Filed CSA Documents
that have not been filed with the Canadian Securities Administration.

 

(i)            Financial Statements. Each of the audited annual consolidated
financial statements of IPC REIT for the fiscal years ending December 31, 2004,
2005 and 2006, including the CFS, and the unaudited consolidated financial
statements of IPC REIT for the six months ending June 30, 2007, has been
prepared (and all financial statements of IPC REIT which are publicly
disseminated in respect of any subsequent periods prior to the Closing Date
shall be prepared) in accordance with Canadian GAAP applied on a consistent
basis during the periods involved (except as may otherwise be indicated in the
notes thereto) and fairly present in all material respects the consolidated
financial position of IPC REIT as of the dates thereof and the consolidated
results of its operations, cash flows and changes in Unitholders’ equity for the
periods then ended.

 

(j)            Absence of Certain Changes or Events; No Undisclosed Material
Liabilities. Since December 31, 2006, except (i) as stated in any Filed CSA
Documents, (ii) as stated in the Disclosure Letter and (iii) for actions taken
reasonably in good faith accordance with their agreement to facilitate the
consummation of the Transactions: (A) each of IPC REIT and its Subsidiaries has
conducted its business in the ordinary course consistent with past practice and
there would be no violation of sections 5.1(a) or 5.1(b) had such covenants been
in effect as of such date except as which would not, individually or in the
aggregate, or would not reasonably be expected to, have a Material Adverse
Effect; (B) no liability or obligation of any nature (whether absolute, accrued,
contingent or otherwise) has been incurred other than in the ordinary course
consistent with past practice and none of such liabilities and obligations
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (C) there has not occurred any Material Adverse
Effect. Neither NSULC nor any of its Subsidiaries is responsible for or
guarantor of any indebtedness of any other Person (other than a Subsidiary of
NSULC).

 

(k)           Assets. Each of IPC REIT and its Subsidiaries has good and valid
title to their respective assets which are consolidated in the material assets
reflected in the latest consolidated balance sheet of IPC REIT included in the
Filed CSA Documents (other than any such asset disposed of in the ordinary
course of business), free and clear of any and all Liens except (i) those
reflected or reserved against in the latest balance sheet of IPC REIT included
in the Filed CSA Documents and listed in the Disclosure Letter, (ii) Liens
registered in any public registry system that would not be expected to,
individually or in the aggregate, have a Material Adverse Effect and (iii)
Permitted Encumbrances. Upon the consummation of the Transactions, Buyer will
own all of the assets, rights and interests of NSULC and its Subsidiaries, which
shall be sufficient to enable Buyer to operate the business of NSULC and its
Subsidiaries in substantially the same manner as it was operated by IPC REIT
prior to the date of this Agreement.

 

26

--------------------------------------------------------------------------------


 

(l)            Litigation, etc. The Disclosure Letter sets forth a complete and
accurate list as of the date of this Agreement of all suits, claims, actions or
proceedings pending and, to the knowledge of IPC REIT, threatened against or
relating to IPC REIT or any of its Subsidiaries or affecting any of their
properties, assets or operations at law or equity or before any Governmental
Entity. There is no suit, claim, action or proceeding pending or, to the
knowledge of IPC REIT, threatened against or relating to IPC REIT or any of its
Subsidiaries or affecting any of their properties, assets or operations at law
or equity or before any Governmental Entity that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Neither IPC REIT nor any of its Subsidiaries is subject to any
outstanding material order, writ, judgment, injunction, decree or arbitration
order or award.

 

(m)          Compliance with Applicable Law. Each of IPC REIT and its
Subsidiaries have complied for at least the past two years with all applicable
Laws, except for any non-compliance which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Neither IPC
REIT nor any of its Subsidiaries has received any notice of any violation of any
applicable Laws, except for any violations which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(n)           Brokers. No broker, investment banker, financial advisor or other
Person (assuming no soliciting dealers are engaged with respect to the
Unitholder Meeting or the defeasance of the Debentures) is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
IPC REIT or any of its Subsidiaries, other than RBC Dominion Securities Inc.,
Banc of America Securities LLC and T.F. August Associates, Inc., the fees and
expenses of which will be paid by IPC REIT in accordance with the terms of the
engagement letters entered into with such parties, copies of which have been
provided to Buyer.

 

(o)           Insurance. IPC REIT or its Subsidiaries, as applicable, is a named
insured under all insurance policies maintained for the properties of IPC REIT
and its Subsidiaries, as applicable. IPC REIT and its Subsidiaries maintains
insurance coverage with reputable insurers in such amounts and covering such
risks which in the good faith judgment of IPC REIT are reasonable for the
business of IPC REIT and its Subsidiaries. Neither IPC REIT nor any of its
Subsidiaries is in default as to payment of premiums under the terms of any such
insurance policy. Except as set out in the Disclosure Letter or the Filed CSA
Documents, no material claims have been made under such insurance policies in
the last three years. Seller has made available to Buyer copies of all
certificates of insurance, binders and insurance policies maintained by IPC REIT
or any of its Subsidiaries, or under which IPC REIT or any of its Subsidiaries
has been a beneficiary of coverage, at any time during the past three years,
together with a summary of any claims thereunder. NSULC and its Subsidiaries are
the owners of all insurance policies maintained for the properties of NSULC and
its Subsidiaries, as applicable, and NSULC and its Subsidiaries will be entitled
to maintain such

 

27

--------------------------------------------------------------------------------


 

insurance policies immediately following the Closing upon the same terms and
conditions as currently in effect.

 

(p)           Real Property.

 

(i)                       The Disclosure Letter sets forth a complete and
accurate list of the Owned Properties and Leased Properties, and the August 8,
2007 rent rolls pertaining thereto. Accurate copies of all Tenant Leases
covering more than 25,000 square feet and of any and all material amendments,
extensions and/or additions thereto have been included in the Data Room
Information. Except as disclosed in the Disclosure Letter, there are no
agreements, options, contracts or commitments to sell, transfer or otherwise
dispose of the Owned Properties or Leased Properties or to acquire or lease any
other real property which would restrict the ability of NSULC or the relevant
Subsidiary of IPC REIT to transfer its legal and/or beneficial interest in and
to the whole or any part of the Owned Properties or Leased Properties.

 

(ii)                    NSULC, through one of its Subsidiaries, (A) is the
registered and beneficial owner of the Owned Properties with good and marketable
title thereto in fee simple free and clear of all Liens, other than Permitted
Encumbrances, and (B) is the tenant of the Leased Properties, subject to the
terms of the Leases. NSULC’s Subsidiaries have the exclusive right to possess,
use, occupy and dispose of the Owned Properties and Leased Properties, subject
only to the rights of the other parties to the Leases, the Tenant Leases and the
Permitted Encumbrances.

 

(iii)                 The Owned Properties and Leased Properties and all
buildings and structures located thereon and the conduct of NSULC’s business and
its Subsidiaries’ businesses as presently conducted does not violate, and the
use thereof in the manner in which presently used is not adversely affected by,
any zoning or building Laws which, individually or in the aggregate have, or
could reasonably be expected to have a Material Adverse Effect. Neither IPC REIT
nor any of its Subsidiaries has received any notification alleging any such
violation.

 

(iv)                No Person (other than co-owners of the Owned Properties) has
any right of first refusal, right of first opportunity, option to purchase or
any other right of increased participation in any of the Owned Properties, or
any part thereof.

 

(q)           No Default. Except as would not, individually or in the aggregate,
cause a Material Adverse Effect, none of IPC REIT nor any of its Subsidiaries
nor, to the knowledge of IPC REIT, any of the other parties thereto, is in
default under or in breach of any Lease, any Tenant Lease (which, for purposes
of this section 4.1(q), means a lease of premises comprising at least 25,000
square feet), or any agreement in respect of any debt obligation or any other
material Contract (which,

 

28

--------------------------------------------------------------------------------


 

for purposes of this section 4.1(q), means a Contract providing for per annum
payments of more than $500,000). To the knowledge of IPC REIT, there exists no
state of facts which after notice or lapse of time or both would constitute a
default or breach of any material Contract. IPC REIT has delivered or made
available accurate copies of all such material Contracts.

 

(r)            Labour Matters.

 

(i)        IPC REIT has no employees other than those employed by NSULC or any
of its Subsidiaries. Neither IPC REIT nor any of its Subsidiaries is party to or
bound by any Contract which provides for change in control, retention or similar
payments, or any accelerated or enhanced payment or benefit upon or in
connection with the completion of the Transactions or upon the execution and
delivery of this Agreement (in either case, either alone or in conjunction with
any other event).

 

(ii)       Neither NSULC nor any of its Subsidiaries is a party to or currently
negotiating any collective bargaining agreement other than the collective
bargaining agreements listed in the Disclosure Letter (the “Collective
Bargaining Agreements”), true, correct and complete copies of which have been
made available to Buyer. Except in respect of the Collective Bargaining
Agreements, no trade union, council of trade unions, employee bargaining agency
or affiliated bargaining agent holds bargaining rights with respect to any of
the employees of NSULC or any of its Subsidiaries by way of certification,
interim certification, voluntary recognition, or succession rights or, to the
knowledge of IPC REIT, has applied or threatened to apply to be certified as the
bargaining agent of any employees of NSULC or any of its Subsidiaries. To the
knowledge of IPC REIT, there are not currently (A) any union organization
activities involving any employees of NSULC or any of its Subsidiaries, or any
threats of such activities, (B) any strikes or lockouts or work stoppages or
other material labour disputes affecting NSULC or any of its Subsidiaries or any
threats of such labour disputes, or (C) any charges of unfair labour practice
(other than routine individual grievances, that, individually or in the
aggregate, would not be expected to have a Material Adverse Effect.)

 

(iii)      There are no unfair labour practice charges, grievances or complaints
filed or, to the knowledge of IPC REIT, threatened in writing by or on behalf of
any employee or group of employees of NSULC or any of its Subsidiaries that have
not been settled or remedied that would reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

(iv)      There are no complaints, charges or claims against NSULC or any of its
Subsidiaries filed or, to the knowledge of IPC REIT, threatened in writing to be
brought or filed, with any Governmental Entity or arbitrator based on, arising
out of, in connection with, or otherwise relating to the employment or
termination of employment of any individual by NSULC

 

29

--------------------------------------------------------------------------------


 

or any of its Subsidiaries that have not been settled or remedied that if
adversely decided would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(v)       With respect to employees of NSULC and its Subsidiaries, (A) NSULC and
each of its Subsidiaries are in compliance with all laws relating to the
employment of labour, including all such laws relating to wages, hours, the
Worker Adjustment and Retraining Notification Act (as amended, “WARN”) and any
similar state or local “mass layoff” or “plant closing” Law, collective
bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding and/or social
security Taxes and any similar Tax, except for any non-compliance that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (B) there has been no “mass layoff” or “plant closing” as
defined by WARN with respect to NSULC or any of its Subsidiaries within the last
six (6) months.

 

(vi)      All of the existing employees of IPC US and its Subsidiaries are, to
the knowledge of IPC REIT, legally employable in the United States.

 

(s)           ERISA and Employee Plans.

 

(i)        The Data Room Information lists all the employee benefit, health,
welfare, pension, bonus, profit sharing, deferred compensation, change of
control arrangements, incentive compensation, stock compensation, stock option
or purchase, severance, change of control, retirement plans or arrangements,
life or accidental insurance, hospitalization, health, medical or dental
treatment or expenses, disability, unemployment, insurance benefits, employee
loans, vacation pay, fringe benefit arrangements, severance or termination pay
or other benefit plan policy, agreement or arrangement applicable to present or
former employees, directors or trustees (or any of their respective dependants
or beneficiaries) of IPC REIT or any of its Subsidiaries which are currently
maintained or participated in by IPC REIT or any of its Subsidiaries or with
respect to which, to the knowledge of IPC REIT, IPC REIT, any of its
Subsidiaries or any of their respective ERISA Affiliates may have any liability
(the “Employee Plans”). None of the Employee Plans are established and
maintained primarily to provide systematically for the payment of a definitely
determinable annuity to participants over a period of time, after retirement or
are otherwise defined benefit plans. None of the Employee Plans of IPC US or its
Subsidiaries provides for the participation of any employees, directors or
trustees (or to the knowledge of IPC REIT any of their respective dependants or
beneficiaries) resident outside of the United States.

 

(ii)       All of the Employee Plans have been administered and invested in all
material respects in accordance with all Laws applicable to the Employee

 

30

--------------------------------------------------------------------------------


 

Plans. Each Employee Plan which is an Employee Pension Benefit Plan and which is
intended to be qualified under Code section 401(a) is subject to a favourable
determination letter issued by the Internal Revenue Service which covers all
amendments to any such plan for which the remedial amendment period (within the
meaning of Code section 401(b) and applicable regulations) has expired and, to
the knowledge of IPC REIT, no event has occurred which will or could give rise
to disqualification of any such plan under such sections. No “prohibited
transaction,” within the meaning of section 4975 of the Code or sections 406 or
407 of ERISA, and not otherwise exempt under sections 4975 of the Code and
section 408 of ERISA, has occurred with respect to any Employee Benefit Plan.

 

(iii)      Other than routine claims for benefits and appeals of denied routine
claims, there are no material actions, suits, claims or proceedings, pending or,
to the knowledge of IPC REIT, threatened, relating to the Employee Plans and, to
the knowledge of IPC REIT, no fact or circumstance exists which could reasonably
be expected to give rise to any such action, claim or proceeding. To the
knowledge of IPC REIT, there are no audits, inquiries or proceedings pending or
threatened by any Governmental Entity with respect to any Employee Plan.

 

(iv)      Except for amendments that may be required to maintain the Employee
Plans in compliance with Code section 401(a) and related sections and provisions
of ERISA prior to the Closing Date, no material amendments to any Employee Plan
have been promised and no material amendments to any Employee Plan will be made
or promised prior to the Closing Date which affect or pertain to the employees
of IPC REIT or any of its Subsidiaries or which, to the knowledge of IPC REIT,
could cause liability to IPC REIT or any of its Subsidiaries.

 

(v)       All contributions (including all employer contributions and employee
salary reduction contributions) that are due have been made to each Employee
Benefit Plan that is an Employee Pension Benefit Plan. All premiums or other
payments that are due have been paid with respect to each Employee Benefit Plan
that is an Employee Welfare Benefit Plan.

 

(vi)      Except as required by applicable Laws, none of the Employee Plans,
other than Employee Pension Benefit Plans, provide benefits beyond retirement or
other termination of service to employee or former employees or to the
beneficiaries or dependants of such employees.

 

(vii)     Neither IPC REIT nor any of its Subsidiaries contributes to any
“multiemployer plan” as defined in section 3(37) of ERISA.

 

(viii)    No Employee Plan contains any provision that would prohibit the
Transactions, would give rise to any severance, termination or other payment as
a result of the consummation of the Transactions (alone or in

 

31

--------------------------------------------------------------------------------


 

connection with any other event) or would cause any payment, acceleration or
increase in benefits provided under any Employee Plan as a result of the
Transactions (alone or in connection with any other event).

 

(t)            Tax Matters.

 

(i)            Each of IPC REIT and its Subsidiaries has filed or caused to be
filed all Tax Returns required to be filed by the Tax Act or the Code or by
other applicable Tax Laws, other than Income Tax Returns and Tax Returns in each
case for which extensions have been granted by the relevant taxing authorities.
All Taxes due and owing by IPC REIT or any of its Subsidiaries (whether or not
shown on any Tax Return) have been paid in full or will be paid in full by the
due date thereof. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets or properties of IPC REIT or any of its
Subsidiaries.

 

(ii)           Except as disclosed in the Disclosure Letter, there is no
material dispute or claim, including any audit, investigation or examination by
any taxing authority, actual, pending or, to the knowledge of IPC REIT,
threatened, concerning any Tax liability of IPC REIT or any of its Subsidiaries,
no written notice of such an audit, investigation, examination, material dispute
or claim has been received by IPC REIT or any of its Subsidiaries, nor does IPC
REIT have knowledge of any such audit, investigation, examination, material
dispute or claim based upon personal contact with any agent of such taxing
authority.

 

(iii)          Except as disclosed in the Disclosure Letter, neither IPC REIT
nor any of its Subsidiaries has requested, or entered into any agreement or
other arrangement, or executed any waiver providing for, any extension of time
within which:

 

(A)      to file any Tax Return (which has not since been filed) in respect of
any Taxes for which any of IPC REIT or its Subsidiaries is or may be liable;

 

(B)       to file any elections, designations or similar filings relating to
Taxes (which have not since been filed) for which any of IPC REIT or its
Subsidiaries is or may liable;

 

(C)       any of IPC REIT or its Subsidiaries is required to pay or remit any
Taxes or amounts on account of Taxes (which have not since been paid or
remitted); or

 

(D)      any Governmental Entity may assess or collect Taxes for which any of
the IPC REIT or its Subsidiaries is liable.

 

(iv)          The unpaid Taxes of IPC REIT and its Subsidiaries (A) did not, as
of the most recently published consolidated financial statement of IPC REIT,

 

32

--------------------------------------------------------------------------------


 

exceed the reserve for Tax liability (other than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) in that
financial statement and (B) will not exceed that reserve as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of IPC REIT and its Subsidiaries in reporting their income
in their Tax Returns.

 

(v)           Each of IPC REIT and its Subsidiaries has duly and timely withheld
from any amount paid or credited by it to or for the account or benefit of any
Person the amount of all Taxes and other deductions required by any Laws to be
withheld from any such amount and has duly and timely remitted the same (or is
properly holding for such remittance) to the appropriate Governmental Entity.

 

(vi)          IPC REIT is a “mutual fund trust” as defined in the Tax Act.

 

(vii)         Each of the Sellers is not a non-resident of Canada within the
meaning of the Tax Act.

 

(viii)        Neither IPC REIT nor any Subsidiary is a party to any Tax sharing
or similar agreement or arrangement other than any agreement or arrangement
solely between the IPC REIT and any Subsidiary, pursuant to which it will have
any obligation to make any payments after the Closing.

 

(ix)          Neither IPC REIT or any Subsidiary has requested a private letter
ruling from the US Internal Revenue Service or comparable rulings from other
taxing authorities.

 

(x)           Neither IPC REIT nor any Subsidiary has any liability for Taxes of
any Person other than IPC REIT and its Subsidiaries under Treasury Regulation
section 1.1502-6 (or any similar provision of state, local or foreign Law), as a
successor or transferee or otherwise.

 

(xi)          Neither IPC REIT or any Subsidiary has participated in a
“reportable transaction” within the meaning of Treasury Regulation section
1.6011-4(b)(1).

 

(xii)         Neither IPC REIT or any Subsidiary is a party to any agreement,
arrangement, understanding or plan that has resulted, or would result in
connection with contemplated transactions or any change in control, in the
payment of any amount that would, by operation of section 280G of the Code, not
be deductible by the entity making such payment.

 

(xiii)        Neither IPC REIT or any Subsidiary has made or is obligated to
make any payment that would not be deductible pursuant to section 162(m) of the
Code.

 

33

--------------------------------------------------------------------------------


 

(xiv)        As of the date hereof, IPC US and its Subsidiaries have no material
earnings and profits attributable to any year of such corporation within the
meaning of section 857 of the Code and the Treasury Regulations thereunder,
excluding for this purpose: (A) any earnings and profits of the following
corporations, for which “taxable REIT subsidiary” elections effective as of
March 31, 2007 have been timely filed: Wanamaker Retail Lease Manager, Inc.,
Wanamaker Office Lease GP, Inc., IPC United Plaza Management, Inc., IPC
Commercial Properties Management Inc., IPC Office Properties Management Inc.,
IPC XPark Properties Management Inc., IPC White Plains Properties Management
Inc., IPC NOI Management Inc., IPC Wanamaker GP, Inc., IPC Lexington Properties
Management Inc., IPC McDonald Properties Management Inc., and IPC Dallas GP
Inc.; (B) any earnings and profits of corporations that were included in the
consolidated return of IPC US for the year ending December 31, 2006, which would
be eliminated pursuant to the rule contained in the last sentence of Treasury
Regulation §1.1502-33(a)(2) in the event such corporations were to transfer, or
be deemed to transfer, their assets to IPC US in a liquidation to which Code
section 332 applies; and (C) earnings and profits of the following corporations
not in excess of $50,000 in the aggregate: IPC Florida II Management Inc., IPC
United Plaza Fee Manager Inc. and IPC Loop Central GP Inc.

 

(xv)         Each Subsidiary of IPC REIT that is a partnership, joint venture,
limited liability company or “foreign eligible entity” within the meaning of
Treasury Regulation section 301.7701-3(b)(2) has been since its formation
treated for U.S. federal income tax purposes as a partnership or disregarded
entity, as the case may be, and not as a corporation or an association taxable
as a corporation or as a “publicly traded partnership” within the meaning of
section 7704(b) of the Code.

 

(xvi)        Each arrangement or plan relating to any employee or service
provider of IPC REIT or any of its Subsidiaries that is subject to section 409A
of the Code has been operated in good faith compliance, in all respects, with
section 409A of the Code.

 

(xvii)      None of IPC REIT or any of its Subsidiaries has agreed, or is
required to make, any adjustment under section 481(a) of the Code (whether as a
result of the transactions set forth herein or otherwise) and there has been no
transaction or event (including but not limited to any receipt of a prepaid
amount or an instalment sale) which would result in income attributable to such
transaction or event being recognized for Tax purposes in a period following
Closing.

 

(xviii)     For all taxable periods (and portions thereof) (A) none of the
Subsidiaries of IPC REIT has a “dual consolidated loss” within the meaning of
section 1503(d)(2) of the Code and applicable Treasury Regulations that is
subject to disallowance pursuant to section 1503(d) of the Code, (B) each of the

 

34

--------------------------------------------------------------------------------


 

Subsidiaries of IPC REIT has been and continues to be in compliance with all
applicable Treasury Regulations that are required to be satisfied in order to
prevent any “dual consolidated loss” from being disallowed pursuant to section
1503(d) and applicable Treasury Regulations, and (C) there has been no event or
other occurrence that would require the recapture of any “dual consolidated
loss” pursuant to section 1503(d) of the Code and applicable Treasury
Regulations.

 

(xix)        None of IPC REIT or any of the Subsidiaries has taken a reporting
position on a Tax Return, which reporting position (A) if not sustained would be
reasonably likely to give rise to a penalty for substantial understatement of
U.S. federal income Tax under section 6662 of the Code (or any similar provision
of state, provincial, local or foreign Tax Law), and (ii) has not adequately
been disclosed on such Tax Return in accordance with section 6662(d)(2)(B) of
the Code (or any similar provision of state, provincial, local or foreign Tax
law).

 

(xx)         NSULC is and at all times  has been a “disregarded entity” for U.S.
federal income tax purposes.

 

(xxi)        IPC Realty has never engaged in a “trade or business” in the United
States as that term is defined in section 864 of the Code, and has not conducted
any activity in a state or local taxing jurisdiction in the United States that
would result in the imposition of any state or local Tax on IPC Realty.

 

(xxii)       IPC US is taxable as a domestic corporation for U.S. federal income
tax purposes, but for any current or subsequent election to be treated as a
REIT. IPC US maintains its books and records on the calendar year for U.S.
federal income tax purposes. IPC US has not previously made an election to be
taxed as a REIT within the five years preceding the Closing Date and had such
election revoked or terminated by the US Internal Revenue Service. IPC US has
not been operated as a bank, a financial institution, a small business
investment company operating under the United States Small Business Act of 1958,
as amended, a business development corporation or an insurance company. IPC US
was not created by or pursuant to an act of a state legislature for the purpose
of promoting, maintaining or assisting the economy within the state by making
loans that generally would not be made by banks. IPC US at all times has been
managed by a board of directors. The beneficial ownership of IPC US has been
evidenced by common shares and IPC US Special Shares, which shares, subject to
applicable U.S. federal and state securities laws, have not been subject to any
restrictions on transfer imposed by IPC US, except as set forth in the charter
of IPC US and except for restrictions imposed by the Shareholders Agreement and
the KeyBank Facility.

 

(xxiii)     At the end of each quarter of the current taxable year, at least 75%
of the value of IPC US’s total assets has consisted of real estate assets, cash
and

 

35

--------------------------------------------------------------------------------


 

cash items (i.e., receivables arising in the ordinary course of IPC US’s
operations, certificates of deposit), government securities, and, only during
the one-year period commencing on the date new capital is received, stock or
debt instruments attributable to the temporary investment of new capital. For
purposes of this section, shares in a money market fund (i.e., a regulated
investment company) are considered an investment in “securities” and not cash or
a “cash item.”

 

(xxiv)      At the end of each quarter of the current taxable year, IPC US’s
total assets have not consisted of securities (other than obligations secured by
mortgages on real property, shares in other REITs, government securities) of any
one issuer (including debt securities of an issuer that is treated as a
partnership for U.S. federal tax purposes) that represent either (A) more than
five percent of the value of IPC US’s total assets or (B) more than ten percent
of the voting power or value of the outstanding securities of such issuer, other
than in the case of the following issuers, for which taxable REIT subsidiary
elections have been filed: IPC Commercial Properties Management Inc., IPC Office
Properties Management Inc., IPC XPark Properties Management Inc., IPC White
Plains Properties Management Inc., IPC NOI Management Inc., IPC Wanamaker GP,
Inc., IPC Lexington Properties Management Inc., IPC McDonald Properties
Management Inc., IPC Dallas GP Inc., Wanamaker Retail Lease Manager, Inc.,
Wanamaker Office Lease GP, Inc. and IPC United Plaza Management, Inc.

 

(xxv)       IPC US (A) holds all of its real property (other than that property
that constitutes Foreclosure Property), for the purpose of obtaining rental
income and long term appreciation and (B) does not hold any of its properties as
inventory or primarily for sale to customers in the ordinary course of a trade
or business.

 

(xxvi)     At least 75% of IPC US’s gross income for the current taxable year
has been derived from (A) Rents From Real Property, (B) interest on obligations
secured by mortgages on real property or interests in real property, (C) gain
from the sale or other disposition of real property held neither as inventory
nor primarily for sale to customers in the ordinary course of a trade or
business (such income derived from the sale or other disposition of real
property held as inventory or primarily for sale to customers in the ordinary
course of a trade of business constituting “Prohibited Income”), (D) dividends
or other distributions on, and gain from the sale or other disposition of,
transferable shares of stock of other REITs, (E) abatements and refunds of taxes
on real property, (F) income from Foreclosure Property, (G) amounts received or
accrued as consideration for entering into agreements to make loans secured by
mortgages on real property or on interests in real property or to purchase or
lease real property (including interests in real property and interests in
mortgages on real property), (H) gain from the sale or disposition of a Real
Estate Asset which is not Prohibited Income and (I) any income

 

36

--------------------------------------------------------------------------------


 

which is (i) attributable to stock or a debt instrument, (ii) attributable to
the temporary investment of new capital derived from an issuance of stock or a
public offering of debt obligations with maturity dates of at least five years,
and (iii) received or accrued during the one-year period beginning on the date
IPC US received the capital. For the purposes of computing interest on
obligations secured by mortgages on real property or interests in real property,
the amount shall not include any interest dependent in whole or in part upon the
income or profits of any person.

 

(xxvii)    At least 95% of IPC US’s gross income for the current taxable year
has been derived from sources described in section 4.1(t)(xxvi), plus (A)
dividends, (B) interest on obligations other than mortgages, (C) gain from the
sale or other disposition of stock and securities held neither as inventory nor
primarily for sale to customers in the ordinary course of a hade or business,
(D) abatements and refunds of taxes on real property, (E) income and gain
derived from Foreclosure Property that is not Prohibited Income, (F) amounts
received or accrued as consideration for entering into agreements (i) to make
loans secured by mortgages on real property or on interests in real property or
(ii) to purchase or lease real property (including interests in real property
and interests in mortgages on real property), (G) gain from the sale or other
disposition of real estate assets (including an interest in an entity that
qualifies as a REIT for federal income tax purposes and regular and residual
interests in real estate mortgage investment conduits (“REMICs”)), that is not
Prohibited Income and (H) income from any transaction, including gain from the
sale or disposition of such a transaction, entered into in the normal course of
the trade or business of IPC US or any other direct or indirect corporate or
noncorporate entity in which IPC US holds a direct or indirect equity interest
to manage interest rate risk or price changes or currency fluctuations with
respect to borrowings made, or ordinary obligations incurred, by IPC US or any
other direct or indirect corporate or noncorporate entity in which IPC US holds
a direct or indirect equity interest to acquire or carry real estate assets, if
the transaction is clearly identified as a hedging transaction before the close
of the day on which it was acquired, originated or entered into.

 

(xxviii)   Less than 15% of the fair market value of any of IPC US’s properties
which are subject to leases have been attributable to personal property and all
personal property leased by IPC US have been under or in connection with a lease
of real property.

 

(xxix)      Except as provided below, IPC US does not render, furnish or provide
any services to tenants, except (A) such services which are customarily
furnished or rendered in connection with the rental of real property (as
determined by the geographic market in which the property is located and by
services customarily provided to tenants in properties of a similar class), (B)
such services which are not rendered primarily for the

 

37

--------------------------------------------------------------------------------


 

convenience of the tenant and are usually or customarily rendered in connection
with the rental of space for occupancy only or (C) income derived from services
not described in clause (B) hereof with respect to a property does not exceed
one percent of all amounts received or accrued during a taxable year with
respect to such property. For purposes of the one percent threshold, the amount
derived by IPC US for any service is deemed to be not less than 150% of the
direct cost incurred by IPC US in furnishing or rendering the service.
Notwithstanding the foregoing, Buyer acknowledge that IPC REIT currently has in
place certain existing parking arrangements and is providing certain special
services to tenants that may cause IPC REIT not to be in compliance with the
foregoing. IPC REIT will cooperate with Buyer to ensure that such parking
arrangements and other services are restructured as necessary to bring them into
compliance with the foregoing.

 

(xxx)       Neither IPC US nor any other direct or indirect corporate or
noncorporate entity in which IPC US holds a direct or indirect equity interest,
owns or operates any hotel or health care facility, or provides to any other
person (under a franchise, license, or otherwise) rights to any brand name under
which any lodging facility or health care facility is operated.

 

(u)                                 Environmental Matters.

 

(i)                                     Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:

 

(A)      each of IPC REIT and its Subsidiaries has complied for at least the
past two years with applicable Environmental Laws, except for any non-compliance
which has been remedied and, to the knowledge of IPC REIT, neither IPC REIT nor
any of its Subsidiaries is subject to any Environmental Liability;

 

(B)       each of IPC REIT and its Subsidiaries has obtained and currently
possesses and maintains in good standing all permits required by Environmental
Laws in connection with their ownership or operation of the Owned Properties or
the development by IPC REIT or its Subsidiaries of the Owned Properties;
provided, that with respect to any permit required to be obtained by any lessee
of an Owned Property or any Person other than IPC REIT or its Subsidiaries with
respect to the conduct of business on the Owned Properties, the representation
contained in this subsection (ii) is limited to the knowledge of IPC REIT;

 

(C)       all asbestos or asbestos-containing materials and lead-based paint at
any of the Owned Properties have been and are managed in accordance with
Environmental Laws pursuant to an operations and maintenance program;

 

38

--------------------------------------------------------------------------------


 

(D)      neither IPC REIT nor any of its Subsidiaries has released, stored,
treated or disposed or transported, and to the knowledge of IPC REIT, no other
Person has released, stored, treated or disposed or transported, Hazardous
Substances on or from any of the Owned Properties in a manner that would
reasonably be expected to result in any Environmental Liabilities; and

 

(E)       neither IPC REIT nor any of its Subsidiaries (A) has entered into or
agreed to any consent, decree or order or is a party to any judgment, decree or
judicial or administrative order relating to compliance with Environmental Laws,
permits or the investigation, sampling, monitoring, treatment, remediation,
removal or cleanup of Hazardous Substances and no investigation, litigation or
other proceeding is pending or threatened in writing with respect thereto or (B)
has assumed, by contract or operation of Law, any Environmental Liabilities or
is an indemnitor in connection with any threatened or asserted claim by any
third-party indemnitee for any Environmental Liabilities.

 

(ii)           No material Liens have been imposed or are in effect on any of
the Owned Properties pursuant to any Environmental Law.

 

(iii)          IPC REIT has made available to Buyer true and complete copies of
all environmental reports, investigations, assessments, audits and permits
relating to compliance under or liability pursuant to Environmental Laws in the
possession or within the control of IPC REIT or any of its Subsidiaries.

 

(iv)          To the knowledge of IPC REIT, there are no aboveground or
underground storage tanks on the Owned Properties or the Leased Properties and
any storage tanks formerly on the Owned Properties or the Leased Properties, to
the knowledge of IPC REIT, have been removed and any effected soil, surface,
water or ground water has been remediated in all material respects in compliance
with all Environmental Laws.

 

(v)           Books and Records. All Books and Records fairly disclose in all
material respects the financial position of IPC REIT and its Subsidiaries and
all material financial transactions relating to the business carried on by IPC
REIT and its Subsidiaries have been accurately recorded in all material respects
in such Books and Records.

 

(w)          Related Party Transactions. There are no material contracts,
agreements, arrangements, understandings, commitments or other transactions
currently in place between IPC REIT or any of its Subsidiaries, on the one hand,
and (i) any officer, director or trustee of IPC REIT or any of its Subsidiaries,
(ii) any holder of record or, to the knowledge of IPC REIT, beneficial owner of
5% or more of the Units, the IPC Realty Preferred Shares or any other class of
securities of IPC REIT or any of its Subsidiaries, or (iii) to the knowledge of
IPC REIT, any

 

39

--------------------------------------------------------------------------------


 

affiliate or associate of any such, officer, director, trustee, holder of record
or beneficial owner, on the other hand.

 

(x)            Rights Plan. IPC REIT has no Unitholder rights plan or similar
plan and, as of the date hereof, no Unitholder rights plan or similar plan is
contemplated to be put in place by IPC REIT.

 

(y)           Distribution Reinvestment Plan. IPC REIT suspended the
Distribution Reinvestment Plan effective immediately after the payment on May
15, 2007 to Unitholders in respect of the distributions declared by IPC REIT to
Unitholders of record on April 30, 2007. No Units have been acquired or issued
under the Distribution Reinvestment Plan since May 15, 2007.

 

(z)            Transaction Costs. The Disclosure Letter sets out IPC REIT’s good
faith estimate of Transaction Costs itemized by applicable category.

 

(aa)         Data Room Information. All Data Room Information is complete and
accurate in all material respects as at the respective dates stated therein, or
if any Data Room Information is undated, as at the date of delivery into the
data room for purposes of the Transactions, except to the extent modified,
amended or superseded by later dated or delivered Data Room Information.

 

(bb)         Derivative Contracts. Other than fixed-priced gas, electricity or
other utility contracts, IPC REIT and its Subsidiaries are not parties to and
have no liabilities under or in connection with any current or active derivative
contracts.

 

4.2                               Representations and Warranties of Parent and
Buyer.

 

Each of Parent and Buyer hereby jointly and severally represent and warrant
that:

 

(a)           Organization, Standing and Corporate Power. Each of Parent and
Buyer has been duly formed or incorporated under applicable Law, is validly
existing and has the corporate power and authority to own its properties and
conduct its businesses as currently owned and conducted. Buyer is an Affiliate
of Parent.

 

(b)           Authority; No conflict. Each of Parent and Buyer has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by each of
Parent and Buyer and the consummation by them of the Transactions have been duly
authorized by the board of directors or similar authority of each of Parent and
Buyer, respectively, and no other internal proceedings on the part of either
Parent or Buyer are necessary to authorize this Agreement or the Transactions.
This Agreement has been duly executed and delivered by each of Parent and Buyer
and constitutes a valid and binding obligation of each of Parent and Buyer,
enforceable against each of them respectively in accordance with its terms
subject to the usual exceptions as to bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and other laws relating to or affecting
creditors’ rights and the availability of equitable remedies. The execution and
delivery by each of

 

40

--------------------------------------------------------------------------------


 

Parent and Buyer of this Agreement, the performance of their respective
obligations hereunder and the completion of the Transactions will not result
directly or indirectly (with or without notice or the passage of time) in a
violation, default or breach by either Parent or Buyer of, require any consent
to be obtained or filing to be made by either of them under, or constitute a
default under any provision of, conflict with or give rise to any termination,
cancellation or acceleration rights or other materially adverse consequence
under any provision of:

 

(i)        its constating documents; or

 

(ii)       any Law applicable to Parent or Buyer, on the assumption however that
the Regulatory Approvals disclosed in the Disclosure Letter are obtained.

 

(c)           Consents and Approvals. Other than pursuant to the Investment
Canada Act, no consent, approval or Authorization of, or declaration or filing
with, or notice to, any Governmental Entity which has not been received or made
is required by either Parent or Buyer in connection with the execution and
delivery of this Agreement by them respectively, except where the absence or
failure thereof would not be material.

 

(d)           Financial Resources. Buyer has sufficient funds, or adequate
arrangements as such term is understood for purposes of Section 96 of the
Securities Act for financing in place to ensure that it will have sufficient
funds, to pay all payments under this Agreement (including the NSULC Purchase
Price, the IPC Realty Purchase Price and the IPC US Purchase Price).

 

(e)           Ownership of Units. None of Parent, Buyer or their respective
Subsidiaries beneficially own any Units, Debentures or other securities of IPC
REIT.

 

4.3          Survival of Representations and Warranties.

 

The representations and warranties made by the parties shall remain in effect
during the term of this Agreement and shall expire simultaneously with the
earlier of (i) Closing and (ii) the termination of this Agreement in accordance
with its terms. No investigations made by or on behalf of Buyer or any of its
authorized agents at any time shall have the effect of waiving, diminishing the
scope of or otherwise affecting any representation, warranty or covenant made by
the Sellers herein or pursuant thereto.

 

ARTICLE 5

COVENANTS OF IPC REIT

 

5.1          Conduct of Business.

 

IPC REIT hereby agrees that between the date of this Agreement and the Closing
Date or the date on which this Agreement has been terminated pursuant to
Article 10, unless Buyer shall otherwise consent in writing (such consent not to
be unreasonably withheld or

 

41

--------------------------------------------------------------------------------


 

delayed), or as is otherwise (i) expressly contemplated by this Agreement,
including in connection with section 7.2, or (ii) set forth in the Disclosure
Letter:

 

(a)       it shall conduct its business and cause its Subsidiaries to conduct
their respective businesses in the ordinary course consistent with past practice
and it shall use commercially reasonable efforts to maintain and preserve its
and its Subsidiaries business organization, goodwill and business relationships;

 

(b)       it shall use commercially reasonable efforts to comply promptly with
all material requirements which applicable Law may impose on it and its
Subsidiaries;

 

(c)       it will use commercially reasonable efforts to consult on an ongoing
basis with Buyer in order that the representatives of Buyer will become more
familiar with IPC REIT and its Subsidiaries as well as with their respective
financial affairs, including in relation to any commitments, arrangements or
transactions proposed to be entered into that would be out of the ordinary
course of business or outside the current operating plan that could reasonably
be expected to give rise to a material liability or commitment of any kind and
will use commercially reasonable efforts so that such consultations be effected
on a basis that will allow sufficient time for Buyer to give reasonable
consideration to the same including without limiting the generality of the
foregoing, to maintain Buyer’s access to the Data Room Information;

 

(d)       it will use commercially reasonable efforts to retain the services of
the current employees of NSULC and its Subsidiaries, and subject to compliance
with applicable Laws regarding privacy, it shall provide reasonable access to
employment and benefit information relating to the employees of NSULC and its
Subsidiaries;

 

(e)       subject to compliance with applicable competition Laws, it shall not
and shall not permit any of its Subsidiaries to:

 

(i)            issue or commit to issue any securities or other ownership
interest in IPC REIT or any of its Subsidiaries, except as a result of the
exercise of Options outstanding at the date hereof or the conversion of
Debentures outstanding at the date hereof;

 

(ii)           declare, set aside or pay any Excess Distribution Amount, or
change the current record or payment date of the Monthly Distribution;

 

(iii)          declare, set aside or pay any dividend or other distribution or
payment whether in cash, securities or property (other than to the extent to
fund (A) a Monthly Distribution, (B) monthly dividends in the amount of $1,250
on the IPC US Special Shares, (C) interest payments and other amounts due and
payable on the Debentures, (D) regular distributions owing to co-owners of the
Owned Properties or Leased Properties in accordance with the terms of the
operational agreements governing such co-ownership relationships listed in the
Disclosure Letter and (E) consistent with past

 

42

--------------------------------------------------------------------------------


 

practice, for working capital requirements of IPC REIT and its Canadian
operations), in each case on or in respect of (x) the outstanding Units; (y)
other securities of IPC REIT; or (z) any securities of any Subsidiary of IPC
REIT that is not directly or indirectly wholly-owned by IPC REIT;

 

(iv)          grant or commit to grant any Options, warrants, convertible
securities share appreciation rights, phantom shares, profit participations or
interests or rights to subscribe for, purchase or otherwise acquire or exchange
into any securities or other ownership interest in IPC REIT or any of its
Subsidiaries, except as expressly permitted in section 5.3(b);

 

(v)           directly or indirectly redeem, purchase or otherwise acquire or
commit or offer to acquire any securities or other ownership interest in IPC
REIT or any of its Subsidiaries, except pursuant to the terms of the Declaration
of Trust or as otherwise expressly contemplated hereunder;

 

(vi)          effect any subdivision, consolidation or reclassification of any
of its Units;

 

(vii)         amend, vary or modify (A) the Declaration of Trust, including the
investment guidelines and operating policies thereunder, or (B) the
organizational documents of any Subsidiary, other than the Trust Amendment or as
expressly permitted hereunder;

 

(viii)        amend the Indenture other than as expressly contemplated in
section 5.4(b);

 

(ix)           reorganize, merge, consolidate or amalgamate with any other
Person whatsoever;

 

(x)            make a capital expenditure other than (A) capital expenditures of
the type (and in the specific amount) as set forth in the Disclosure Letter and
(B) other capital expenditures in an aggregate amount not to exceed $3 million,
or permit any Subsidiary to do so;

 

(xi)           (A) incur any indebtedness for borrowed money, excluding normal
working capital financing in the ordinary course of business consistent with
past practice and amounts incurred to fund Transaction Costs and the defeasance
of the Debentures as contemplated in section 5.4(c), (B) issue or sell debt
securities or (C) guarantee the payment of any third party indebtedness;

 

(xii)          adopt or enter into a plan of complete or partial liquidation,
dissolution, restructuring or recapitalization of NSULC or any of its
Subsidiaries;

 

(xiii)         satisfy or settle any material claim prior to the same being due,
relinquish any material contractual rights, commence any material claim out of
the ordinary course of business or amend or otherwise vary any existing claim

 

43

--------------------------------------------------------------------------------


 

out of the ordinary course of business except as disclosed in the Disclosure
Letter;

 

(xiv)        pre-pay any mortgage indebtedness or, except in the ordinary course
of business consistent with past practice, pay, discharge or satisfy any
material claims, liabilities or obligations (absolute, accrued, contingent or
otherwise);

 

(xv)         transfer, sell, lease, license, mortgage, pledge, surrender,
encumber, divest, cancel, abandon or allow to lapse or expire or otherwise
dispose of (by merger, consolidation, sale of stock or assets or otherwise), or
agree to transfer, sell, lease, license, mortgage, pledge, surrender, encumber,
divest, cancel, abandon, or allow to lapse or expire or otherwise dispose of,
any material entity, material business or material assets;

 

(xvi)        waive, release, settle or compromise any pending or threatened
suit, action, claim, arbitration, mediation, inquiry, proceeding or
investigation against IPC REIT or any of its Subsidiaries, other than where the
amounts paid or to be paid either (A) do not exceed $1,000,000 in the aggregate
for all such waivers, releases, settlements or compromises or (B) are fully
covered by insurance coverage maintained by IPC REIT, provided that in each case
any such waiver, release, settlement or compromise includes a full release of
IPC REIT and its applicable Subsidiaries with respect to the matters covered by
the subject litigation;

 

(xvii)       sell or otherwise dispose of the securities of any of its
Subsidiaries or any Owned Properties or Leased Properties, or grant additional
security or create a Lien (other than as required under the KeyBank Facility or
other Permitted Encumbrances) encumbering such assets;

 

(xviii)      except for entering into derivatives in respect of natural gas,
electricity or other utilities for hedging purposes only, consistent with past
practice, and for a period of no more than one year, enter into any forward,
swap, hedge or other similar financial obligations;

 

(xix)         acquire (by merger, amalgamation, consolidation or acquisition of
shares or assets) any Person or make any investment either by the purchase of
securities, contributions or capital, property transfer, or purchase of any
property or assets of any other Person, if any of the foregoing would be
material;

 

(xx)          modify, amend, terminate or enter into any Contract, or enter into
any other transaction with (A) any trustee, director or officer of IPC REIT or
any of its Subsidiaries, (B) any holder of record or, to the knowledge of IPC
REIT, beneficial owner of 5% or more of the Units, the IPC Realty Preferred
Shares or any other class of securities of IPC REIT or any of its Subsidiaries
or (C) to the knowledge of IPC REIT, any Affiliate or

 

44

--------------------------------------------------------------------------------


 

associate of any such officer, trustee, director, holder of record or beneficial
owner;

 

(xxi)         (A) grant to any trustee, director, officer or employee of IPC
REIT or any of its Subsidiaries any increase in compensation or benefits in any
form (except for routine annual salary or wage increases, all in the ordinary
course of business consistent with past practice), (B) commit to or make a loan
to any such trustee, director, officer or employee, or (C) except as required by
applicable Laws, enter into or otherwise modify any employment or change of
control arrangements or contract with any such Person (whether with an existing
employee or a new employee);

 

(xxii)        (A) make any payments in respect of any existing retention, change
in control or bonus plan adopted by IPC REIT or any of its Subsidiaries, (B)
adopt any new retention, bonus, severance, change in control or retirement plan
for the benefit of trustees, directors, officers or employees of IPC REIT or any
of its Subsidiaries or (C) make any payments to such trustees, directors,
officers or employees not consistent with past practice, without Buyer’s prior
written consent;

 

(xxiii)       establish, adopt or amend any Employee Plan except as required by
applicable Law;

 

(xxiv)       except (A) with the consent of Buyer, such consent not to be
unreasonably withheld, or (B) with respect to the entering into of a Tenant
Lease in accordance with the terms of an offer to lease entered into prior to
the date hereof and contained in the Data Room Information, enter into any lease
or agreement to lease, or terminate or accept a surrender of a lease, with
respect to an area of 25,000 square feet or more without prior notification to
Buyer sufficiently in advance of concluding the lease as to permit a meaningful
opportunity for consultation. For purposes of this section 5.1(e)(xxiv), consent
of Buyer shall be deemed to have been given if no response is received from
Buyer within three Business Days following a written request therefor, which
request shall be accompanied by all material details regarding the proposed
Tenant Lease;

 

(xxv)        except in the ordinary course consistent with past practice or as
required by applicable Law, enter into, modify or amend in any material respect
or terminate any Contract, agreement, commitment or arrangement that provides
for per annum payments by IPC REIT or any Subsidiary of more than $500,000. For
purposes of this section 5.1(e)(xxv), consent of Buyer shall be deemed to have
been given if no response is received from Buyer within three Business Days
following a request therefor, which request shall be accompanied by a completed
copy of such proposed Contract, agreement, commitment or arrangement;

 

45

--------------------------------------------------------------------------------


 

(xxvi)       make any material Tax election or settle or compromise any material
federal, state, local or foreign income Tax liability, unless such election or
compromise is required by law or necessary to qualify or preserve the status of
any Subsidiary as a partnership for federal income tax purposes or to preserve
the ability of IPC US to elect to be treated as a real estate investment trust
for federal income tax purposes; or take or fail to take any material action
that could affect the ability of IPC US to elect to be treated as a real estate
investment trust for US federal income tax purposes for the taxable year of IPC
US that includes the Closing Date; or

 

(xxvii)      authorize or enter into any agreement to do any of the foregoing
prohibited matters;

 

(f)            without limiting the provisions of section 7.2, it shall use
commercially reasonable efforts to maintain and to cause each Subsidiary to
maintain its existing insurance except where replaced by insurance from insurers
with at least as favourable credit ratings where such replacement insurance
offers similar coverage;

 

(g)           it shall use commercially reasonable efforts to defend all
lawsuits or other legal, regulatory or other proceedings challenging or
affecting the property or assets of IPC REIT or any of its Subsidiaries;

 

(h)           it shall advise Buyer in writing promptly after it acquires
knowledge of:

 

(i)        any event or state of fact that would render any representation or
warranty of the Sellers contained in this Agreement, untrue, inaccurate or
incomplete in any material respect or, where already qualified by references to
materiality or Material Adverse Effect, in any respect (and for any
representation or warranty which expressly speaks solely of a specific date, if
it would have been untrue, inaccurate or incomplete in respect of such date);

 

(ii)       the occurrence of any Material Adverse Effect;

 

(iii)      any breach by the Sellers of any covenant contained herein; and

 

(iv)      any death, disability, resignation, termination of employment or other
departure of any executive officer of IPC REIT or of any of its Subsidiaries.

 

5.2          Covenants Relating to the Transactions.

 

IPC REIT hereby agrees that between the date of this Agreement and the Closing
Date or the date on which this Agreement has been terminated pursuant to
Article 10:

 

(a)           it shall cause the BR Option Agreement and Shareholders Agreement
to be terminated prior to or on the Closing Date without cost to any party to
such

 

46

--------------------------------------------------------------------------------


 

agreements beyond amounts accrued to the date of termination in the ordinary
course and consistent with past practice;

 

(b)           subject to confirmation that insurance coverage is maintained as
contemplated in section 7.2 and provided the conditions precedents in Article 3
in favour of the Sellers shall have been satisfied or waived, it shall use
commercially reasonable efforts to obtain and deliver to Buyer on the Closing
Date evidence reasonably satisfactory to Buyer of the resignations, effective as
of the Closing Date, of the trustees of IPC REIT and, to the extent designated
by Buyer to IPC REIT in writing at least five Business Days prior to the Closing
Date, the directors of IPC REIT’s Subsidiaries;

 

(c)           it shall, and shall cause each of its Subsidiaries to, take such
actions as are necessary to reorganize their respective capital, assets and
structure as Buyer may reasonably require; provided, however, that (i) no such
reorganization will be undertaken unless Buyer has agreed to pay the reasonable
implementation costs and any direct or indirect costs and liabilities including
tax costs and liabilities that may be incurred to unwind any such reorganization
if Buyer does not complete the Transactions, including actual out-of-pocket
costs and expenses for filing fees and legal counsel and auditors which may be
incurred, (ii) to the extent reasonably practicable, the parties shall seek to
have any such reorganization made effective on the day ending immediately prior
to the Closing Date; and (iii) no such reorganization shall be considered to
constitute a breach of the covenants, representations or warranties hereunder;

 

(d)           upon the request of Buyer, IPC REIT shall, and shall cause each of
its Subsidiaries to, take such actions as are necessary to effect the
Transactions in such manner that Buyer or one or more of its Affiliates makes a
loan to IPC US simultaneously with or immediately prior to the Closing, in an
aggregate principal amount which does not exceed the existing intercompany
indebtedness of IPC US owing to IPC Realty and to other Subsidiaries of NSULC at
the date of the making of the loan. Subject to section 5.4(c), the proceeds of
such loan, if made, shall be used to repay the existing intercompany
indebtedness owing by IPC US to IPC Realty Limited and to other Subsidiaries of
NSULC and shall then be distributed to IPC REIT and to PRF (in such manner as
may be determined by IPC REIT) simultaneously with the Closing. To the extent
Buyer or its Affiliates make such loan to IPC US, the portion of the proceeds of
such loan which is ultimately distributed by NSULC to IPC REIT (other than the
portion used to repay the Defeasance Loan) shall reduce the NSULC Purchase Price
payable by Buyer in accordance with section 2.1(a)(i) and the portion of the
proceeds which is ultimately distributed by IPC Realty to PRF shall reduce the
IPC Realty Purchase Price payable by Buyer in accordance with section 2.1
(a)(ii);

 

(e)           it shall reasonably cooperate with Buyer and its Affiliates in
connection with the arrangement of the financing or syndication thereof for the
Transactions, and in connection with the repayment, conversion, discharge,
refinancing, redemption, defeasance or retirement of any indebtedness of IPC
REIT or any of its

 

47

--------------------------------------------------------------------------------


 

Subsidiaries, including, without limitation, obtaining a payoff letter in a form
reasonably satisfactory to Buyer for the KeyBank Facility and undertaking or
causing its applicable Subsidiaries to undertake such debt or equity financings
(including upwards financing of existing mortgages), lend and borrow such
intercompany loans, make such distributions, and engage in such other
transactions as Buyer directs in connection with the Closing, provided that IPC
REIT will not be obligated to assume any obligations or liabilities or do
anything that would be prejudicial to IPC REIT or any of its Subsidiaries;

 

(f)            it shall use its best efforts to obtain Unitholder Approval,
except to the extent that the Board has effected a change in its recommendation
in accordance with section 6.5 hereof; and

 

(g)           it shall cooperate with Buyer and its Affiliates and shall use
reasonably commercial efforts to obtain tenant estoppel certificates for any of
the Owned Properties or Leased Properties, as Buyer may reasonably deem
appropriate.

 

5.3          Plans.

 

(a)           No further Units shall be acquired or issued in connection with
the Distribution Reinvestment Plan after the date hereof.

 

(b)           IPC shall suspend the IPC REIT Deferred Unit Plan such that no
Options or other entitlements shall be issued under the IPC REIT Deferred Unit
Plan after the date hereof, except for the issuance of additional Options (on a
monthly basis) in accordance with section 7.3 of the Deferred Unit Plan in lieu
of cash distributions. Subject to the completion of the Transactions, all
amounts due to holders of Options under the IPC REIT Deferred Unit Plan on
account of the additional Options issued as contemplated in the previous
sentence shall be paid prior to, or concurrent with, the Closing. All amounts
due to holders of Options under the IPC REIT Deferred Unit Plan as of the date
hereof are set out in the Disclosure Letter.

 

(c)           IPC shall suspend the IPC REIT Option Plan such that no Options or
other entitlements shall be issued under the IPC REIT Option Plan after the date
hereof. All amounts due to holders of Options under the IPC REIT Option Plan are
set out in the Disclosure Letter.

 

5.4          Defeasance of Convertible Debentures.

 

(a)           Subject to section 5.4(d), IPC REIT shall defease all of its
obligations under the Indenture prior to Closing in accordance with the
provisions of section 10.5 of the Indenture and by paying the Defeasance Amount
on terms satisfactory to Buyer, acting reasonably, including without limiting
the foregoing, paying or making provisions to the satisfaction of the trustee
under the Indenture for the payment of all other sums payable with respect to
the Debentures (including all applicable expenses of the trustees in connection
therewith).

 

(b)           Each of IPC REIT and Buyer shall proceed as diligently as
reasonably practicable following the execution and delivery of this Agreement,
in a coordinated fashion, and use reasonable best efforts to cooperate in the
preparation and negotiation of any documentation required in connection with the
defeasance and IPC REIT will provide Buyer with a reasonable

 

48

--------------------------------------------------------------------------------


 

opportunity to engage in all discussions with the trustee under the Indenture
with respect to such defeasance and review and comment on such documentation.

 

(c)           Notwithstanding anything to the contrary herein, IPC Realty II,
LLC shall be entitled to loan the Defeasance Amount (the “Defeasance Loan”) to
NSULC to permit NSULC to make a distribution to IPC REIT so that IPC REIT is
able to carry out its obligations under section 5.4(a), and NSULC shall pay a
market rate of interest for such loan. If Buyer elects in accordance with
section 5.2(d) to partially effect the Transactions through a loan to IPC US
simultaneously with or immediately prior to Closing and IPC Realty II, LLC has
made the Defeasance Loan to NSULC, then the Sellers shall cause NSULC to use a
portion of the proceeds ultimately received by NSULC from IPC US pursuant to the
transactions contemplated by section 5.2(d) to pay off the Defeasance Loan to
IPC Realty II, LLC. Following Closing, IPC REIT shall have no further obligation
with respect to the Defeasance Loan as contemplated in this section 5.4(c).

 

(d)           If requested by Buyer, the parties shall cooperate, at Buyer’s
expense, to encourage the conversion of Debentures that are “in-the-money” and
to otherwise seek to retire or redeem the Debentures through purchase,
redemption pursuant to consent solicitation or otherwise as may be directed by
Buyer at Buyer’s expense, all in accordance with the terms of the Indenture and
applicable Laws.

 

(e)           At Closing, all of IPC REIT’s liabilities and benefits under the
Indenture in respect of any Debentures which at the time of Closing have not
been converted into Units or purchased by Buyer or otherwise redeemed by IPC
REIT shall be assumed by Buyer (or such other Affiliate of the Parent as may be
designated by the Parent).

 

5.5          Dissolution of IPC REIT.

 

On the Closing Date following the purchase of the Purchased Shares by Buyer (or
as soon as practicable thereafter), the board of trustees of IPC REIT (or any
replacement trustee instituted pursuant to the Unitholder Resolution) shall
promptly:

 

(a)           pay for and/or reserve against all Transaction Costs, provided
that any Transaction Costs in excess of the Maximum Transaction Costs shall be
subject to Section 11.4(a);

 

(b)           distribute pro rata the NSULC Purchase Price and the amounts, if
any, received by IPC REIT in accordance with section 5.6(b) (less the payment
referred to in section 5.4(c)(i) to (i) the holders of Options in accordance
with the terms of the IPC REIT Option Plan and IPC REIT Deferred Unit Plan and
(ii) the Unitholders upon redemption of the Units, and allocate all taxable
income to the Unitholders and holders of Options, as applicable; and

 

(c)           thereafter, proceed to dissolve IPC REIT.

 

49

--------------------------------------------------------------------------------


 

5.6          Treatment of Cash.

 

NSULC and its Subsidiaries at Closing will be entitled to all of the cash and
assets held by IPC REIT, other than cash necessary to pay the NSULC Purchase
Price and any Transaction Costs not paid on or prior to the Closing Date. On the
Closing Date, IPC REIT shall contribute all of the cash and assets held by IPC
REIT, other than the foregoing excluded amounts, to NSULC.

 

5.7          Financial Statements

 

On or prior to the Closing Date, IPC REIT shall provide Parent with audited
annual and unaudited interim financial statements for IPC REIT and its
consolidated Subsidiaries for the periods required under, and otherwise
complying with, the requirements of, Regulation S-X promulgated by the United
States Securities and Exchange Commission, including with respect to the
reconciliation of such financial statements to United States generally accepted
accounting principles (collectively, the “Financial Statements”). Seller shall
use commercially reasonable efforts to cause Deloitte & Touche LLP, IPC REIT’s
independent public accountants, to agree to perform the following acts: (a)
consent to the inclusion, or incorporation by reference, of the Financial
Statements in the current registration statement and related prospectus for the
best efforts public offering of the common stock of Parent, in Parent’s Form 8-K
or Form 8-K/A in respect of the completion of the Transactions, in Parent’s Form
10-K for the year ending December 31, 2007, and in such other filings by Parent
with the United States Securities and Exchange Commission in which it may be
required to include such Financial Statements (such as proxy statements or
registration statements) and (b) promptly cooperate in any underwriter or
selected dealer due diligence process in respect of any offering where the
registration statement includes such Financial Statements, including without
limitation, by providing customary comfort letters. Any costs incurred in the
preparation and delivery of the Financial Statements shall be for the account of
Buyer, regardless whether or not the Transactions are completed.

 

5.8          Covenants Relating to IPC US.

 

The Sellers covenant that they will not take any actions, or fail to take any
actions, between the date of this Agreement and the Closing Date or the date on
which this Agreement has been terminated pursuant hereto, that will result in
any of the statements set forth in sections 4.1(t)(xxii) through 4.1(t)(xxx) to
no longer be true and correct. The Sellers will, following consultation with
Buyer’s counsel, immediately suspend or cause to be suspended any such
activities which cause IPC US to fail to be in compliance with the statements
set forth in sections 4.1(t)(xxii) through 4.1(t)(xxx), inclusive, and take all
such other actions as required to maintain the compliance in all material
respects of IPC US with such statements.

 

ARTICLE 6

ACQUISITION PROPOSALS AND SUPERIOR PROPOSALS

 

6.1          No solicitation, etc.

 

Following the date hereof until the date upon which this Agreement is
terminated, the Sellers agree, except as otherwise expressly provided in this
Article 6:

 

50

--------------------------------------------------------------------------------


 

(a)           not, directly or indirectly, through any officer, trustee,
director, employee, investment banker, financial advisor, accountant or other
representative or agent of the Sellers or any Subsidiary of IPC REIT or
otherwise to: (i) solicit, initiate or knowingly encourage or facilitate
(including by way of furnishing information or entering into any form of
agreement or understanding or providing any other form of assistance) the
initiation of any inquiries, proposals or offers that constitute or that may
reasonably be expected to lead to an actual or potential Acquisition Proposal;
(ii) participate in any discussions or negotiations regarding or furnish any
information or access to any Person with respect to any actual or potential
Acquisition Proposal; (iii) withdraw, qualify or modify, or publicly propose to
withdraw, modify or qualify, in a manner adverse to Buyer the approval and
recommendation to Unitholders by the Board of the Transactions; (iv) approve,
recommend or remain neutral with respect to, or propose publicly to approve,
recommend or remain neutral with respect to, any Acquisition Proposal; or (v)
cause or permit IPC REIT or any of its Subsidiaries to enter into any agreement
related to any Acquisition Proposal (other than a confidentiality agreement
contemplated in section 6.4(a)). For greater certainty, IPC REIT shall not be
deemed in breach of this section 6.1(a) solely by virtue of referring any third
party who may communicate with IPC REIT or its agent to the provisions of this
Agreement;

 

(b)           immediately to cease and cause to be terminated any existing
solicitations, encouragements, activities, discussions or negotiations with any
Person (other than Buyer, any of its Affiliates or any of their representatives
or agents) with respect to any actual or potential Acquisition Proposal whether
or not initiated by any of the Sellers;

 

(c)           not to release or permit the release of any Person from or waive
or forbear in the enforcement of any confidentiality or standstill agreement to
which such Person is a party, except to allow such Person confidentially to
propose to the Board an Acquisition Proposal not procured in contravention of
the Sellers’ obligations under subsections (a) or (b) of this section 6.1 (an
“Unsolicited Acquisition Proposal”) that the Board determines in good faith,
after receipt of advice from its financial advisors and outside legal counsel,
constitutes or is reasonably likely to result in a Superior Proposal; and

 

(d)           immediately to cease to provide and cause not to be provided to
any other party with access to information concerning IPC REIT and its
Subsidiaries (including through access to IPC REIT’s electronic data site) and,
to the extent it is entitled to do so under the applicable confidentiality
agreements, request the return or destruction of all confidential information
provided to any third party that has entered into a confidentiality agreement
with IPC REIT relating to any potential Acquisition Proposal.

 

51

--------------------------------------------------------------------------------


 

6.2          Go Shop Period.

 

Notwithstanding anything to the contrary herein, including for certainty
sections 6.1, 6.3 and 6.4, but subject to complying with sections 6.5 through
6.9 and 11.2, IPC REIT shall be entitled during period from the date of this
Agreement to and including September 30, 2007 (the “Go Shop Period”) to (a) take
or carry-out any actions otherwise restricted by section 6.1 and otherwise
continue any existing activities, discussions or negotiations with any Person
with respect to any actual or potential Acquisition Proposal, (b) make available
to any Person non-public information relating to IPC REIT and/or its
Subsidiaries and/or (c) receive any Acquisition Proposal (including, for greater
certainty, any Unsolicited Acquisition Proposal) from any Person whatsoever;
provided however, that, during Go Shop Period, IPC REIT shall (i) promptly and
fully keep Buyer informed of the number of Persons with whom IPC REIT is in
current activities, discussions or negotiations with in respect of any actual or
potential Acquisition Proposal, (ii) provide on a weekly basis Buyer with a list
or copies of the information and access to similar information as that provided
to a Person (except that IPC REIT shall not be required to provides copies of or
access to such information to the extent that such information was already
provided or made available to Buyer); and (iii) provide Buyer with a copy of any
Acquisition Proposal (including, for greater certainty, any Unsolicited
Acquisition Proposal) forthwith after it is received by IPC REIT or its
Subsidiaries. Buyer and Parent acknowledge and agree that the provisions of 6.3
and 6.4 shall not apply with respect to discussions or negotiations with any
Persons during the Go Shop Period; provided, however, that IPC REIT shall be
required to obtain an executed confidentiality agreement in accordance with
section 6.4(a) prior to providing any Person with access to any non-public
information regarding IPC REIT or any of its Subsidiaries. From and after the
expiration of the Go Shop Period, IPC REIT shall be obligated to comply with all
of the provisions of this Article 6, including sections 6.1, 6.2 and 6.4, with
respect to all Acquisition Proposals, including any Acquisition Proposal
received prior to the expiration of the Go Shop Period.

 

6.3          Acquisition Proposals.

 

IPC REIT shall, as promptly as practicable and in any event within 24 hours
after the time of receipt, notify Buyer of all future Acquisition Proposals of
which any Seller or any Subsidiary of IPC REIT or any of their respective
trustees, officers, investment bankers, financial advisors, accountants or other
representatives are or become aware, or any amendments to the foregoing, or any
request for non-public information relating to IPC REIT or any of its
Subsidiaries in connection with any potential Acquisition Proposal or for access
to the trustees, directors, employees,  properties, Books and Records of IPC
REIT or any other non-public information relating to IPC REIT and/or any
Subsidiary in connection with a potential Acquisition Proposal, and shall
provide Buyer with a copy of or, in the case of any non-written Acquisition
Proposal, a summary in reasonable detail of (i) any notice from any Person
informing it that such Person is considering making, or has made, an Acquisition
Proposal, and (ii) any Acquisition Proposal (or any amendment thereto), in each
case forthwith after it is received by IPC REIT or its Subsidiaries. Such notice
to Buyer shall be made orally and in writing and shall indicate such details, to
the extent known, of the proposal, inquiry or contact as Buyer may reasonably
request, including the identity of the Person making such proposal, inquiry or
contact and the material terms and conditions of such Acquisition Proposal,
inquiry, proposal, discussion, negotiation or request. IPC REIT shall promptly
and fully keep Buyer

 

52

--------------------------------------------------------------------------------


 

informed of the status and general progress (including amendments or proposed
amendments) of any such request or Acquisition Proposal.

 

6.4          Access to Information.

 

IPC REIT will not make available, after the date hereof, any non-public
information to any Person (other than Buyer) except to any Governmental Entity
as required by Law. If IPC REIT receives a written request (after the date
hereof and prior to the Unitholder Approval) for non-public information relating
to IPC REIT and/or its Subsidiaries or for access to the Books and Records of
IPC REIT and/or its Subsidiaries or any of them in connection with an
Unsolicited Acquisition Proposal that the Board determines in good faith, after
consultation with financial advisors and outside legal counsel, constitutes or
is reasonably likely to result in a Superior Proposal, then IPC REIT:

 

(a)           may, notwithstanding section 6.1(a) or section 6.1(d) but subject
to compliance with section 6.3 and provided IPC REIT has entered into (and
provided Buyer with a copy of, identifying the Person granted access) a
confidentiality agreement with such Person on terms no more favourable to such
Person (including with respect to standstill restrictions) than those in the
Confidentiality Agreement as of the date it was executed, provide such Person
with access to such information and engage in discussions or negotiations with
such Person; and

 

(b)           will provide Buyer with a list of or copies of the information and
access to similar information as that provided to such Person (except that IPC
REIT shall not be required to provide copies of or access to such information)
to the extent such information was already provided or made available to Buyer).

 

6.5          Approval of Superior Proposal.

 

Notwithstanding sections 2.4(g) and 6.1, if IPC REIT receives an Unsolicited
Acquisition Proposal, IPC REIT may accept, approve, recommend or enter into any
agreement in respect of such Acquisition Proposal if:

 

(a)           the Unitholder Approval shall not have been obtained;

 

(b)           such Acquisition Proposal constitutes a Superior Proposal;

 

(c)           IPC REIT has given written notice to Buyer that there is a
Superior Proposal together with all documentation related to and detailing the
Superior Proposal and its intention to withdraw, withhold, qualify or modify in
a manner adverse to Buyer its approval or recommendation of the Unitholder
Resolution;

 

(d)           IPC REIT has complied with this Article 6 including, for greater
certainty, section 6.6;

 

(e)           five Business Days (the “Matching Period”) shall have elapsed from
the later of (i) the date Buyer received the notice and documentation referred
to in section 6.5(c) and (ii) the date Buyer was provided with a copy of such
Acquisition

 

53

--------------------------------------------------------------------------------


 

Proposal (including any agreements evidencing the terms thereof). If the date of
the Unitholder Meeting would occur before the expiry of such Matching Period,
IPC REIT may postpone the date of the Unitholder Meeting by the shortest
practicable number of days to avoid such result; and

 

(f)            IPC REIT complies with the provisions of sections 10.3(e) and
11.2(a) with respect to the termination of this Agreement and the payment of the
Termination Fee.

 

6.6          Right to Match.

 

(a)           Buyer may, but is not required to, during the Matching Period,
offer in writing to amend the terms of the Transactions and, if it does so, then
the Board shall review any such offer in good faith, in consultation with its
financial and outside legal advisors and, if the Board determines that the
Acquisition Proposal would thereby cease to be a Superior Proposal, it will
cause the Sellers to enter into an amendment to this Agreement reflecting the
offer by Buyer to amend the terms of the Transactions.

 

(b)           If Buyer does not offer to amend the terms of the Transactions or
if Buyer does so offer but the Board determines in good faith, after receipt of
advice from its financial advisors and outside legal counsel, that the
Acquisition Proposal continues to constitute a Superior Proposal (after taking
into account any amendments to this Agreement proposed by Buyer) and therefore
rejects Buyer’s offer to amend, IPC REIT may terminate this Agreement; provided,
however, that IPC REIT must comply with the provisions of sections 10.3(e) and
11.2(a) with respect to the termination of this Agreement and the payment of the
Termination Fee.

 

6.7          Reaffirmation of Recommendation.

 

The Board shall promptly reaffirm its recommendation of the Transactions by
press release after: (a) any Acquisition Proposal that the Board determines not
to be a Superior Proposal is publicly announced or made; or (b) the Board makes
the determination referred to in section 6.6(a). Buyer and its counsel shall be
given a reasonable opportunity to review and comment on the form and content of
any such press release, recognizing that whether or not such comments are
appropriate will be determined by IPC REIT, acting reasonably. Such press
release shall state that the Board has determined that the Acquisition Proposal
is not a Superior Proposal.

 

6.8          Amendments to Acquisition Proposals.

 

Any material amendment of an Acquisition Proposal (other than such an amendment
as constitutes an improvement to the Unitholders and is made after the expiry of
a Matching Period (as such period may be extended) within which Buyer had an
unexercised right to match pursuant to section 6.6) shall constitute a new
Acquisition Proposal for the purposes of this Article 6.

 

54

--------------------------------------------------------------------------------


 

6.9          Compliance.

 

The Sellers shall ensure that the Subsidiaries of IPC REIT and their respective
trustees, directors, officers, representatives and agents and any financial
advisors or other advisors or representatives retained by them are aware of the
provisions of this Article 6 and shall be responsible for any breach of this
Article 6 by all such parties.

 

ARTICLE 7

COVENANTS OF BUYER

 

7.1          Covenants Relating to the Transactions.

 

Buyer hereby agrees that between the date of this Agreement and the Closing Date
or the date on which this Agreement is terminated pursuant to Article 10:

 

(a)           except as permitted by this Agreement or as required by applicable
law, it shall not knowingly take any action that would interfere with or be
inconsistent with the Transactions or which would render, or that reasonably may
be expected to render, any representation or warranty made by it in this
Agreement untrue in any material respect or, where already qualified by
materiality, in any respect, at any time prior to the Closing Date; and

 

(b)           it shall advise IPC REIT in writing promptly after it acquires
knowledge of:

 

(i)        any event or state of fact that would render any representation or
warranty of Parent and Buyer contained in this Agreement, untrue, inaccurate or
incomplete in any material respect or, where already qualified by materiality,
in any other respect (and for any representation or warranty which expressly
speaks solely of a specific date, if it would have been untrue, inaccurate or
incomplete in respect of such date); and

 

(ii)       any breach by Parent or Buyer of any covenant contained herein; and

 

(c)           it shall advise IPC REIT in writing promptly after the date of
this Agreement, and in any event within 15 days after the date hereof, of the
existing mortgages that Buyer intends to defease or prepay at Closing and shall
take such actions as are necessary to defease or prepay such mortgages at
Closing.

 

7.2          Insurance and Indemnities.

 

(a)           Notwithstanding any other term of this Agreement, IPC REIT shall
be permitted to secure pre-paid non-cancellable trustees’ and officers’
liability insurance coverage for the current and former trustees, directors and
officers of IPC REIT and its Subsidiaries on a six year “trailing” (or “runoff”)
basis, provided that, in satisfying such obligation, IPC REIT shall not pay any
premium in excess of $450,000, plus GST.

 

(b)           For a period of six years from the Closing Date, Buyer shall cause
the Subsidiaries of IPC REIT to assume and indemnify or hold harmless and, if
applicable, provide

 

55

--------------------------------------------------------------------------------


 

advancement of expenses to, all current and former trustees, directors and
officers of IPC REIT and its Subsidiaries to the extent such Persons are
currently indemnified by and lawfully entitled to indemnity from IPC REIT or any
of its Subsidiaries or have the right to advancement of expenses pursuant to IPC
REIT’s or any of its Subsidiaries’ existing indemnity agreements dated January
29, 2007 and constating documents in existence as of the date hereof, including
the indemnities set out in the Declaration of Trust, for liabilities and
obligations of IPC REIT or any of its Subsidiaries for acts or omissions
occurring on or prior to the Closing Date (including acts or omissions occurring
in connection with the approval and completion of the Transactions).

 

(c)           The provisions of this section 7.2 are intended to be for the
benefit of, and will be enforceable by, each insured or indemnified party, his
or her heirs and his or her legal representatives and, for such purpose, IPC
REIT hereby confirms that it is acting as agent and trustee on their behalf.
Furthermore, the provisions of such sections shall survive the termination of
this Agreement as a result of the occurrence of the Closing Date.

 

ARTICLE 8

COVENANTS OF PRF AND BR

 

8.1          Covenants Relating to the Transactions.

 

Until the Closing Date or the date on which this Agreement has been terminated
pursuant to Article 10, each of PRF and BR agrees to use commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable to perform their obligations
under Article 2 and Article 3 as promptly as is practicable so as to give effect
to the Transactions, including the execution and delivery of such documents as
the other parties hereto may reasonably require.

 

ARTICLE 9

FURTHER ASSURANCES AND CONDITIONS

 

9.1          Satisfaction of Closing Conditions.

 

Subject to the conditions herein provided, each of IPC REIT and Buyer agrees to
use commercially reasonable efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as is practicable the Transactions,
including the execution and delivery of such documents as the other parties
hereto may reasonably require, and, without limiting the generality of the
foregoing, shall use commercially reasonable efforts:

 

(a)           to obtain all necessary government or Regulatory Approvals and
Required Contractual Consents, waivers, permits, consents, reviews, orders,
rulings, decisions, and exemptions (including, among others, those of the
Toronto Stock Exchange or securities or regulatory authorities) and waiver or
expiration of all waiting or suspensory periods, in each case required to be
obtained by it;

 

(b)           to satisfy (or cause the satisfaction of) the conditions precedent
to Closing set forth in Article 3, the satisfaction of which are under its
control;

 

56

--------------------------------------------------------------------------------


 

(c)           to defend all lawsuits or other legal, regulatory or other
proceedings challenging or affecting this Agreement or the consummation of the
Transactions;

 

(d)           to oppose, lift or rescind any cease trade order, injunction or
other prohibition or other order which adversely affects any party’s ability to
consummate the Transactions; and

 

(e)           to effect all necessary registrations, filings and applications
under all applicable Laws.

 

Each of IPC REIT and Buyer, where appropriate, shall reasonably cooperate with
the other in taking such actions. Notwithstanding the foregoing, the provisions
of section 9.1 shall not be deemed to require Parent or Buyer, in connection
with obtaining any Regulatory Approval, to enter into any agreement, consent
decree or other commitment requiring Parent or any of its Affiliates (including
for this purpose NSULC or any of its Subsidiaries) to divest or hold separate
any assets or to take any action that would have a material adverse effect on
the business, affairs, results of operations, condition (financial or otherwise)
or results of Parent and its Affiliates (including for this purpose NSULC and
its Subsidiaries), taken as whole.

 

ARTICLE 10

TERM AND TERMINATION

 

10.1        Term.

 

Except as expressly provided herein, this Agreement shall be effective from the
date hereof until the earlier of (a) the completion of the Transactions on the
Closing Date and (b) the termination of this Agreement in accordance with its
terms.

 

10.2        Termination by Mutual Agreement.

 

This Agreement may be terminated by agreement in writing at any time prior to
the Closing Date by mutual consent of IPC REIT, on behalf of the Sellers, and
Buyer.

 

10.3        Termination by IPC REIT.

 

IPC REIT, on behalf of the Sellers, may, without prejudice to any other rights,
terminate its obligations (and the obligations of PRF and BR) under this
Agreement by written notice to Buyer in the following circumstances when not in
default in any material respect in the performance of its covenants and
obligations under this Agreement or in breach of its representations and
warranties contained herein:

 

(a)           the Closing Date has not occurred by the Outside Date provided
that IPC REIT, on behalf of the Sellers, may not terminate this Agreement
pursuant to this section 10.3(a) if at the proposed time of such termination,
any condition in section 3.2(a)(i) or section 3.2(a)(ii) has not been satisfied
as a result of the action or inaction of any of the Sellers, and provided
further however that if the completion of the Transactions is delayed by (x) an
injunction or order made by a

 

57

--------------------------------------------------------------------------------


 

Governmental Entity of competent jurisdiction or (y) the parties not having
obtained the Regulatory Approvals or Required Contractual Consents then,
provided that such injunction or order is being contested or appealed or such
Regulatory Approvals or Required Contractual Consents are actively being sought,
and there is a reasonable prospect that they will be obtained, as applicable,
the Outside Date shall be extended to and the termination rights pursuant to
this section 10.3(a) shall not be available until March 31, 2008;

 

(b)           Buyer shall have breached any of its representations, warranties,
covenants or other agreements contained in this Agreement (for representations,
warranties, covenants or other agreements qualified as to materiality, in any
respect, and for all other representations, warranties, covenants or other
agreements, in any material respect) and such breach is not curable or, if
curable, is not cured by the earlier of 15th day after written notice of the
breach has been given to Buyer by IPC REIT and the Outside Date;

 

(c)           any Law makes, or any Governmental Entity shall have issued an
order, decree or injunction making, the consummation of the Transactions illegal
or otherwise permanently prohibited, and such order, decree or injunction shall
have become final and non-appealable;

 

(d)           Unitholder Approval is not obtained at the Unitholder Meeting; or

 

(e)           immediately prior to it entering into a definitive agreement with
respect to a Superior Proposal provided that (i) the Sellers have not materially
violated the provisions of Article 6 with respect to such Superior Proposal,
(ii) the Board has determined to terminate this Agreement in accordance with
section 6.5 and has authorized the Sellers and/or IPC REIT to enter into a
definitive agreement with respect to such Superior Proposal, (iii) concurrently
with termination of this Agreement, IPC REIT pays to Buyer the Termination Fee
in accordance with section 11.2 and (iv) immediately after the termination of
this Agreement, IPC REIT (and the Sellers, if applicable) enters into a
definitive agreement with respect to such Superior Proposal.

 

provided that if a Termination Fee Event shall have occurred, no termination
under this section 10.3 shall be effective unless and until IPC REIT shall have
paid to Buyer the Termination Fee in accordance with the terms of section 11.2.

 

10.4        Termination by Buyer.

 

Buyer may, without prejudice to any other rights other than as are provided in
section 11.3, terminate its covenants and obligations under this Agreement by
written notice to IPC REIT in the following circumstances when not in default in
any material respect in the performance of its obligations under this Agreement
or in breach of its representations and warranties contained herein:

 

(a)           the Closing Date has not occurred by the Outside Date, provided
that Buyer may not terminate this Agreement pursuant to this section 10.4(a) if
at the proposed

 

58

--------------------------------------------------------------------------------


 

time of such termination, any condition in section 3.3(a)(i) or section
3.3(a)(ii) has not been satisfied as a result of the action or inaction of any
of Parent or Buyer, and provided further however that if the completion of the
Transactions is delayed by (x) an injunction or order made by a Governmental
Entity of competent jurisdiction or (y) the parties not having obtained the
Regulatory Approvals or Required Contractual Consents then, provided that such
injunction or order is being contested or appealed or such Regulatory Approvals
or Required Contractual Consents are actively being sought, and there is a
reasonable prospect that they will be obtained, as applicable, the Outside Date
shall be extended to and the termination rights pursuant to this section 10.4(a)
shall not be available until March 31, 2008;

 

(b)           the Sellers shall have breached their representations, warranties,
covenants or other agreements contained in this Agreement (for representations,
warranties, covenants or other agreements qualified as to materiality or to
Material Adverse Effect, in any respect, and for all other representations,
warranties, covenants or other agreements, in any material respect) and such
breach is not curable or, if curable, is not cured by the earlier of the 15th
day after written notice of the breach has been given to IPC REIT (on behalf of
the Sellers) by Buyer and the Outside Date;

 

(c)           any Law makes, or any Governmental Entity shall have issued an
order, decree or injunction making, the consummation of the Transactions illegal
or otherwise permanently prohibited, and such order, decree or injunction shall
have become final and non-appealable;

 

(d)           Unitholder Approval is not obtained at the Unitholder Meeting;

 

(e)           there shall have occurred or be disclosed to the public or Buyer
(if not previously disclosed to the public or Buyer) any Material Adverse Effect
since the date of this Agreement; or

 

(f)            a Termination Fee Event shall have occurred.

 

10.5        Effect of Termination.

 

In the event of the termination of this Agreement pursuant to sections 10.2,
10.3 or 10.4, this Agreement (except for sections 2.5, 11.1, 11.2, 11.3, 11.4,
12.1 and 12.4) shall forthwith become void and cease to have any force or effect
without any liability on the part of either party hereto or any of its
Affiliates; provided that nothing in this section 10.5 shall relieve any party
to this Agreement of liability for any breach of any covenant or agreement in
this Agreement occurring prior to the termination thereof.

 

59

--------------------------------------------------------------------------------


 

ARTICLE 11

TERMINATION FEE EVENT

 

11.1        Termination Fee Event.

 

A “Termination Fee Event” shall occur if:

 

(a)           the Board withholds, withdraws, qualifies or modifies in a manner
materially adverse to Buyer its approval or recommendation of the Transactions
(including the recommendation of the Board in favour of the Unitholder
Resolution);

 

(b)           the Board accepts, approves or recommends, or enters into any
agreement or arrangement with respect to any Superior Proposal; or

 

(c)           the Board fails to reaffirm its recommendation of the Transactions
by press release as required under section 6.7,

 

provided, in each case, such an event shall not constitute a Termination Fee
Event where Buyer is in material default in the performance of its obligations
under this Agreement. This section 11.1 shall survive the termination of this
Agreement.

 

11.2        Payment of Termination Fee and Termination Expenses.

 

(a)           If this Agreement is terminated by Buyer upon the occurrence of a
Termination Fee Event, IPC REIT shall pay the Termination Fee to Buyer by bank
draft or wire transfer no later than the third Business Day following the
termination of this Agreement. If IPC REIT wishes to terminate this Agreement
pursuant to section 10.3 at a time when a Termination Fee Event has previously
occurred, it shall pay the Termination Fee to Buyer by bank draft or wire
transfer prior to the termination of this Agreement.

 

(b)           If this Agreement is terminated in accordance with section
10.3(d), section 10.4(b) or section 10.4(d), IPC REIT and its Subsidiaries shall
reimburse Buyer for the reasonable, actual out-of-pocket costs and expenses
incurred by or on behalf of Buyer in connection with the entering into of the
Agreement and Transactions up to $2,500,000 (the “Termination Expenses”); such
expenses to be paid to Buyer (or as it may direct) within three Business Days of
such termination by bank draft or wire transfer of immediately available funds
to account designated by Buyer.

 

(c)           If this Agreement is terminated in accordance with section 10.3(d)
or section 10.4(d), and if (i) after the date hereof and prior to such
termination, a Person (or any representative of a Person) has made an
Acquisition Proposal or publicly announced any intention to make an Acquisition
Proposal that has not been withdrawn, and (ii) within 12 months of any such
termination, IPC REIT or any of IPC REIT’s Subsidiaries enters into an agreement
with respect to such Acquisition Proposal or such Acquisition Proposal shall
have been completed, then IPC REIT shall pay to Buyer (or as it may direct) an
amount equal to the Termination Fee less the Termination Expenses by bank draft
or wire transfer of immediately available funds to an account designated by
Buyer, on the earlier of the date that an agreement

 

60

--------------------------------------------------------------------------------


 

with respect to the Acquisition Proposal is entered into or the consummation of
the Acquisition Proposal.

 

(d)           This section 11.2 shall survive the termination of this Agreement.

 

11.3        Liquidated Damages.

 

In the event the Termination Fee and/or Termination Expenses are paid to Buyer
on account of a termination of this Agreement by Buyer in accordance with
Article 10 and section 11.2, no other amounts will be due and payable as damages
or otherwise by the Sellers and Buyer hereby accepts that the Termination Fee
and/or Termination Expenses are in lieu of any damages or any other payment or
remedy to which Buyer could otherwise be entitled. Buyer agrees that the
Termination Fee and the Termination Expenses constitute payment of liquidated
damages which are a genuine anticipated assessment or estimate of the damages
which it will suffer or incur as a result of the event giving rise to such
damages and resulting in the termination of this Agreement and does not and will
not constitute payment of a penalty. Each of the Sellers irrevocably waives any
right it may have to raise as a defence that any such liquidated damages are
excessive or punitive. The foregoing shall not be construed to impair the right
of Parent or Buyer to seek or obtain specific performance or other equitable
remedies to enforce the performance by the Sellers of their obligations under
this Agreement. This section 11.3 shall survive the termination of this
Agreement

 

11.4        Other Fees and Expenses.

 

(a)           Except as otherwise expressly provided in this Agreement, IPC REIT
and its Subsidiaries shall be responsible for and bear all of the Transaction
Costs. No later than five Business Days prior to the scheduled Closing Date, IPC
REIT shall provide Buyer with a list of all Transaction Costs (whether paid or
not). Nothing in this Agreement shall prevent or limit IPC REIT from paying
prior to Closing any Transaction Costs (up to the Maximum Transaction Costs)
incurred in connection with pursuing or consummating this Agreement and the
Transactions. To the extent that the Transaction Costs exceed the Maximum
Transaction Costs, such excess amount shall reduce, on a pro rata basis, the
NSULC Purchase Price and IPC Realty Purchase Price.

 

(b)           Notwithstanding anything to the contrary herein, if the Closing
occurs, Buyer shall be solely responsible for all other costs, expenses and fees
other than Transaction Costs incurred by any of the parties to this Agreement in
connection with, or incidental to, the Transactions, including, without
limitation, (A) all fees, costs or other expenses incurred as a result of
compliance with section 5.4 (other than the repayment of the portion of the loan
from IPC Realty II, LLC to NSULC for the Defeasance Amount as contemplated in
section 5.4(c)) and the defeasance of the Debentures, (B) all land transfer
taxes, transfer taxes and all other taxes, duties, registration charges or other
like changes properly payable, if any, in connection with the consummation of
the Transactions and (C) all fees, costs and other expenses incurred in dealing
with lenders, including mortgage assumption processing, refinancing, defeasance
or similar fees.

 

(c)           This section 11.4 shall survive the termination of this Agreement.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 12

GENERAL

 

12.1        Disclosure.

 

Except as required by applicable Laws or the rules of any securities exchange
upon which such party’s securities are listed, no party shall make any public
announcement or statement with respect to the Transactions or this Agreement
without the approval of the others which shall not be unreasonably withheld or
delayed. Moreover, the parties agree to provide to the others copies of any
public announcement for the other’s approval and otherwise to consult with each
other prior to issuing each public announcement or statement with respect to the
Transactions or this Agreement, subject to the overriding obligations of
applicable Laws and applicable securities exchange rules. Each of IPC REIT and
Buyer agrees that, promptly after entering into this Agreement, IPC REIT shall
issue a press release announcing the entering into of this Agreement. This
section 12.1 shall survive the termination of this Agreement

 

12.2        Guarantee.

 

Parent unconditionally and irrevocably guarantees to and in favour of the
Sellers the full and complete performance by Buyer of each and every one of
Buyer’s obligations hereunder. The Sellers shall not be obligated to exhaust
their remedies against Buyer as a condition precedent to being entitled to
demand performance of this guarantee.

 

12.3        Assignment.

 

Each of Parent and Buyer may assign all or any portion of its rights and/or
obligations under this Agreement, in whole or in part, to one or more Affiliates
of Parent, but, if such assignment takes place Parent and the applicable Buyer
shall continue to be liable jointly and severally with the assignee for any
obligations hereunder. This Agreement shall not otherwise be assignable by any
party hereto without the prior written consent of the other parties hereto,
which consent may be unreasonably withheld.

 

12.4        Governing Law.

 

This Agreement shall be governed by and construed in accordance with the Laws of
the Province of Ontario and of Canada applicable therein (without regard to
conflict of Laws principles) and each of the parties attorns to the
non-exclusive jurisdiction of the competent courts of the Province of Ontario
for any action, suitor proceeding arising out of or relating to this Agreement
or the matters contemplated hereby (and agree not to commence any such action,
suit or proceeding relating thereto except in such courts). The parties to this
Agreement hereby irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the matters contemplated hereby in the courts of the Province of Ontario and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding so brought has
been brought in an inconvenient forum. This section 12.4 shall survive the
termination of this Agreement

 

62

--------------------------------------------------------------------------------


 

12.5        Amendments.

 

This Agreement may not be amended except by written agreement signed by all of
the parties to this Agreement. For greater certainty, the written agreement of
those Persons referred to in section 7.2(c) shall not be required, except that
no amendment to section 7.2 or relating to a Person’s rights thereunder may be
effected on or after the Closing Date without such Person’s written agreement.

 

12.6        Waiver and Modification.

 

IPC REIT on behalf of IPC REIT, PRF and BR on the one hand, and Buyer on behalf
of Buyer and Parent, on the other hand, may waive or consent to the modification
of, in whole or in part, any inaccuracy of any representation or warranty made
to them hereunder or in any document to be delivered pursuant hereto and may
waive or consent to the modification of any of the covenants herein contained
for their respective benefit or waive or consent to the modification of any of
the obligations of the other parties hereto. For any such waiver or consent to
be effective, it must be in writing executed by: (a) IPC REIT on behalf IPC
REIT, PRF and/or BR if any of such parties is granting such waiver or consent;
or by (b) Buyer on behalf Buyer and/or Parent if any of such parties is granting
such waiver or consent. No waiver shall operate as an ongoing waiver or as a
waiver of any other matter whatsoever.

 

12.7        Severability.

 

If, in any jurisdiction, any provision of this Agreement or its application to
any party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability without invalidating the
remaining provisions of this Agreement and without affecting the validity or
enforceability of such provision in any other jurisdiction or without affecting
its application to other parties or circumstances.

 

12.8        Specific Performance and Other Relief.

 

Subject to section 11.3 but notwithstanding any other section of this Agreement,
it is recognized and acknowledged that a breach by any party of any material
obligations contained in this Agreement will cause the other party to sustain
injury for which it would not have an adequate remedy at Law for money damages.
Accordingly, in the event of any such breach, any aggrieved party shall be
entitled to the remedy of specific performance of such obligations and
interlocutory, preliminary and permanent injunctive and other equitable relief
in addition to any other remedy to which it may be entitled, at Law or in
equity.

 

12.9        Actions of IPC REIT on Behalf of Sellers.

 

Each Seller irrevocably appoints IPC REIT to act on its behalf to take all such
actions which this Agreement contemplates may be taken by IPC REIT on its
behalf, as IPC REIT may deem appropriate in its sole discretion, and agrees that
Buyer shall be entitled to rely upon such actions of IPC REIT for all purposes
hereunder.

 

63

--------------------------------------------------------------------------------


 

12.10      Counterparts.

 

This Agreement may be executed in one or more counterparts which together shall
be deemed to constitute one valid and binding agreement, and delivery of the
counterparts may be effected by means of telecopier transmission.

 

12.11      Time.

 

Time shall be of the essence in this Agreement.

 

12.12      Notices.

 

Any notice, request, consent, agreement or approval which may or is required to
be given pursuant to this Agreement shall be in writing and shall be
sufficiently given or made if delivered, or sent by telecopier, in the case of:

 

(a)           Buyer and Parent, addressed as follows:

 

Behringer Harvard REIT I, Inc.

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

 

Attention:             Gerald J. Reihsen, III

Executive Vice President

Corporate Development & Legal

 

Fax No.:                (214) 655-1610

 

with a copy (which shall not constitute notice) to:

 

Baker & McKenzie LLP

One Prudential Plaza

130 East Randolph Drive

Chicago, Illinois 60601

 

Attention:             Craig A. Roeder

 

Fax No.:                (312) 698-2365

 

(b)        the Sellers, addressed as follows:

 

c/o IPC US Real Estate Investment Trust

175 Bloor Street East, Suite 705

Toronto, Ontario  M4W 3R8

 

Attention:             Chief Executive Officer

 

Fax No.:                (416) 929-5314

 

and a copy (which shall not constitute notice) to:

 

64

--------------------------------------------------------------------------------


 

Davies Ward Phillips & Vineberg LLP

Suite 4400, 1 First Canadian Place

100 King Street West

Toronto, Ontario  M5X 1B1

 

Attention:             Mitchell Finkelstein

 

Fax No.:                (416) 863-0871

 

or to such other address as the relevant Person may from time to time advise by
notice in writing given pursuant to this section. The date of receipt of any
such notice, request, consent, agreement or approval shall be deemed to be the
date of delivery or sending thereof if sent or delivered during normal business
hours on a Business Day at the place of receipt and, otherwise, on the next
following Business Day.

 

12.13      Language.

 

The parties have required that this Agreement and all deeds, documents and
notices relating to this Agreement be drawn up in the English language. Les
parties aux présentes ont exigé que le présent contrat et tous autres contrats,
documents ou avis afférents aux présentes soient rédigés en langue anglaise.

 

12.14      Limited Liability.

 

The obligations of IPC REIT hereunder are not personally binding upon, and
resort shall not be had to, nor shall recourse or satisfaction be sought from,
the private property of the trustees of IPC REIT, any of the holders of Units or
any annuitant, but only the property of IPC REIT shall be bound. Any obligation
of IPC REIT in this Agreement shall, to the extent necessary to give effect to
such obligation, be deemed to constitute, subject to the provisions of the
previous sentence, an obligation of the trustees of IPC REIT in their capacity
as trustees of IPC REIT and to the extent of the assets of IPC REIT only.

 

[The remainder of this page intentionally left blank.]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this agreement.

 

 

 

BEHRINGER HARVARD REIT I,

 

INC.

 

 

 

 

 

by

  (signed) Gerald J. Reihsen III

 

 

  Name: Gerald J. Reihsen, III

 

 

  Title:   Executive Vice President

 

 

 

EVERCLEAR ACQUISITION

 

CORPORATION

 

 

 

 

 

by

  (signed) Gerald J. Reihsen III

 

 

  Name: Gerald J. Reihsen, III

 

 

  Title:   Executive Vice President

 

 

 

THE TRUSTEES OF

 

IPC US REAL ESTATE

 

INVESTMENT TRUST

 

BY THEIR AUTHORIZED

 

SIGNATORY

 

 

 

 

 

by

  (signed) Gary Goodman

 

 

  Name: Gary Goodman

 

 

  Title:   President & Chief Executive

 

 

             Officer

 

 

 

PRF HOLDINGS INC.

 

 

 

 

 

by

  (signed) Barry Reichmann

 

 

  Name: Barry Reichmann

 

 

  Title:   President

 

 

SIGNED, SEALED & DELIVERED

 

 

in the presence of:

 

 

 

 

 

 

 

(signed) Barry Reichmann

(signed) Dora Penk

 

 

Witness

 

Barry Reichmann

 

66

--------------------------------------------------------------------------------


 

IPC US REAL ESTATE INVESTMENT TRUST DISCLOSURE LETTER

 

This document is the Disclosure Letter delivered by IPC US Real Estate
Investment Trust (“IPC REIT”) to Behringer Harvard REIT I, Inc. (“Parent”) and
Everclear Acquisition Corporation (“Buyer”) pursuant to the Purchase Agreement
dated August 14, 2007 (the “Agreement”) between IPC REIT, PRF Holdings Inc.,
Barry Reichmann, Parent and Buyer. Terms and expressions defined in the
Agreement and not otherwise defined herein bear the same meanings in this letter
as in the Agreement. Unless otherwise indicated, all dollar amounts are
expressed in U.S. dollars.

 

Each reference in this Disclosure Letter to a section in the Agreement should be
deemed to refer to that particular section of the Agreement and any disclosure
in this Disclosure Letter that is disclosed in such a way as to make its
relevance or applicability to information called for by another section of the
Agreement reasonably apparent shall be deemed to be disclosed with respect to
such other representation, warranty or covenant in the Agreement whether or not
the particular disclosure in this Disclosure Letter references a particular
representation, warranty or covenant.

 

The fact that any information is contained herein shall not be construed to mean
that such information is required to be disclosed by the Agreement. Such
information shall not be used as a basis for interpreting the terms “material”,
“materiality”, “Material Adverse Effect”, or comparable qualifying terms in the
Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 1.1 OF THE AGREEMENT

 

DEFINITIONS

 

The defined terms referenced in Section 1.1 of the Agreement shall have the
following meanings:

 

“KeyBank Facility” means the $200,000,000 credit facility extended to IPC
Realty, LLC, IPC Realty II, LLC and IPC Realty III, LLC by KeyBank National
Association, as administrative agent, and a syndicate of other lending
institutions pursuant to the credit agreement dated December 19, 2004, as
amended on December 21, 2004, May 25, 2005 and August 14, 2007;

 

“Leased Properties” means, collectively, One Oxmoor Place in Louisville,
Kentucky, Executive Park in Louisville, Kentucky, 222 Bloomingdale Road in White
Plains, New York, and 500 East Pratt in Baltimore, Maryland, each as more
particularly described in “Section 4.1(p) – Real Property” of this Disclosure
Letter;

 

“Leases” means, collectively, the land leases to which the Leased Properties are
subject to, each as more particularly described in the footnotes to the property
chart in “Section 4.1(p) – Real Property” of this Disclosure Letter;

 

“OID Note” means the discount note dated June 26, 2007 issued by IPC (US), Inc.
to IPC Realty Limited at the original issue price of US$97,700,000 and with
value at maturity (November 30, 2007) of US$99,823,830.31;

 

“Owned Properties” means, collectively, the office buildings listed in “Section
4.1(p) – Real Property” of this Disclosure Letter, other than the Leased
Properties;

 

“Permitted Encumbrances” means the following, without duplication:

 

(a)                                 any Lien in respect of any indebtedness or
liability disclosed in the Filed CSA Documents, the Data Room Information or as
otherwise disclosed to the Buyer;

 

(b)                                any Lien in respect of any Contract to which
IPC REIT and/or its Subsidiaries is a party as at the Closing Date, including,
but not limited to, the Shareholders’ Agreement and the Leases;

 

(c)                                 any Lien referred to in any title insurance
policies in effect with respect to the Leased Properties and Owned Properties
(and any real property acquired after the date hereof as permitted under the
Agreement) and as disclosed in the Data Room Information or as otherwise
disclosed to the Buyer;

 

(d)                                any Lien for taxes, rates, assessments or
other governmental charges not yet due or for which instalments have been paid
based on reasonable estimates pending final assessments, or any Lien for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with Canadian generally accepted accounting
principles have been established

 

2

--------------------------------------------------------------------------------


 

(and as to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof);

 

(e)                                 any Lien in respect of property imposed by
law arising in the ordinary course of business such as materialmen’s,
mechanics’, warehousemen’s, carrier’s and landlord’s Liens and any other
non-consensual statutory Lien the obligation secured by which is not yet due and
payable or is being contested in good faith by appropriate proceedings and for
which adequate reserves determined in accordance with Canadian generally
accepted accounting principles have been established (and as to which the
property subject to any such Lien is not yet subject to seizure, execution,
distress, foreclosure, sale or loss on account thereof);

 

(f)                                   any Lien for work done for or for the
benefit of a tenant of a property;

 

(g)                                any pledge or deposit made in the ordinary
course of business to secure payment of any workers’ compensation insurance,
unemployment insurance, pension or other social security program imposed by any
Governmental Entity;

 

(h)                                any Lien arising from or constituted by a
good faith deposit in connection with or to secure the performance of any
tender, bid, lease, government contract or any performance and return of money
bond or other similar obligation incurred in the ordinary course of business
(other than any such obligation in respect of the payment of borrowed money);

 

(i)                                    any Lien arising from or constituted by
any good faith deposit in connection with or to secure the performance of any
statutory obligation, and any surety or appeal bond;

 

(j)                                    any easement, right-of-way, restrictive
covenant, restriction (including zoning and land use restriction), matter of
plat, minor defect or irregularity in title and other similar claims, charges or
encumbrances which do not, in any material respect, individually or in the
aggregate, impair the use or value of the encumbered property for its intended
purposes;

 

(k)                                 encroachments by a property or any
facilities of or used in connection with a property over adjacent lands and
permitted under agreements with the owner of such adjacent lands;

 

(l)                                    undetermined or inchoate Liens, rights of
distress and charges incidental to current operations of IPC REIT and/or its
Subsidiaries which have not at such time been filed or exercised and of which
Buyer has been given notice, or which related to obligations not due or payable;

 

(m)                              reservations, limitations, provisos and
conditions expressed in any original grants from any Governmental Entity or
other grants of real property, or interests therein, which do not materially
affect the use of the affected land for the purpose for which it is used by that
Person;

 

3

--------------------------------------------------------------------------------


 

(n)                                the right reserved to or vested in any
Governmental Entity by the terms of any lease, licence, franchise, grant or
permit acquired by that Person or by any statutory provision to terminate any
such lease, licence, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof;

 

(o)                                Liens resulting from the deposit of cash or
securities in connection with surety and appeal bonds and costs of litigation
when required by law, or in connection with contracts, tenders or expropriation
proceedings;

 

(p)                                security given to a public utility or any
Governmental Entity when required by such utility or authority in connection
with the operations of that Person in the ordinary course of its business;

 

(q)                                any Lien arising by virtue of any statutory
or common law provision relating to banker’s liens, rights of set-off,
recoupment, combination of accounts or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution;

 

(r)                                   subdivision agreements, site plan control
agreements, development agreements, servicing agreements and cost sharing,
reciprocal and other similar agreements with municipal and other Governmental
Entity affecting the development, servicing or use of a property;

 

(s)                                 facility cost sharing, servicing, reciprocal
or other similar agreements related to the use and/or operation of a property;

 

(t)                                   in respect of any Leased Property, the
rights of the landlord under the ground leases thereof and in the case of any
property having a co-ownership interest, the rights of the other co-owner in the
co-ownership documentation therefor;

 

(u)                                zoning, land use and building restrictions,
by-laws, regulations and ordinances of federal, provincial, municipal or other
governmental bodies or regulatory authorities, including municipal by-laws and
regulations, airport zoning regulations, restrictive covenants and other land
use limitations, public or private, by-laws and regulations and other
restrictions as to the use of a property which do not materially and adversely
interfere with the use of the property affected for the purposes for which such
property is held;

 

(v)                                Liens under capital leases or operating
leases or to secure payment of any indebtedness in respect of a capital
expenditure (a “Purchase Money Obligation”) purchase money obligations existing
on the Closing Date or entered into thereafter, provided that no such Lien shall
extend to any property other than that which is subject to such capital lease,
operating lease or in respect of which such Purchase Money Obligation arose;

 

4

--------------------------------------------------------------------------------


 

(w)                              any renewals or replacements of the Liens
referred to above (subject to the restrictions contained in any such
paragraphs); and

 

(x)                                  any other Liens consented to in writing by
the Buyer.

 

5

--------------------------------------------------------------------------------


 

SECTIONS 4.1(a) AND (c) OF THE AGREEMENT

 

ORGANIZATION, STANDING AND CORPORATE POWER

 

The following Subsidiary of IPC REIT is not in good standing:

 

Entity

 

State

 

Status

Wanamaker LLC

 

Delaware

 

This entity was in the Wanamaker structure prior to IPC REIT’s ownership and has
not yet been legally dissolved. It has no assets or liabilities and does not
carry on any business activities. IPC REIT is in the process of dissolving this
entity.

 

6

--------------------------------------------------------------------------------


 

SECTIONS 4.1(b)(ii), 4.1(c) AND 4.2(b)(ii) OF THE AGREEMENT

 

REGULATORY APPROVALS

 

The following is an exception to the representations in Sections 4.1(b)(ii),
4.1(c) and 4.2(b)(ii) of the Agreement:

 

•                                          Receipt of the approval or deemed
approval by the Minister of Industry Canada under the Investment Canada Act.

 

7

--------------------------------------------------------------------------------


 

SECTIONS 4.1(b)(iii) AND 4.1(d) OF THE AGREEMENT

 

REQUIRED CONTRACTUAL CONSENTS

 

The following sets forth a list of Required Contractual Consents:

 

•                                          Loan Agreement between IPC Louisville
Properties, LLC and Barclays Capital Real Estate Inc. dated May 31, 2005.

 

•                                          Loan Agreement between IPC New York
Properties, LLC and Barclays Capital Real Estate Inc. dated May 31, 2005.

 

•                                          Loan Agreement between IPC Wichita
Properties, LLC and Barclays Capital Real Estate Inc. dated May 31, 2005.

 

•                                          Loan Agreement between IPC United
Plaza Lease, LP and Barclays Capital Real Estate Inc. with joinder by 17th
Ludlow Property, L.L.C. dated March 3, 2005.

 

•                                          Loan Agreement between Wanamaker
Retail Lease, LLC and Column Financial, Inc. with joinder by Philadelphia Center
Realty Associates, L.P. dated October 7, 2005.

 

•                                          Loan Agreement between IPC New
Orleans I, LLC and Column Financial, Inc. dated November 24, 2003.

 

•                                          Loan Agreement between Wanamaker
Office Lease, LP and Column Financial, Inc. with joinder by Philadelphia Center
Realty Associates, L.P. dated May 30, 2003.

 

•                                          Loan Agreement between IPC McDonald
Properties, LLC and Column Financial, Inc. dated July 26, 2002.

 

•                                          Loan Agreement between Arch 1650
Partners, L.P. and Column Financial, Inc. dated July 22, 2002.

 

•                                          Consolidated, Amended and Restated
Leasehold Mortgage, Assignment of Leases and Rents and Security Agreement
between IPC White Plains Properties, LLC and Credit Suisse First Boston Mortgage
Capital LLC dated April 11, 2001.

 

•                                          Leasehold Mortgage, Assignment of
Leases and Rents and Security Agreement between IPC XPark Properties, LLC and
Credit Suisse First Boston Mortgage Capital LLC dated October 10, 2000.

 

•                                          Loan Agreement between IPC Loop
Central, LP and Bank of America, N.A. dated November 10, 2005.

 

•                                          Loan Agreement between IPC Crescent
Center, LLC and Bank of America, N.A. dated October 28, 2005.

 

8

--------------------------------------------------------------------------------


 

•                                          Loan Agreement between BofA Plaza LP
and Bank of America, N.A. dated March 23, 2005.

 

•                                          Loan Agreement between IPC
MetroCenter, LLC and Bank of America, N.A. dated June 8, 2006.

 

•                                          Loan Agreement between 21 ESS, LLC
and Bank of America, N.A. dated June 5, 2006.

 

•                                          Open-end Mortgage, Security
Agreement, Fixture Filing, Financing Statement and Assignment of Leases and
Rents between Stanwix Street Associates, L.P. and SunAmerica Life Insurance
Company dated December 21, 2000.

 

•                                          Open-end Construction Mortgage and
Security Agreement between Philadelphia Center Realty Associates, L.P. and PIDC
Local Development Corporation dated May 8, 2003, as amended by Amended and
Modification of Loan Agreement, Note and Mortgage, Assumption and Partial
Release Agreement between Philadelphia Center Realty Associates, L.P. and PIDC
Local Development Corporation and Wanamaker, LLC and Wanamaker Office Lease, LP
dated May 28, 2003.

 

•                                          Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Filing between IPC Maryland I, LP,
Dorothea S. Coy, Dorothea W. Dickerman, and General Electric Capital Business
Asset Funding Corporation dated October 5, 2004.

 

•                                          Consolidated, Amended and Restated
Mortgage, Security Agreement and Fixture Filing between IPC Florida I, LLC and
Transamerica Financial Life Insurance Company dated November 21, 2003.

 

•                                          Amended and Restated Mortgage,
Assignment of Rents and Security Agreement between City Center Associates, Ltd.
and Greenwich Capital Financial Products, Inc. dated November 26, 2003 as
amended by Loan Assumption and Substitution Agreement between IPC Florida II,
LLC, IPC (US), Inc., City Center Associates, Ltd., Delma Real Estate Fund II,
LP, Delma Properties, Inc. in favour of LaSalle Bank National Association, as
trustee for the registered holders of Greenwich Capital Commercial Funding
Corp., Commercial Mortgage Trust 2003-C2 dated September 2004.

 

•                                          Mortgage, Security Agreement and
Fixture Filing between IPC Florida III, LLC and Metropolitan Life Insurance
Company and Metlife Bank, N.A. dated June 1, 2004.

 

•                                          Shareholders’ Agreement among IPC
Wanamaker GP, Inc., IPC Wanamaker Holdings, LLC, Century Philadelphia Wanamaker
Associates, LLC and AE-Wanamaker Inc. dated May 30, 2003.

 

•                                          Amended and Restated Limited
Liability Company Agreement of 17th Ludlow Property, L.L.C. between IPC United
Plaza Fee Manager, Inc., IPC United Plaza, L.P. and OCM Real Estate
Opportunities Fund II, L.P. dated March 3, 2005.

 

9

--------------------------------------------------------------------------------


 

•                                          Amended and Restated Agreement and
Ground Lease by and between the State of Maryland to the use of Baltimore City
Community College and Lockwood Associate, LLC dated May 29, 2002.

 

•                                          Sublease between Lockwood Associates,
LLC and Riggs & Company dated December 20, 2002.

 

•                                          Workers Compensation and Employers
Liability Policy from New Hampshire Insurance Company entered into by IPC Real
Estate Management, LLC effective March 1, 2007.

 

•                                          Trust Indenture between IPC REIT and
CIBC Mellon Trust Company dated November 26, 2004, as amended by the First
Supplemental Indenture dated September 23, 2005.

 

•                                          Application hosting and software
license agreement between IPC Realty Holdings Company and Yardi Systems, Inc.
dated October 8, 2002.

 

To the extent that Buyer provides notice to IPC REIT pursuant to section 7.1(c)
of the Agreement of Buyer’s intent to defease or prepay any of the existing
mortgages set out above, any such mortgages shall not constitute Required
Contractual Consents for purposes of the Agreement and this Disclosure Letter.

 

10

--------------------------------------------------------------------------------


 

SECTIONS 4.1(e) AND 5.3(c) OF THE AGREEMENT

 

OPTION PLAN

 

The following table sets forth the weighted average exercise price of each
holder’s Options and the weighted average exercise price of all outstanding
Options, as well as the amounts due to holders of Options (on an individual and
aggregated basis), as at August 14, 2007:

 

Optionees

 

Unexercised
Options
Outstanding

 

Weighted
Average
Exercise Price

 

Cashless
Exercise
Amount

 

 

 

(#)

 

(US$ )(1)

 

(US$ )(2)

 

Donald S. Macdonald

 

73,000

 

7.41

 

171,150

 

Jack Bistricer

 

51,250

 

7.35

 

122,813

 

Aladin Mawani

 

51,250

 

7.35

 

122,813

 

Michael Young

 

51,250

 

7.35

 

122,813

 

Derek Watchorn

 

51,250

 

7.35

 

122,813

 

Janet Graham

 

45,000

 

8.47

 

57,750

 

Gary M. Goodman

 

168,750

 

6.44

 

559,188

 

Y. Dov Meyer

 

146,250

 

6.43

 

485,563

 

David Dinniwell

 

10,000

 

9.38

 

3,700

 

Bruce Wibbels

 

28,750

 

7.46

 

65,988

 

Lynn Allen

 

23,750

 

7.05

 

64,138

 

Jim Anderson

 

9,500

 

7.99

 

16,715

 

Eileen Weyler

 

10,250

 

7.35

 

24,563

 

Susan Boroughs

 

10,250

 

7.35

 

24,563

 

Debbie McNeal

 

5,950

 

6.86

 

17,180

 

Brent Boland

 

32,000

 

7.93

 

58,220

 

Holly Belter-Chesser

 

8,000

 

8.95

 

6,440

 

Barb Bennett

 

3,000

 

9.38

 

1,110

 

Kim Ritchie

 

3,000

 

9.38

 

1,110

 

Dora Penk

 

10,900

 

7.91

 

20,017

 

Hymie Mida

 

33,000

 

7.77

 

65,490

 

Marilou Macandog

 

4,600

 

7.24

 

11,570

 

Art Medina

 

9,000

 

8.86

 

7,970

 

Peter Eng

 

19,250

 

7.96

 

34,433

 

 

 

 

 

 

 

 

 

(US$)

 

 

 

 

 

 

 

Unexercised Options Outstanding

 

859,200

 

 

 

 

 

Sales Price

 

$

9.75

 

 

 

 

 

Weighted Average Exercise Price

 

$

7.20

(1)

 

 

 

 

Cashless Exercise Amount

 

$

2,188,382

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  Weighted average exercise prices have been
rounded to two decimal places.

(2)                                  The cashless exercise amounts are based on
a US$9.75 price per Unit.

 

11

--------------------------------------------------------------------------------


 

SECTION 4.1(g) OF THE AGREEMENT

 

SUBSIDIARIES

 

A complete and accurate corporate chart showing all of IPC REIT’s Subsidiaries
is attached hereto.

 

12

--------------------------------------------------------------------------------


 

SECTION 4.1(j) OF THE AGREEMENT

 

ABSENCE OF CERTAIN CHANGES OR EVENTS

 

The following are exceptions to the representations given by IPC REIT in Section
4.1(j) of the Agreement:

 

Hurricane Katrina

 

Operations at the Energy Centre in New Orleans were impacted as a result of
Hurricane Katrina in August 2005 and the subsequent flooding to the city. The
visible physical damage to this building consists primarily of damage to the
curtainwall and window systems. A complete evaluation was performed and
forwarded to Chubb Insurance (“Chubb”). The cost of full repair will not be
known until the drawings are completed and the scope is competitively bid. The
costs of full repair are expected to be significant; however, costs in excess of
the deductible are expected to be covered by insurance.

 

Chubb and IPC REIT have agreed to the repair/replacement scope for all window
glasses and frames. IPC REIT has selected, and the carrier has approved,
Faithful Gould as the project management firm and Verges Rome as the architect
for the entire repair scope. The repairs are estimated to take between 12 to 18
months after a contractor has been selected to perform the repair works.
Construction is projected to begin in December, 2007.

 

Temporary window repairs, the repairs to the main roof and assorted balcony
roofs and the replacement of the balcony access doors have been completed. The
replacement of the roof top louvers, the lobby granite and the guard desk are
currently underway and are scheduled to be completed in September, 2007.

 

IPC REIT has mitigated the business interruption costs by allowing tenants to
re-occupy their leased premises as of November 1, 2005 at reduced rental rates
of 90% of their contractual base rents. Rents will return to contracted amounts
once the building is fully restored. IPC REIT is not aware of any issues related
to its tenants that would be considered material.

 

IPC REIT continues to negotiate with Chubb regarding the possibility that only
the $2.7 million deductible applies against IPC REIT’s claim. IPC REIT awaits
Chubb’s reply to its position. This would be a cost savings of approximately
$330,000.

 

IPC REIT’s insurance claim adjustment process is still ongoing due to the
complexity of the issues involved. However, IPC REIT anticipates recovery of all
material amounts related to the restoration and business interruption costs of
Energy Centre in excess of its deductible noted above.

 

13

--------------------------------------------------------------------------------


 

222 Bloomingdale Road

 

On November 14, 2006, IPC REIT discovered an oil leak at 222 Bloomingdale Road.
IPC REIT engaged consultants to assist with the initial containment to prevent
further infiltration into the garage drainage system and to collect test samples
in accordance with the United States Environmental Protection Agency. IPC REIT
has completed the initial containment, obtained approval and removed the
underground tank. Soil testing was performed and backfill was authorized for the
excavated area. Soil testing for the area of the tank lines has been completed
and a report recommending a specific clean up scope was submitted for approval
by governmental authorities. Costs for the remaining clean up are not expected
to be significant based upon current information. A new aboveground storage tank
has been installed for the emergency generator and all necessary permits and
approvals have been obtained accordingly.

 

Edgewater, Staten Island, NY

 

On April 11, 2007, IPC New York Properties, LLC received a Summons from the
State of New York Fire Department to appear in court on June 6, 2007. The action
is due to the failure by IPC New York Properties, LLC to have its fire panel
certified and as such it is in violation of the Fire Commissioner’s Order.

 

IPC New York Properties, LLC was represented by its legal counsel at the June 6,
2007 hearing. The case has been continued to allow IPC New York Properties, LLC
to make the necessary repairs such that the fire panel can be certified.

 

Prior to the hearing, three bids were obtained to replace the fire panel in
order to comply with the Fire Commissioner’s Order. Simplex Grinnell was
selected to perform the replacement work at a cost of $672,530. The replacement
is expected to be completed in the fourth quarter. This amount is included in
the schedule of capital expenditures projects in process as set forth under
Section 5.1(e)(x) of this Disclosure Letter.

 

Although currently unknown, it is anticipated that a fine, if any, for the
non-compliance will be immaterial because IPC New York Properties, LLC has been
proactive and diligent in the approach to resolve the matter.

 

Sale of Normandie Village

 

On April 4, 2007, a lawsuit was filed by seven of the twelve Existing Regular
Limited Partners (as defined in the third amendment partnership agreement dated
September 1, 1998 (the “Agreement”) of Normandie Village Associates, L.P. (the
“Partnership”)) against IPC Retail Properties Management, Inc. (the “General
Partner”) and the Partnership, and a summon was served on April 10, 2007. The
Existing Regular Limited Partners comprise 1% of the total limited partnership
interests, IPC Retail Holdings, LLC holds a 48% limited partnership interest,
IPC Realty, LLC holds a 50% limited partnership interest and the General Partner
holds a 1% general partnership interest.

 

The plaintiffs allege breach of contract, claiming that the General Partner
failed to offer Normandie Village to the limited partners for purchase under the
limited partners’ right of first refusal. Normandie Village was sold by IPC REIT
in December 2005 for $9.5 million. The

 

14

--------------------------------------------------------------------------------


 

plaintiffs have stated that the amount of damages is unknown and have placed an
upper limit of their damage claim at $10 million.

 

IPC has retained legal representation in Kansas with a law firm that has
experience in the creation and operation of business entities, including
partnership, as well as litigation between members (including partners) of such
entities. IPC REIT and its legal counsel believe that in connection with the
sale of Normandie Village, all necessary consents and authorizations were
obtained by the General Partner and the General Partner complied with the right
of first refusal under the Agreement.

 

15

--------------------------------------------------------------------------------


 

SECTION 4.1(k) OF THE AGREEMENT

 

ASSETS

 

Nil

 

16

--------------------------------------------------------------------------------


 

SECTION 4.1(l) OF THE AGREEMENT

 

LITIGATION

 

The following is a list of all suits, claims, actions or proceedings pending
and, to the knowledge of IPC REIT, threatened against or relating to IPC or any
of its Subsidiaries or affecting any of their properties, assets or operations
at law or equity or before any Governmental Entity:

 

Normandie Village Associates, L.P.

 

•                                          See “Sale of Normandie Village” under
Section 4.1(j) of this Agreement.

 

Bank of America Plaza

 

•                                          Mexican Consulate:  Disturbance of
quite enjoyment. No lawsuit but negotiations ongoing with tenant.

 

222 Bloomingdale Road

 

•                                          See “222 Bloomingdale Road” under
Section 4.1(j) of this Disclosure Letter.

 

•                                          M Technologies:  Delinquency of
$120,073, eviction filed and served. Expect control of the space within 30 days.

 

•                                          153 Grand:  Former tenant collection
of outstanding rents, approximately $47,000. Tenant business dissolved with no
assets. Settlement of $20,000 reached payable in two instalments (first cheque
forwarded for receipt on August 13, 2007).

 

City Center

 

•                                          Sheila Turner:  Eviction, space
recovered October 2006. Judgment received and repayment of approximately $6100
being finalized.

 

City Hall Plaza

 

•                                          Global Financial:  Continued
delinquency, eviction proceedings filed, tenant has paid delinquent rents, but
continues to owe approximately $13,000 in late and miscellaneous charges.
Although IPC is currently working with tenant to collect, eviction may still be
the outcome.

 

Edgewater

 

•                                          See “Edgewater, Staten Island, NY”
under Section 4.1(j) of this Agreement.

 

•                                          MTA Easement:  No lawsuit. Agreement
approved by lender the week of January 8, 2007. Executed copy and $95,000
settlement cheque received.

 

17

--------------------------------------------------------------------------------


 

•                                          Key Span:

 

•                                          A parcel next to the building was the
location of a former gas relief plant used to store manufactured gas. Demolition
of the gas plant occurred in the spring of 1959. Key Span (“Key Span”), a
division of Key Span Energy, is the current owner of the property. Key Span is a
public gas utility and supplies gas to four of New York’s boroughs, including
Staten Island. The site has been used in recent years as storage for new cars.

 

•                                          IPC was contacted in March 2004 by
Key Span, working in conjunction with the New York State Department of
Environmental Conservation (“NYSDEC”) and Department of Health (“NYDOH”)
requesting access to the property, primarily the parking lot, to conduct testing
to determine if the property had been environmentally impacted by the operation
of the former gas plant.

 

•                                          A site-access agreement to place
monitoring wells necessary to test in specific areas six months in duration was
signed and testing was performed. The Edgewater soil boring and ground water
samples were collected and analyzed. Preliminary test results have been received
and it appears as if the soil and ground water has been contaminated with coal
and tar and coal/tar byproducts.

 

•                                          A subsequent site-access agreement
was executed September 12, 2006 to test other areas closer to the building to
further identify the extent of the contamination. The wells were installed the
week of November 20, 2006 and testing is ongoing.

 

•                                          NYSDEC and NYSDOH have proposed a
remedial action plan to address hazardous waste contamination at the site, which
includes the construction of a barrier containment wall to a depth of
approximately 125 feet below ground surface. At present, this plan has not been
approved.

 

•                                          In May 2005, an agreement with Key
Span, IPC and Barclays memorialized Key Span’s commitment to address
contamination emanating from the former site. Key Span agreed to be responsible
for payment to the extent required by the NYSDEC, the NYSDOH and any other
administrative agency having jurisdiction over the site and to perform all
investigations and remedial activities at the Edgewater property required to
address the contamination.

 

•                                          IPC has retained an environmental
attorney to assist in this matter.

 

•                                          New York City Economic Development
Corporation:  As a part of the New Stapleton Waterfront development project
(former Home Port development), Front Street is being widened and improved.
Although the City has the right to take the property through condemnation, IPC
has been approached to negotiate a sale of approximately 10,453 square feet of
the property. A land use attorney, specializing in condemnation cases, has been
hired to assist with this negotiation. IPC is currently interviewing appraisers
and will need to secure a surveyor.

 

18

--------------------------------------------------------------------------------


 

Epic Center

 

•                                          Kenneth Abel Jr.:  Individual
harassment of building occupants, physical permanent injunction September 2005.

 

•                                          Allen Gibbs & Houlik:  Legal action
and temporary restraining order issued by court to prevent landlord from
restricting the number of parking spaces made available to the tenant in the
building’s parking garage. IPC has hired local counsel and is in the process of
responding to this complaint. Prior to depositions, a meeting was held with the
tenant on July 19, 2007 in an effort to settle this matter, but no settlement
was reached. Although depositions are scheduled for the last couple of weeks in
August, on August 2, 2007, the attorney for the tenant inquired about
settlement. IPC is waiting for the proposed settlement offer from the tenant.

 

Fifth Third Center

 

•                                          Juice Time Plus:  Eviction, lawsuit
filed to collect on personal guarantee.

 

Hurstbourne Forum II

 

•                                          Fidelity Mortgage:  Tenant rental
collection/bankruptcy proof of claim October 2005

 

Hurstbourne Place

 

•                                          Netsysco:  Lease breach. Repayment
agreement of $55,200 ($1,050 for 48 months).

 

•                                          Strategic Title:  Eviction, space was
left full of furnishing and equipment currently in control of the landlord.
Lawsuit filed to collect.

 

Hurstbourne Plaza

 

•                                          Gabriels:  Tenant vacated just prior
to lease expiration. Working with attorney to collect $4500 outstanding balance.

 

Hunnington

 

•                                          Marvin Lawson:  Eviction, collection
efforts ongoing through attorney.

 

IPC Florida I, LLC – Devry

 

•                                          Plantiff filed a claim against IPC
Florida I, LLC and Devry University alleging violations against certain ADA and
Florida statutes. Plaintiff is seeking correction of said violations and that
IPC and Devry evaluate their policies and procedures towards persons with
disabilities, and award damages, reasonable attorney fees and other expenses and
other relief as the Court deems just and proper. Legal counsel has been retained
and is evaluating the claim.

 

19

--------------------------------------------------------------------------------


 

All Properties – Insurance Loss Run Reports

 

•                                          See also the claims set forth in the
insurance loss run reports posted on the Davies data site under “Property Level
– General – Insurance”.

 

20

--------------------------------------------------------------------------------


 

SECTION 4.1(m) OF THE AGREEMENT

 

COMPLIANCE WITH APPLICABLE LAW

 

See “222 Bloomingdale Road”, “Edgewater, Staten Island, NY” and “Sale of
Normandie Village” under Section 4.1(j) of this Disclosure Letter.

 

21

--------------------------------------------------------------------------------


 

SECTION 4.1(o) OF THE AGREEMENT

 

INSURANCE

 

Hurricane Katrina and the subsequent flooding to New Orleans have impacted on
the operations at the Energy Centre as well as causing physical damage to the
building. As a result, IPC REIT has made a material insurance claim under its
insurance policy with Chubb Insurance. The Energy Centre is insured up to $100
million in respect of wind damage and up to the full replacement cost for other
insurable events. IPC REIT used all commercially reasonable efforts in obtaining
such insurance coverage, and such coverage is standard for commercial properties
in the New Orleans area post-Hurricane Katrina.

 

See Section 4.1(j) of this Disclosure Letter for further details of this
insurance claim.

 

22

--------------------------------------------------------------------------------


 

SECTION 4.1(p) OF THE AGREEMENT

 

REAL PROPERTY

 

The following table lists the Owned Properties and Leased Properties. Footnotes
reference ownership interests in Properties not wholly-owned, directly or
indirectly, by the NSULC.

 

Property

 

Net Rentable
Square Feet
(as at July 31, 2007)

Pennsylvania

 

 

1650 Arch Street, Philadelphia, PA 19103(1)

 

553,349

Wanamaker Building, 100 Penn Square East, Philadelphia, PA 19107(2)

 

1,389,838

United Plaza, 30 South 17th Street, Philadelphia, PA 19103

 

617,476

11 Stanwix Street, Pittsburgh, PA 15222

 

427,682

 

 

 

Kentucky

 

 

Hurstbourne Forum Office Park, 150-300 North Hurstbourne Parkway, Louisville, KY
40223

 

327,811

Hurstbourne Place, 9300 Shelbyville Road, Louisville, KY 40222

 

234,896

Hurstbourne Park, 9200 Shelbyville Road, Louisville, KY 40222

 

104,237

Hurstbourne Plaza, 101-315 Whittington Parkway, Louisville, KY 40222

 

94,265

One Oxmoor Place, 101 Bullitt Lane, Louisville, KY 40222(3)

 

134,926

Executive Park, 100-700 Executive Park, Louisville, KY 40207(4)

 

109,496

Lakeview, 100 Mallard Creek Road, Louisville, KY 40207

 

76,438

Steeplechase Place, 9410 Bunsen Parkway, Louisville, KY 40229

 

76,666

Hunnington I, 9420 Bunsen Parkway, Louisville, KY 40220

 

61,862

 

 

 

Texas

 

 

Loop Central Office Complex, 4888, 4848, 4828 Loop Central Drive, Houston, TX
77081

 

574,944

 

 

 

Florida

 

 

2200-2300 SW 145th Avenue (2 buildings), Miramar FL 33027(5)

 

222,600

5104 Eisenhower Blvd., Tampa, FL 33634

 

130,091

City Center, 100 2nd Avenue South, St. Petersburg, FL 33701

 

242,115

 

 

 

Louisiana

 

 

Energy Centre, 1100 Poydras Street, New Orleans LA 70163(6)

 

757,275

 

 

 

New York / New Jersey

 

 

Edgewater Plaza, One Edgewater Street, Staten Island, NY 10305

 

251,543

222 Bloomingdale Road, White Plains, NY 10605(7)

 

139,678

 

23

--------------------------------------------------------------------------------


 

Property

 

Net Rentable
Square Feet
(as at July 31, 2007)

123 Tice Boulevard, Woodcliffe Lake, NJ

 

119,772

 

 

 

Ohio

 

 

McDonald Investment Center, 800 Superior Avenue, Cleveland, OH 44114

 

477,787

Fifth Third Center, 21 East State Street, Columbus, OH 43215

 

330,840

 

 

 

Nevada

 

 

Bank of America Plaza, 300 South Fourth Street, Las Vegas, NV 89101

 

255,543

 

 

 

Tennessee

 

 

Crescent Center, 6075 Poplar Avenue, Memphis, TN 38119

 

335,811

Plaza at MetroCenter, 200, 210 and 220 Athens Way, Nashville, TN 37228

 

361,200

 

 

 

Kansas

 

 

Epic Center, 301 North Main Street, Wichita, KS 76202

 

289,154

One Brittany Place, 2024 North Woodlawn, Wichita, KS 76208

 

57,670

Two Brittany Place, 1938 North Woodlawn, Wichita, KS 76208

 

57,559

 

 

 

New Hampshire

 

 

City Hall Plaza, 900 Elm Street, Manchester, NH 03101

 

209,684

 

 

 

Massachusetts

 

 

One Chestnut Place, 10 Chestnut Street, Worcester

 

183,254

Two Chestnut Place, 22 Elm Street, Worcester, MA 01608

 

34,844

 

 

 

Maryland

 

 

801 Thompson Ave., Rockville, MD 20852

 

50,918

500 East Pratt Street, Baltimore, MD 21202(8)

 

279,712

 

24

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)                                NSULC indirectly owns a 90% equity interest
in 1650 Arch Street.

(2)                                NSULC indirectly owns a 60% equity interest
in The Wanamaker Building.

(3)                                One Oxmoor Place is on land leased from the
Bullitt Trust until December 2063. The ground lease contains renewal options
every five years until expiration. Rent payable in the first renewal period of
January 1, 2004 to December 31, 2009 is $319,954 per annum. Rent for each
subsequent renewal period is the greater of (a) 115% of the previous renewal
period’s rent and (b) the then fair market value, which is to be agreed upon by
the landlord and tenant or, if they cannot agree, ultimately determined by three
appraisers. On August 29, 2003, IPC Commercial Properties, LLC entered into a
contract of sale with the landlord to purchase One Oxmoor Place for $5,376,250,
with closing set to occur on or about December 30, 2008.

(4)                                Executive Park is on land leased from the
Arterburn Trust until 2067. The rent is $18,192 per annum for the entire term of
the lease.

(5)                                NSULC indirectly owns an 86% equity interest
in the Miramar buildings.

(6)                                NSULC indirectly owns an 88% equity interest
in the Energy Centre.

(7)                                222 Bloomingdale Road is on land leased from
Yale University until December 31, 2083. Rent for the years 2004 to 2023 will be
the base rent of $173,980 (2007) per annum adjusted annually based on the change
in the consumer price index (“CPI”).

(8)                                500 East Pratt Street is on land leased from
Baltimore City Community College until January 31, 2050, which term may be
renewed by the tenant upon one year’s notice for a further two 20 year terms
(i.e. until January 31, 2090). Rent for the years 2002 to 2050 will be the base
rent of $450,050.72 (2007) per annum adjusted annually based on the lesser of
(a) the preceding year’s base rent multiplied by the percentage change in the
CPI over the preceding year, or (b) 103% of the preceding year’s base rent,
provided that the base rent for a year shall not be less than the base rent for
the immediately preceding year. The lease also contains a percentage rent clause
equal to 2% of annual gross income.

 

4.1(p)(i):

 

The August 8, 2007 rent rolls pertaining to the Owned Properties and Leased
Properties are attached hereto.

 

4.1(p)(iv):

 

The following is an exception to the representations in Section 4.1(p)(iv) of
the Agreement:

 

Pursuant to Section 3(D) of the purchase and sale agreement for ownership
interests dated April 28, 2006 between 21 East State Street Limited Partnership
(the “Seller”) and IPC Fifth Third Holdings, LLC (the “Buyer”) in respect of the
purchase and sale of Fifth Third Center in Columbus, Ohio, the Seller is
entitled to receive a deferred purchase price amount from 21 ESS, LLC (the
“Owner”) in the event that (i) the Owner sells the land and the improvements
thereon to a third party after May 28, 2006 (the “Fee Transfer”); or (ii) the
sale of at least 90% of the direct ownership interests in the Owner or in the
Buyer to a third party purchaser (the “Interests Transfer”). The deferred
purchase price on a Fee Transfer or an Interests Transfer of 100% of the
interests in the Owner or the Buyer is calculated as follows: with respect to
any net proceeds in excess of $73,000,000 received:

 

•                                          the first $1,000,000 shall be paid to
the Seller;

 

•                                          the next $1,000,000 shall be paid to
the Owner or the Buyer, as applicable; and

 

•                                          15% of any net proceeds in excess of
$75,000,000 shall be paid to the Seller.

 

25

--------------------------------------------------------------------------------


 

However, no deferred purchase price is payable with respect to any Fee Transfer
or Interests Transfer in connection with a takeover bid or similar change in
control action involving IPC REIT. In these circumstances, payment of the
deferred purchase price shall remain an obligation of the Owner of the Buyer, as
the case may be.

 

26

--------------------------------------------------------------------------------


 

SECTION 4.1(r) OF THE AGREEMENT

 

LABOUR MATTERS

 

4.1(r)(i):

 

The following are exceptions to the representations given by IPC REIT in Section
4.1(r)(i) of the Agreement:

 

•                                          Pro Rata Annual Bonus:  IPC REIT has
committed to providing each officer and other employees of its Subsidiaries with
a pro rata annual bonus payable as at the Closing Date. The pro rata bonuses are
discretionary and represent the bonuses to which such officers and employees
would otherwise be entitled to in December of each year for services rendered
during the respective year consistent with past practice. A similar approach
will be taken with all of the employees of IPC REIT and its Subsidiaries located
in IPC REIT’s Toronto office. The aggregate amount payable in respect of such
discretionary bonuses is not expected to exceed $1,500,000.

 

•                                          Mid-Level Executive Retention: 
Employees of IPC REIT and its Subsidiaries, other than senior executives with
change of control agreements, are entitled to retention bonuses ranging from 10%
to 40% of their 2007 salaries. The payment of each retention bonus is
conditional upon the employee remaining with IPC REIT following the sale. The
aggregate amount payable in respect of such retention bonuses is approximately
US$550,000.

 

•                                          Change of Control for Senior
Executives:  On May 15, 2006, three of the senior executives of IPC REIT, Gary
Goodman, Elisabeth Wigmore and Y. Dov Meyer, entered into change of control
agreements with IPC Realty Services Inc. Subsequently, on November 29, 2006, the
change of control agreements of Gary Goodman and Elisabeth Wigmore were amended
and restated and David Dinniwell entered into a change of control agreement with
IPC Realty Services Inc. in connection with his appointment as Chief Financial
Officer of IPC REIT. The aggregate amount payable under such agreements is
approximately US$3.3 million. Elisabeth Wigmore, as a result of tendering her
resignation, will not be entitled to any payments under her change of control
agreement, but is entitled to a Cdn. $250,000 payment in the event that the
Transactions are completed (in addition to her entitlements to salary and a
bonus payable until the completion of the Transactions).

 

27

--------------------------------------------------------------------------------


 

4.1(r)(ii):

 

The following is a list of collective bargaining agreements in which IPC REIT or
its Subsidiaries is a party to:

 

•                                  Agreement effective October 1, 2005 between
International Union of Operating Engineers and Stanwix Street Associates, LP;

 

•                                  Agreement dated October 16, 2000 and
memorandum of agreement dated May 16, 2003 between Building Operators Labor
Relations, Inc. and Service Employees International Union, Local #36, AFL-CIO;
and

 

•                                  Agreement between IPC Real Estate Management,
LLC and International Union of Operating Engineers Local 18S effective July 16,
2004.

 

28

--------------------------------------------------------------------------------


 

SECTION 4.1(s) OF THE AGREEMENT

 

ERISA AND EMPLOYEE PLANS

 

The following are exceptions to the representations in Section 4.1(s)(viii) of
the Agreement:

 

•                                          the consummation of the Transactions
will accelerate the vesting of any unvested Options under the IPC REIT Option
Plan and will result in the payments to optionees as set forth in Sections
4.1(e) and 5.3(c) of this Disclosure Letter;

 

•                                          the consummation of the Transactions
will accelerate the vesting of any unvested Options under the IPC REIT Deferred
Unit Plan and will result in the payments to participants as set forth in
Section 5.3 of this Disclosure Letter.

 

See also the discussion under Section 4.1(r)(i) of this Disclosure Letter.

 

29

--------------------------------------------------------------------------------


 

SECTION 4.1(t) OF THE AGREEMENT

 

TAX MATTERS

 

The following are exceptions to the representations of IPC REIT in Section
4.1(t) of the Agreement:

 

4.1(t)(ii):

 

Philadelphia Tax Audit

 

On March 2, 2006, IPC (US) Realty Holdings, Inc. (“Holdings”) received a letter
from the Commonwealth of Pennsylvania, Department of Revenue (the “Revenue
Department”) providing that the Bureau of Audits would be conducting a “routine
field audit” of the tax return that was filed by Holdings in Pennsylvania for
the year ended December 31, 2004.

 

On November 29, 2006, Holdings was provided with the auditor’s preliminary
adjustments, which included a minor adjustment to apportionment and a complete
reduction of the non-business income previously deducted from Pennsylvania
taxable income in the amount of $8,144,596. As a result of these two audit
adjustments, the 2004 Pennsylvania tax liability is expected to increase from
$28,934 to $375,350, resulting in a net increase of $346,416. IPC REIT had
already established a reserve for 2004 Pennsylvania income tax liabilities
amounting to $290,000 above the original liability of $28,934. There is a
sufficient general income tax reserve available to absorb the remaining
difference. IPC REIT has not decided whether to challenge these adjustments.

 

On March 28, 2007, Holdings was provided with an updated preliminary audit
summary. The updated summary disclosed the expected 2004 tax liability as
$400,650, as opposed to $375,350 listed on the original preliminary report. The
$25,300 increase in tax is a result of an adjustment to the Pennsylvania
apportionment percentage.

 

On July 11, 2007, Holdings was provided with an official settlement statement.
IPC REIT has decided not to challenge the tax liability of $375,350 set out in
the original preliminary report, but plans to file a petition to challenge the
additional $25,300 increase in tax. IPC REIT has contacted the Revenue
Department and is aiming to conclude the tax audit during the third quarter of
2007.

 

Louisville Tax Audit

 

On October 3, 2006, IPC Realty LLC (“Realty”) received notices from the
Louisville Metro Revenue Commission requesting amended returns for the years
2002, 2003 and 2004 reflecting adjustments set out in the notices as well as
supporting documentation for certain amounts listed on the original returns.
Realty subsequently filed amended returns for the years 2002 through 2005 and
paid an additional $96,308 in income taxes.

 

30

--------------------------------------------------------------------------------


 

On May 30, 2007 and August 9, 2007, Realty received additional requests for
information regarding the amended returns. The amount of tax due to the City of
Louisville could increase up to an additional $160,000 above the amounts
previously paid.

 

4.1(t)(i) and (iii):

 

Real Estate Tax Assessment Appeals

 

The following real estate tax assessment appeals have been (or may be) filed on
behalf of IPC REIT or its Subsidiaries:

 

Year under Appeal

 

Property

Calendar 2006-2007

 

Loop Central Office Complex

Calendar 2006

 

2200-2300 SW 145th Avenue

Fiscal 2006-2007

 

222 Bloomingdale Road

Calendar 2007

 

Wanamaker Building

Calendar 2007

 

Tice Boulevard

Calendar 2007

 

Hurstbourne Forum 2

Calendar 2007

 

Hurstbourne Forum 4

Calendar 2007

 

Hurstbourne Business Center

Calendar 2007

 

Lakeview

Calendar 2007

 

Steeplechase

 

IPC REIT is in the process of reviewing 2007 tax assessments as they are
received for possible appeals on other Owned Properties.

 

31

--------------------------------------------------------------------------------


 

Extensions of Time with Respect to the Filing of Tax Returns

 

The following Subsidiaries of IPC REIT have filed for an extension of time with
respect to the filing of Tax Returns either singularly or on a consolidated
basis:

 

IPC (US), Inc.; IPC (US) Realty Holdings Inc.; IPC (US) Realty, Inc.; IPC
Equity, Inc.; IPC Real Estate Management LLC; IPC (US) II, Inc.; IPC California
Holdings, Inc.; IPC Equity II, Inc.; IPC (US) Management Holdings Inc.; IPC
Realty, LLC; IPC Realty II, LLC; IPC Realty III, LLC; IPC NOI Holdings
Management, Inc.; IPC NOI Holdings Management, LLC; IPC NOI Holdings, Inc.; IPC
NOI Holdings, LLC; IPC NOI Management, Inc.; IPC NOI Management, LLC; IPC New
Orleans I, LLC; IPC Maryland I GP, Inc.; IPC Maryland I, LP; IPC Florida I
Holdings, LLC; IPC Florida II Management, Inc.; IPC Florida II, LLC; IPC (US)
Realty Holdings III, Inc.; IPC Florida III Management, Inc.; IPC Florida III,
LLC; IPC Office Holdings Management LLC; IPC Office Holdings Management, Inc.;
IPC Office Holdings, LLC; IPC Office Properties Management, Inc.; IPC Office
Properties Management, LLC; IPC Commercial Holdings Management, Inc.; IPC
Commercial Holdings Management LLC; IPC Commercial Holdings, LLC; IPC Commercial
Properties Management, Inc.; IPC Commercial Properties Management, LLC; IPC
Commercial Properties, LLC; IPC LP/WP Holdings, LLC; IPC Retail Holdings
Management, Inc.; IPC Retail Holdings Management, LLC; IPC Retail Holdings, LLC;
IPC Retail Properties Management, LLC; IPC Retail Properties Management, Inc.;
IPC Retail Properties, LLC; IPC White Plains Holdings Management, Inc.; IPC
White Plains Holdings Management, LLC; IPC White Plains Holdings, LLC; IPC White
Plains Properties Management, Inc.; IPC White Plains Properties Management, LLC;
IPC White Plains Properties, LLC; IPC XPark Holding Management Inc.; IPC XPark
Holdings Management LLC; IPC XPark Holdings, LLC; IPC XPark Properties
Management, Inc.; IPC XPark Properties Management, LLC; IPC XPark Properties,
LLC; IPC McDonald Holdings Management, Inc.; IPC McDonald Holdings Management,
LLC; IPC McDonald Holdings, LLC; IPC McDonald Properties, LLC; IPC McDonald
Properties Management, LLC; IPC McDonald Properties Management, Inc.; IPC United
Plaza Lease, LP; 17th Ludlow Property, L.L.C.; IPC United Plaza GP, LLC; IPC
United Plaza Management, Inc.; IPC United Plaza Fee Manager, Inc.; IPC United
Plaza, LP; IPC Loop Central, LP; IPC Loop Central GP, Inc.; IPC Crescent Center,
LLC; IPC MetroCenter, LLC; IPC Fifth Third Holdings, LLC; IPC Office Properties,
LLC; IPC Retail Holdings Management Inc.; and IPC (US) Realty Holdings II, Inc.

 

32

--------------------------------------------------------------------------------


 

SECTION 4.1(u) OF THE AGREEMENT

 

ENVIRONMENTAL MATTERS

 

The following are exceptions to the representations in Section 4.1(u)(iv) of the
Agreement:

 

Underground Storage Tanks:

 

1.                    Epic Center – Wichita, KS

 

One 15,000 gallon diesel tank installed in 1985.

 

2.                    Crescent Center – Memphis, TN

 

One 550 gallon diesel tank installed in 1993.

 

3.                    Wanamaker Building, Philadelphia, PA

 

One 2,000 gallon fuel oil tank (single wall steel tank) installed in 1990.

 

Aboveground Storage Tanks:

 

1.                    One and Two Chestnut Place, Worcester, NY

 

One 300 gallon diesel tank (cast iron) installed in 1989.

 

2.                    McDonald Investment Center, Cleveland, OH

 

One 10,000 gallon diesel tank (steel construction) installed in 1992.

 

3.                    222 Bloomingdale, NY

 

One 125 gallon diesel tank installed in 2007.

 

4.                    1650 Arch Street, Philadelphia, PA

 

Two 250 gallon diesel tanks (cast iron) installed in 1998.

One 500 gallon diesel tank (cast iron) installed in 2006.

 

5.                    United Plaza, Philadelphia, PA

 

Two 125 gallon diesel tanks (cast iron) installed in 1995.

One 100 gallon diesel tank (steel) installed in 1995.

 

6.                    City Hall Plaza, Manchester, NH

 

One 125 gallon diesel tank (steel double walled) installed in 1992.

 

7.                    Stanwix, Pittsburgh, PA

 

Three 250 gallon diesel tanks (steel double walled) installed in 2005.

 

33

--------------------------------------------------------------------------------


 

8.                    500 East Pratt, Baltimore, MD

 

One 350 gallon diesel tank (steel double walled) installed in 2004.

 

9.                    Hurstbourne Place, Louisville, KY

 

One 1,000 gallon diesel tank (steel double walled) installed in 1998.

 

10.              Loop Central Office Complex, Houston, TX

 

Two 100 gallon diesel tanks (steel double walled) installed in 2001.

One 100 gallon diesel tank installed in 1982.

 

34

--------------------------------------------------------------------------------


 

SECTION 4.1(z) OF THE AGREEMENT

 

TRANSACTION COSTS

 

The following sets forth IPC REIT’s good faith estimate of the Transaction Costs
itemized by applicable category:

 

Estimated Transaction Costs

 

Dollar Value

 

 

(US$)

Seller Investment Banking Advisory Fees

 

8,300,000

Seller Legal, Tax, Consulting Fees

 

3,200,000

Information Circular / Accountants / Other Miscellaneous Costs

 

800,000

Mid-Level Employee Retention Bonuses

 

550,000

Directors & Officers Insurance Runoff (6-years)

 

450,000

Change of Control and Canadian Employee Severance

 

3,800,000

Accrued Employee Long-Term Incentive Plan *

 

1,500,000

Canadian Office Lease – Remaining Term

 

250,000

Other Contingencies (IPC REIT Wind-up Costs)

 

300,000

 

 

 

Total Estimated Transaction Costs

 

US$19,150,000

 

--------------------------------------------------------------------------------

* Accrued Employee Long-Term Incentive Plan bonus for 2007 is estimated to be
$1,800,000. The $1,500,000 reflected above assumes an October 31, 2007 closing
date.

 

35

--------------------------------------------------------------------------------


 

SECTION 5.1(e) OF THE AGREEMENT

 

CONDUCT OF BUSINESS

 

The following items are exceptions to IPC REIT’s covenants contained in Section
5.1(e) of the Agreement:

 

5.1(e)(i) and (iv):

 

•                                          The issuance of additional Deferred
Units (on a monthly basis) to plan participants in accordance with section 7.3
of the Deferred Unit Plan.

 

4.1(e), 4.1(g) and 5.1(e)(iii):

 

•                                          IPC and its Subsidiaries shall be
permitted to declare, set aside or pay any dividend or other distribution or
payment of amounts owing under the OID Note and pursuant to the following
documents:

 

•                                          Amended and Restated Limited
Liability Company Agreement of 17th Ludlow Property, L.L.C. between IPC United
Plaza Fee Manager, Inc., IPC United Plaza, L.P. and OCM Real Estate
Opportunities Fund II, L.P. dated March 3, 2005.

 

•                                          Shareholders’ Agreement between IPC
Wanamaker GP, Inc., IPC Wanamaker Holdings, LLC, Century Philadelphia Wanamaker
Associates, LLC and AE-Wanamaker Inc. dated May 30, 2003.

 

•                                          Limited Liability Company Agreement
of IPC Philadelphia Holdings LLC between IPC Realty II, LLC and FBE Holdings LLC
dated July 22, 2002.

 

•                                          Amended and Restated Limited
Liability Company Agreement of IPC NOI Holdings, LLC between IPC NOI Holdings,
LLC, IPC NOI Holdings Management, LLC, IPC NOI Holdings Inc. and Century New
Orleans Holdings LLC dated March 31, 2004.

 

•                                          Amended and Restated Limited
Liability Company Agreement of IPC Florida I Holdings, LLC between IPC Florida I
Holdings, LLC, IPC Realty III, LLC, Shirado LLC and Miramar Associates LLC dated
June 1, 2004.

 

•                                          Second Amended and Restated Limited
Partnership Agreement of 1301 Chestnut Associates, L.P. between IPC Wanamaker
GP, Inc., IPC Wanamaker Holdings, LLC, Century Philadelphia Wanamaker Assoc.,
LLC, AE-PENN Square, Inc., AE-PENN Square Associates, L.P., AE-Wanamaker
Associates, LP and Crosstown Asset Corp. I dated May 30, 2003.

 

•                                          Limited Liability Company Agreement
of IPC Dallas I Holdings, LLC between IPC Dallas I Holdings, LLC, IPC Realty II,
LLC and PNL Dallas, L.P. dated December 8, 2004.

 

36

--------------------------------------------------------------------------------


 

•                                          Second Amended and Restated Agreement
of Limited Partnership of Arch 1650 Partners, L.P. between IPC Philadelphia
Management LLC, IPC Philadelphia Holdings LLC and Walton Street Real Estate Fund
I, L.P. dated July 22, 2002.

 

•                                          Promissory Note in the amount of
$47,000,000 from Arch 1650 Partners, L.P. in favour of Column Financial, Inc.
dated July 22, 2002.

 

•                                          Management Agreement between
Wanamaker Office Lease, LP and IPC/Amerimar Wanamaker Management Co., LLC dated
May 30, 2003.

 

•                                          Management Agreement between
Wanamaker Retail Lease, LLC and IPC/Amerimar Wanamaker Management Co., LLC dated
May 30, 2003.

 

•                                          Amended Limited Liability Company
Agreement of IPC New Orleans I, LLC between IPC NOI Management, LLC and IPC NOI
Holdings, LLC dated November 20, 2003.

 

3.2(a)(vi) and 5.1(e)(iii),(v), (xiv) and (xvii):

 

IPC REIT and its Subsidiaries shall be permitted to implement the following
actions prior to Closing:

 

•                                          In accordance with the share terms,
IPC Realty will exercise its option to cause 1716351 to redeem the 100,000
preferred shares of 1716351 beneficially owned by IPC Realty for a redemption
price equal to Cdn. $1,000 per share together with all accrued and unpaid
preferential cumulative cash dividends thereon (calculated at a rate of 10.05%);

 

•                                          IPC Realty will direct 1716351 to (i)
pay substantially all of the redemption proceeds to NSULC in full satisfaction
of the aggregate amount of principal and interest (calculated at a rate of 10%
per annum) payable under the terms of a loan agreement in the principal amount
of Cdn. $100,000,000 dated November 17, 2006 between NSULC, as lender, and IPC
Realty as borrower (the “Loan Agreement”); and (ii) pay the balance of the
redemption proceeds remaining to IPC Realty;

 

•                                          In accordance with the share terms,
1716351 will exercise its option to cause NSULC to redeem the 100,000 preferred
shares of NSULC beneficially owned by 1716351 for a redemption price equal to
$1,000 per share together with all accrued and unpaid preferential cumulative
cash dividends thereon (calculated at a rate of 10.05%);

 

•                                          In fulfilment of IPC Realty’s
direction above, 1716351will direct NSULC to (i) retain and apply substantially
all of the redemption proceeds in full satisfaction of the aggregate amount of
principal and interest payable by IPC Realty under the Loan Agreement; and (ii)
pay the balance of the redemption proceeds remaining to IPC Realty; and

 

•                                          IPC REIT will then acquire the 40
common shares of 1716351 currently held by IPC Realty for nominal consideration.

 

37

--------------------------------------------------------------------------------


 

5.1(e)(x):

 

•                                          All capital expenditures incurred to
date and to be incurred by IPC REIT and its Subsidiaries on a going-forward
basis in connection with repairing the damage to the Energy Centre caused by
Hurricane Katrina.

 

•                                          All capital expenditures set forth in
the table below:

 

Property

 

Recorded in Financial
Statements
(as of August 14, 2007)

 

Planned for
Remainder of 2007
(as of August 14, 2007)

 

Hurstbourne Forum Buildings

 

$

51,250

 

$

184,750

 

One Chestnut Place

 

$

0

 

$

118,000

 

Hurstbourne Park

 

$

422,446

 

$

0

 

Two Brittany Place

 

$

0

 

$

140,000

 

One Oxmoor Place

 

$

77,133

 

$

0

 

Edgewater Plaza

 

$

672,530

 

$

860,000

 

222 Bloomingdale Road

 

$

52,688

 

$

0

 

Wanamaker Building

 

$

582,232

 

$

0

 

City Center

 

$

0

 

$

100,000

 

Crescent Center

 

$

0

 

$

88,000

 

Loop Central Office Complex

 

$

1,431,324

 

$

1,186,000

 

801 Thompson

 

$

12,284

 

$

75,000

 

Others

 

$

66,770

 

$

0

 

Total

 

$

3,368,657

 

$

2,751,750

 

 

38

--------------------------------------------------------------------------------


 

•                                          All costs associated with the tenant
improvements set forth in the table below:

 

Property

 

Recorded in Financial
Statements
(as of August 14, 2007)

 

Committed
(as of
August 14, 2007)

 

One Chestnut Place

 

$

1,309,583

 

$

9,219

 

Epic Center

 

$

123,355

 

$

740,563

 

MetroCenter Buildings

 

$

291,299

 

$

176,926

 

Two Brittany Place

 

$

125,190

 

$

1,000

 

One Oxmoor Place

 

$

1,507,784

 

$

0

 

Edgewater Plaza

 

$

115,810

 

$

7,200

 

123 Tice Boulevard

 

$

1,469,216

 

$

0

 

1650 Arch Street

 

$

112,324

 

$

0

 

11 Stanwix Street

 

$

0

 

$

250,000

 

Energy Centre

 

$

1,344,522

 

$

451,099

 

Wanamaker Office

 

$

3,837,942

 

$

57,488

 

Bank Of America Plaza

 

$

204,948

 

$

0

 

Crescent Center

 

$

262,912

 

$

401,526

 

500 East Pratt Street

 

$

547,637

 

$

630,765

 

Loop Central Office Complex

 

$

665,455

 

$

665,649

 

Royal Caribbean

 

$

516,745

 

$

0

 

Others

 

$

238,382

 

$

375,490

 

Total

 

$

12,673,101

 

$

3,766,925

 

 

39

--------------------------------------------------------------------------------


 

5.1(e)(xi):

 

•                                          Incurring indebtedness for borrowed
money to fund the payment of amounts owing under the OID Note, which may include
the issuance of a new discount note in replacement of the existing OID Note.

 

5.1(e)(xiv):

 

•                                          Satisfying the repayment of (i) the
OID Note on or before November 30, 2007 (which may include the issuance of a new
discount note in replacement of the existing OID Note), (ii) indebtedness
incurred for the purpose of funding the payment of amounts owing under the OID
Note, and (iii) any amount owing by IPC Realty to NSULC under the terms of a
loan agreement dated November 13, 2006 between NSULC, as lender, and IPC Realty,
as borrower.

 

5.1(e)(xx), (xxi), (xxii) and (xxiii):

 

•                                          See disclosure of “Pro Rata Annual
Bonus”, “Mid-Level Executive Retention” and “Change of Control for Senior
Executives”  under Section 4.1(r) of this Disclosure Letter.

 

40

--------------------------------------------------------------------------------


 

SECTION 5.3 OF THE AGREEMENT

 

PLANS

 

5.3(b):

 

•                  The following table sets forth the aggregate outstanding
Options under the IPC REIT Deferred Unit Plan held by plan participants,
together with all amounts due to such participants (assuming the Closing
occurred on the date hereof). The actual number of Options held by the plan
participants and, therefore, the actual amounts payable to such participants at
Closing, will continue to increase on a monthly basis in accordance with section
7.3 of the IPC REIT Deferred Unit Plan.

 

Participants

 

Deferred Units

 

Dollar Value

 

 

 

(#)(1)

 

(US$ )(2)

 

 

 

 

 

 

 

Trustees

 

 

 

 

 

 

 

 

 

 

 

Donald Macdonald

 

4,587.44

 

44,727.58

 

Al Mawani

 

6,892.36

 

67,200.51

 

Derek Watchorn

 

14,364.08

 

140,049.76

 

Jack Bistricer

 

13,237.70

 

129,067.57

 

Michael Young

 

18,768.33

 

182,991.20

 

Janet Graham

 

16,581.88

 

161,673.33

 

 

 

 

 

 

 

Officers and Employees

 

 

 

 

 

 

 

 

 

 

 

Gary Goodman

 

169,915.70

 

1,656,678.05

 

Dov Meyer

 

171,438.77

 

1,671,528.04

 

Lis Wigmore

 

161,026.33

 

1,570,006.74

 

David Dinniwell

 

20,227.72

 

197,220.32

 

Zach Vaughan

 

67.49

 

657.99

 

Peter Eng

 

15,320.40

 

149,373.87

 

Art Medina

 

8,584.61

 

83,699.91

 

Alice Chen

 

2,301.60

 

22,440.58

 

Rommell Agustin

 

1,132.23

 

11,039.25

 

Hymie Mida

 

7,600.97

 

74,109.42

 

Marilou Macandog

 

1,169.37

 

11,401.34

 

Dora Penk

 

2,479.95

 

24,179.53

 

Bruce Wibbels

 

34,960.43

 

340,864.23

 

Lynn Allen

 

20,331.23

 

198,229.51

 

Jim Anderson

 

18,939.47

 

184,659.83

 

Holly Belter-Chesser

 

9,956.60

 

97,076.82

 

Barb Bennett

 

2,849.14

 

27,779.11

 

Kim Ritchie

 

2,849.14

 

27,779.11

 

Noel Dauterive

 

1,150.81

 

11,220.39

 

Angi Billiot

 

584.68

 

5,700.62

 

 

41

--------------------------------------------------------------------------------


 

Participants

 

Deferred Units

 

Dollar Value

 

 

 

(#)(1)

 

(US$ )(2)

 

Nancy Rome

 

584.68

 

5,700.62

 

Dave Norman

 

1,150.81

 

11,220.39

 

Brent Boland

 

5,661.16

 

55,196.32

 

Susan Burroughs

 

2,264.46

 

22,078.49

 

Eileen Weyler

 

2,264.46

 

22,078.49

 

Patrice Eubanks

 

2,264.46

 

22,078.49

 

Janet Chase

 

2,264.46

 

22,078.49

 

Doug Brewer

 

2,264.46

 

22,078.49

 

Scott Dant

 

2,264.46

 

22,078.49

 

Eric Oakley

 

2,264.46

 

22,078.49

 

John Wright

 

1,132.23

 

11,039.25

 

Tracy Adams

 

1,132.23

 

11,039.25

 

Eric Guetig

 

566.13

 

5,519.74

 

David Seay

 

566.13

 

5,519.74

 

Michele Micciche

 

566.13

 

5,519.74

 

Katherine Panageotes

 

566.13

 

5,519.74

 

Marita Osborne

 

566.13

 

5,519.74

 

Clete Graham

 

566.13

 

5,519.74

 

Mike Zwolinski

 

566.13

 

5,519.74

 

David Lawson

 

566.13

 

5,519.74

 

Brian Parks

 

566.13

 

5,519.74

 

Cheryl Esper

 

566.13

 

5,519.74

 

Mike Beard

 

566.13

 

5,519.74

 

Marian Pusey

 

566.13

 

5,519.74

 

Bill McCarthy

 

566.13

 

5,519.74

 

Jane Lappi

 

566.13

 

5,519.74

 

Sandy Colburn

 

566.13

 

5,519.74

 

Total

 

761,322.67

 

US$7,422,895.93

 

 

--------------------------------------------------------------------------------

(1)                                  Number of outstanding deferred units are as
of August 14, 2007 and have been rounded to two decimal places.

(2)                                  The dollar value for the deferred units is
based on a US$9.75 price per Unit.

 

42

--------------------------------------------------------------------------------